Exhibit 10.1

 

 

 

CREDIT AGREEMENT

DATED AS OF AUGUST 19, 2013

BY AND AMONG

MANITEX INTERNATIONAL, INC., MANITEX, INC., MANITEX SABRE, INC., BADGER

EQUIPMENT COMPANY, AND MANITEX LOAD KING, INC., AS THE US BORROWERS,

MANITEX LIFTKING ULC, AS THE CANADIAN BORROWER

THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES

COMERICA BANK, FOR ITSELF AS US REVOLVING LENDER, A US TERM LENDER, THE US

SWING LINE LENDER AND A US L/C ISSUER, AND AS US AGENT FOR ALL LENDERS

COMERICA BANK, THROUGH ITS TORONTO BRANCH FOR ITSELF

AS A CANADIAN LENDER AND THE CANADIAN SWING LINE LENDER AND AS CANADIAN

AGENT FOR ALL CANADIAN LENDERS

THE OTHER FINANCIAL INSTITUTIONS NOW OR HEREAFTER PARTY HERETO

AS LENDERS,

COMERICA BANK, AS ADMINISTRATIVE AGENT,

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

 

 

 



--------------------------------------------------------------------------------

1.   DEFINITIONS      2      1.1   Certain Defined Terms      2    2.   US
REVOLVING CREDIT      39      2.1   Commitment      39      2.2   Accrual of
Interest and Maturity; Evidence of Indebtedness      39      2.3   Requests for
and Refundings and Conversions of Advances      40      2.4   Disbursement of
Advances      41      2.5   US Swing Line      43      2.6   Interest Payments;
Default Interest      47      2.7   Optional Prepayments      48      2.8   US
Base Rate Advance in Absence of Election or Upon Default      48      2.9   US
Revolving Credit Facility Fee      48      2.10   Mandatory Repayment of US
Revolving Credit Advances      49      2.11   Optional Reduction or Termination
of US Revolving Credit Aggregate Commitment      50      2.12   Use of Proceeds
of Advances      50      2.13   Lock Box      50    2.A.   CANADIAN REVOLVING
CREDIT      51      2.A.1   Commitment      51      2.A.2   Accrual of Interest
and Maturity; Evidence of Indebtedness      51      2.A.3   Requests for and
Refundings of Advances      52      2.A.4   Disbursement of Advances      53   
  2.A.5   Canadian Swing Line      55      2.A.6.   Interest Payments; Default
Interest      59      2.A.7.   Optional Prepayments      59      2.A.8.  
Canadian Revolving Credit Facility Fee      60      2.A.9.   Mandatory Repayment
of Canadian Revolving Credit Advances      60      2.A.10.   Optional Reduction
or Termination of Canadian Revolving Credit Aggregate Commitment      61     
2.A.11.   Use of Proceeds of Advances      61    3.   LETTERS OF CREDIT      61
     3.1   Letters of Credit. [RESERVED]      61      3.2   US Letters of Credit
     61      3.3   Canadian Letters of Credit      62      3.4   Conditions to
Issuance      63   

 

i



--------------------------------------------------------------------------------

  3.5   Notice      64      3.6   Letter of Credit Fees; Increased Costs      64
     3.7   Other Fees      65      3.8   Participation Interests in and Drawings
and Demands for Payment Under Letters of Credit      66      3.8.1.   US Letters
of Credit      66      3.8.2   Canadian Letters of Credit      68      3.9  
Obligations Irrevocable      70      3.10   Risk Under Letters of Credit      71
     3.11   Indemnification      72      3.12   Right of Reimbursement      73
   4.   TERM LOAN      74      4.1   Term Loan      74      4.2   Accrual of
Interest and Maturity; Evidence of Indebtedness      74      4.3   Repayment of
Principal      74      4.4   Term Loan Rate Requests; Refundings and Conversions
of Advances of Term Loan      75      4.5   US Base Rate Advance in Absence of
Election or Upon Default      76      4.6   Interest Payments; Default Interest
     76      4.7   Optional Prepayment of Term Loan      76      4.8   Mandatory
Prepayment of Term Loan      77      4.9   Use of Proceeds      78    5.  
CONDITIONS      78      5.1   Conditions of Initial Advances      78      5.2  
Continuing Conditions      82    6.   REPRESENTATIONS AND WARRANTIES      82   
  6.1   Corporate Authority      82      6.2   Due Authorization      82     
6.3   Good Title; Leases; Assets; No Liens      82      6.4   Taxes      83     
6.5   No Defaults      83      6.6   Enforceability of Agreement and Loan
Documents      83      6.7   Compliance with Laws      83      6.8   Foreign
Assets Control Regulations and Anti-Money Laundering      84      6.9   USA
Patriot Act      84   

 

ii



--------------------------------------------------------------------------------

  6.10   Non-contravention      84      6.11   Litigation      84      6.12  
Consents, Approvals and Filings, Etc      84      6.13   Agreements Affecting
Financial Condition      85      6.14   No Investment Company or Margin Stock   
  85      6.15   ERISA and Related Canadian Compliance      85      6.16  
Conditions Affecting Business or Properties      86      6.17   Environmental
and Safety Matters      86      6.18   Subsidiaries      86      6.19  
Franchises, Patents, Copyrights, Tradenames, etc      87      6.20   Capital
Structure      87      6.21   Accuracy of Information      87      6.22  
Solvency      87      6.23   Employee Matters      88      6.24   No
Misrepresentation      88      6.25   Corporate Documents and Corporate
Existence      88    7.   AFFIRMATIVE COVENANTS      88      7.1   Financial
Statements      88      7.2   Certificates; Other Information      89      7.3  
Payment of Obligations      90      7.4   Conduct of Business and Maintenance of
Existence; Compliance with Laws      90      7.5   Maintenance of Property;
Insurance      91      7.6   Inspection of Property; Books and Records,
Discussions      91      7.7   Notices      91      7.8   Hazardous Material
Laws      92      7.9   Financial Covenants      92      7.10   Governmental and
Other Approvals      93      7.11   Compliance with ERISA; ERISA Notices;
Canadian Pension and Canadian Benefit Plans      93      7.12   Defense of
Collateral      94      7.13   Future Subsidiaries; Additional Collateral     
94      7.13.1   US Future Subsidiaries; Additional Collateral      94     
7.13.2   Canadian Future Subsidiaries; Additional Collateral      95      7.14  
Accounts      96      7.15   Use of Proceeds      96   

 

iii



--------------------------------------------------------------------------------

  7.16   Further Assurances and Information      96    8.   NEGATIVE COVENANTS
     97      8.1   Limitation on Debt      97      8.2   Limitation on Liens   
  98      8.3   Acquisitions      98      8.4   Limitation on Mergers,
Dissolution or Sale of Assets      99      8.5   Restricted Payments      100   
  8.6   Limitation on Capital Expenditures      100      8.7   Limitation on
Investments, Loans and Advances      100      8.8   Transactions with Affiliates
     101      8.9   Sale-Leaseback Transactions      101      8.10   Limitations
on Other Restrictions      101      8.11   Prepayment of Debt      102      8.12
  Modification of Certain Agreements      102      8.13   Management Fees     
102      8.14   Fiscal Year      102      8.15   Modification of Acquisition
Documents      102      8.16   Guarantee Obligations      102      8.17   Change
of Name; Business Offices      102    9.   DEFAULTS      102      9.1   Events
of Default      103      9.2   Exercise of Remedies      104      9.3   Rights
Cumulative      105      9.4   Waiver by the Borrowers of Certain Laws      105
     9.5   Waiver of Defaults      106      9.6   Set Off      106    10.  
PAYMENTS, RECOVERIES AND COLLECTIONS      106      10.1   Payment Procedure     
106      10.2   Application of Proceeds of Collateral      108      10.3  
Pro-rata Recovery      109      10.4   Treatment of a Defaulting Lender;
Reallocation of Defaulting Lender’s Fronting Exposure      109    11.   CHANGES
IN LAW OR CIRCUMSTANCES; INCREASED COSTS      111      11.1   Reimbursement of
Prepayment Costs      111      11.2   Eurodollar Lending Office      112   

 

iv



--------------------------------------------------------------------------------

  11.3   Circumstances Affecting LIBOR Rate Availability      112      11.4  
Laws Affecting LIBOR Rate Availability      112      11.5   Increased Cost of
Advances Carried at the LIBOR Rate      113      11.6   Capital Adequacy and
Other Increased Costs      113      11.7   Right of Lenders to Fund through
Branches and Affiliates      114      11.8   Margin Adjustment      114     
11.9   Delay in Requests      115    12.   AGENT      115      12.1  
Appointment of the Agent      115      12.2   Deposit Account with an Agent or
any Lender      115      12.3   Scope of the Agent’s Duties      116      12.4  
Successor Agent      116      12.5   Credit Decisions      117      12.6  
Authority of the Agent to Enforce This Agreement      117      12.7  
Indemnification of each Agent      117      12.8   Knowledge of Default      119
     12.9   The Agents’ Authorization; Action by Lenders      119      12.10  
Enforcement Actions by the Agent      120      12.11   Collateral Matters     
120      12.12   The Agents in their Individual Capacities      120      12.13  
The Agent’s Fees      121      12.14   Documentation Agent or other Titles     
121      12.15   No Reliance on the Agents’ Customer Identification Program     
121      12.16   Indebtedness in respect of Lender Products and Hedging
Agreements      121    13.   MISCELLANEOUS      122      13.1   Accounting
Principles      122      13.2   Consent to Jurisdiction      122      13.3  
Governing Law      122      13.4   Interest      122      13.5   Alternate
Currency; Judgment Currency      123      13.6   Closing Costs and Other Costs;
Indemnification      123      13.7   Notices      124      13.8   Further Action
     125      13.9   Successors and Assigns; Participations; Assignments     
125      13.10   Counterparts      128   

 

v



--------------------------------------------------------------------------------

  13.11   Amendment and Waiver      128      13.12   Confidentiality      131   
  13.13   Substitution or Removal of Lenders      131      13.14   Withholding
Taxes      133      13.15   Taxes and Fees      134      13.16   WAIVER OF JURY
TRIAL      134      13.17   USA Patriot Act Notice      135      13.18  
Complete Agreement; Conflicts      135      13.19   Severability      135     
13.20   Table of Contents and Headings; Section References      135      13.21  
Construction of Certain Provisions      135      13.22   Independence of
Covenants      135      13.23   Electronic Transmissions      135      13.24  
Advertisements      136      13.25   Reliance on and Survival of Provisions     
136      13.26   Joint and Several Liability      136      13.27   Structure of
Credit Facility      138      13.28   Completion; Corrections of Errors      139
     13.29   Amendment and Restatement      139   

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

A1   FORM OF REQUEST FOR US REVOLVING CREDIT ADVANCE A2   FORM OF REQUEST FOR
CANADIAN REVOLVING CREDIT ADVANCE B1   FORM OF US REVOLVING CREDIT NOTE B2  
FORM OF CANADIAN REVOLVING CREDIT NOTE C1   FORM OF US SWING LINE NOTE C2   FORM
OF CANADIAN SWING LINE NOTE D1   FORM OF REQUEST FOR US SWING LINE ADVANCE D2  
FORM OF REQUEST FOR CANADIAN SWING LINE ADVANCE E1   FORM OF NOTICE OF US
LETTERS OF CREDIT E2   FORM OF NOTICE OF CANADIAN LETTERS OF CREDIT F1   FORM OF
US SECURITY AGREEMENT F2   FORM OF CANADIAN SECURITY AGREEMENT G1   FORM OF US
BORROWING BASE CERTIFICATE G2   FORM OF CANADIAN BORROWING BASE CERTIFICATE H  
FORM OF ASSIGNMENT AGREEMENT I1   FORM OF GUARANTY I2   FORM OF GUARANTEE J  
FORM OF COVENANT COMPLIANCE REPORT K   FORM OF TERM LOAN NOTE L   FORM OF TERM
LOAN RATE REQUEST M1   FORM OF US SWING LINE PARTICIPATION CERTIFICATE M2   FORM
OF CANADIAN SWING LINE PARTICIPATION CERTIFICATE ANNEXES I   Applicable Margin
Grid II   Percentages and Allocations III   Notices SCHEDULES 1.1   Compliance
Information 3.8.1(a)   Existing Letters of Credit 5.1(c)   Jurisdictions 5.2  
Jurisdictions in Which Credit Parties Do Business 6.3(b)   Leased or Owned Real
Properties 6.4   Tax Returns 6.7   Compliance With Laws 6.11   Litigation 6.12  
Consents and Approvals 6.13   Stock Option and Employee Incentive Plans 6.15  
ERISA Matters/Canadian Pension Plans/Canadian Benefit Plans 6.17   Environmental
Matters 6.18   Subsidiaries 6.19   Trade and Other Names 6.20   Capital
Structure 6.23   Employee Matters 8.1   Debt

 

vii



--------------------------------------------------------------------------------

8.2   Liens 8.7   Investments 8.8   Transactions With Affiliates

 

viii



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

This Credit Agreement (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of the 19th day of August, 2013, by and among MANITEX
INTERNATIONAL, INC., a Michigan corporation, MANITEX, INC., a Texas corporation,
MANITEX SABRE, INC., a Michigan corporation, BADGER EQUIPMENT COMPANY, a
Minnesota corporation, and MANITEX LOAD KING, INC., a Michigan corporation
(each, individually a “US Borrower,” and collectively the “US Borrowers”) and
MANITEX LIFTKING, ULC, an Alberta company (the “Canadian Borrower” and, together
with the US Borrowers, the “Borrowers” and each individually, a “Borrower”), the
other Credit Parties from time to time party hereto, Comerica Bank, a Texas
banking association (in its individual capacity, “Comerica”), as US Agent, US
Swing Line Lender, a US Issuing Lender and a US Lender, COMERICA BANK, a Texas
banking association and authorized foreign bank under the Bank Act (Canada),
through its Toronto branch (in its individual capacity, “Comerica Canada”) as
Canadian Agent, Canadian Swing Line Lender, Canadian Issuing Lender and a
Canadian Lender, and all other Lenders from time to time party hereto.

RECITALS

A. The US Borrowers have asked the Lenders to extend to them credit and letters
of credit, as previously extended to Manitex, Inc., and Manitex International,
Inc. (the “Prior US Borrowers”) by Comerica pursuant to the Second Amended and
Restated Credit Agreement dated as of April 11, 2007, as amended, between
Comerica Bank and the Prior US Borrowers (the “Prior US Credit Agreement”) on
the terms and conditions set forth herein.

B. The Canadian Borrower has asked the Lenders to increase the credit previously
extended to it by Comerica Canada pursuant to the amended and restated letter
agreement dated as of December 23, 2011, as amended, between Comerica Canada and
the Canadian Borrower (the “Prior Canadian Letter Agreement”) on the terms and
conditions set forth herein.

C. Comerica has assigned to the US Agent all of its right, title and interest in
and to the Prior US Credit Agreement and related loan and collateral documents.

D. Comerica Canada has assigned to Canadian Agent all of its right, title and
interest in and to the Working Capital Line, such that the Working Capital Line
shall be governed by this Agreement.

E. The Lenders are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

F. This Agreement is an amendment and restatement of the Prior US Credit
Agreement and a partial restatement of the Prior Canadian Letter Agreement, with
respect to the Working Capital Line as detailed in Section 13.29 hereof.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the covenants contained herein, the
Borrowers, the Lenders, and the Agents agree as follows:

 

1. DEFINITIONS.

1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

“Account(s)” shall mean any account or account receivable as defined under the
UCC or the PPSA, as applicable, including without limitation, with respect to
any Person, any right of such Person to payment for goods sold or leased or for
services rendered.

“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.

“Account Debtor” shall mean the party who is obligated on or under any Account.

“Acquisition” shall mean the acquisition by Manitex Sabre, Inc. of substantially
all of the assets of the Target pursuant to the Purchase Agreement.

“Acquisition Documents” shall mean the Purchase Agreement and any other related
documents or agreements arising from or entered into pursuant to the terms of
the purchase agreement, including any employment agreements, in each case as
amended as permitted hereunder from time to time.

“Advance(s)” shall mean, as the context may indicate, (a) with respect to US
Borrowers, a borrowing requested by a US Borrower, and made by the US Revolving
Credit Lenders under Section 2.1 hereof, the Term Loan Lenders under Section 4.1
hereof, or the US Swing Line Lender under Section 2.5 hereof, including without
limitation any readvance, refunding or conversion of such borrowing pursuant to
Section 2.3, 2.5 or 4.4 hereof, and any advance deemed to have been made in
respect of a Letter of Credit under Section 3.6(c) hereof, and shall include, as
applicable, a Eurodollar-based Advance, a US Base Rate Advance and a Quoted Rate
Advance, and (b) with respect to the Canadian Borrower, a borrowing requested by
the Canadian Borrower, and made by the Canadian Revolving Credit Lenders under
Section 2.A.1 hereof, or the Canadian Swing Line Lender under Section 2.A.5
hereof, including without limitation any readvance or refunding of such
borrowing pursuant to Section 2.A.3 hereof, and shall include, as applicable, a
Canadian Prime-based Advance and a US Prime-based Advance.

“Affected Lender” shall have the meaning set forth in Section 13.13 hereof.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agent” shall mean each of the US Agent or the Canadian Agent each as defined in
the preamble, and including an successor agents appointed in accordance with
Section 12.4 hereof, and “Agents” shall mean each of them and their successors
collectively. Unless otherwise specified, any reference to “Agent” in connection
with reporting, delivery of certificates, reports, notices shall mean US Agent.

“Anti-Terrorism Law” means any laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224, the USA Patriot Act,
the laws comprising or implementing the Bank Secrecy Act, and the laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control.

 

2



--------------------------------------------------------------------------------

“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate rows and columns in the
Pricing Matrix attached to this Agreement as Annex I.

“Applicable Interest Rate” shall mean, (a) with respect to the US Borrowers,
(i) for each US Revolving Credit Advance and Term Loan Advance, the
Eurodollar-based Rate or the US Base Rate, and (ii) for each US Swing Line
Advance, the US Base Rate or, if made available to the US Borrowers by the US
Swing Line Lender at its option, the Quoted Rate, in each case as selected by
the US Borrowers from time to time subject to the terms and conditions of this
Agreement, and (b) with respect to the Canadian Borrower, (i) for each Canadian
Revolving Credit Advance, the Canadian Prime-based Rate or the US Prime Rate,
and (ii) for each Canadian Swing Line Advance, the Canadian Prime-based Rate,
subject to the terms and conditions of this Agreement.

“Applicable Law” shall mean, in respect of any Person, property, transaction or
event, all present and future laws, statutes, regulations, treaties, judgments
and decrees applicable to that Person, property, transaction or event (whether
or not having the force of law with respect to regulatory matters applicable to
any Lender) and all applicable requirements, requests, official directives,
consents, approvals, authorizations, guidelines, rules, orders and policies of
any Governmental Authority having or purporting to have authority over any
Person, property, transaction or event.

“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate rows
and columns in the Pricing Matrix attached to this Agreement as Annex I, such
Applicable Margin to be adjusted as specified in Section 11.8 hereof.

“Applicable Measuring Period” shall mean (a) for each fiscal quarter ending on
or before June 30, 2014, the period beginning on July 1, 2013 and ending on the
relevant fiscal quarter-end, and (b) for each fiscal quarter ending thereafter,
the four fiscal quarters then ending.

“Applicable Recapture Percentage” shall mean fifty percent (50%) provided,
however, if the Senior Secured First Lien Debt to Consolidated Adjusted EBITDA
Ratio, as reported in the Covenant Compliance Report delivered in accordance
with Section 7.2(a), is less than 2.00 to 1.00 for the twelve month period
ending on the date of determination and for the immediately preceding fiscal
quarter end then the Applicable Recapture Percentage shall mean 25% for such
fiscal quarter end.

“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset (other than the sale or transfer of less than one hundred
percent (100%) of the stock or other ownership interests of any Subsidiary) to
any Person (other than to a Borrower or a Guarantor).

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto.

“Authorized Signer” shall mean each person who has been authorized by a Borrower
to execute and deliver any requests for Advances hereunder pursuant to a written
authorization delivered to the Agent and whose signature card or incumbency
certificate has been received by the Agent.

“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.

“Base Tangible Net Worth” shall initially mean 80% of the Tangible Net Worth of
Parent as of September 30, 2013. Commencing on December 31, 2013 and on the last
day of each fiscal quarter end thereafter, Base Tangible Effective Net Worth
shall permanently increase by an amount equal to the sum

 

3



--------------------------------------------------------------------------------

of (i) fifty percent (50%) of Consolidated Net Income, and (ii) fifty percent
(50%) of the Net Cash Proceeds from the issuance of any Equity Interests, each
for the fiscal quarters then ending. If there is a loss, Consolidated Net Income
shall be deemed to be US$0.

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), as amended, and any
successor thereto, and any regulations promulgated thereunder, as in effect from
time to time.

“Borrowers” shall have the meaning set forth in the preamble to this Agreement.

“Borrowing Base Obligors” shall mean US Borrowing Base Obligors and the Canadian
Borrowing Base Obligors and “Borrowing Base Obligor” shall mean any of them, as
the context shall indicate.

“Business Day” shall mean: (i) with respect to the US Revolving Credit, the US
Letters of Credit and the Term Loan any day other than a Saturday or a Sunday on
which commercial banks are open for domestic and international business
(including dealings in foreign exchange) in Detroit, Michigan, (ii) with respect
to the Canadian Revolving Credit and the Canadian Letters of Credit any day
other than a Saturday or a Sunday on which commercial banks are open for
domestic and international business (including dealings in foreign exchange) in
Toronto, Ontario, and (iii) in the case of a Business Day which relates to a
Eurodollar-based Advance, on which dealings are carried on in the London
interbank eurodollar market.

“Canadian Agent” shall mean Comerica Canada, in its capacity as administrative
agent for the Canadian Lenders hereunder, and any successor administrative
agent.

“Canadian Agent’s Office” shall mean Canadian Agent’s office located at 200 Bay
Street, Suite 2210 South Tower, Royal Bank Plaza, Toronto, Ontario M5J 2J2.

“Canadian Benefit Plans” shall mean all material employee benefit plans or
arrangements maintained or contributed to by the Canadian Borrower or any
Canadian Subsidiary that are not Canadian Pension Plans, including all profit
sharing, savings, supplemental retirement, retiring allowance, severance,
pension, deferred compensation, social assistance, bonus, incentive
compensation, phantom stock, legal services, supplementary unemployment benefit
plans or arrangements and all life, health, dental and disability plan and
arrangements in which the employees or former employees of the Canadian Borrower
or any Canadian Subsidiary participate or are eligible to participate but
excluding all stock option or stock purchase plans.

“Canadian Borrowing Base” shall mean, as of any date of determination thereof,
without duplication, an amount equal to the sum of:

(a) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Accounts; plus

(b) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Canadian Accounts; plus

(c) the sum of (x) 50% of Canadian Borrowing Base Obligors’ Eligible Inventory
(excluding work-in-process Eligible Inventory); plus (y) the lesser of (i) 30%
of Canadian Borrowing Base Obligors’ work-in-process Eligible Inventory which is
properly classified under GAAP as work-in-process inventory, or
(ii) CDN$850,000; provided, however, the sum of amounts determined under
(x) plus the amount determined under (y) shall not exceed CDN$5,500,000; minus

 

4



--------------------------------------------------------------------------------

(d) Priority Payables;

provided that (x) the Canadian Borrowing Base shall be determined on the basis
of the most current Canadian Borrowing Base Certificate required or permitted to
be submitted hereunder, and (y) any reserves or other adjustments established by
the Canadian Agent or the Majority Canadian Revolving Credit Lenders on the
basis of any subsequent collateral audits conducted hereunder, all in accordance
with ordinary and customary asset-based lending standards, as reasonably
determined by the Canadian Agent and the Majority Canadian Revolving Credit
Lenders.

“Canadian Borrowing Base Certificate” shall mean a borrowing base certificate,
in substantially the form of Exhibit G2 attached hereto, executed by Canadian
Borrower.

“Canadian Borrowing Base Obligors” shall mean the Canadian Borrower and the
Canadian Guarantors.

“Canadian Collateral” shall mean all property and interests in property and
proceeds thereof now owned or hereafter acquired by any Canadian Credit Party,
any of their respective Subsidiaries and any other Person who has granted a
security interest, mortgage, Lien or other encumbrance to Canadian Agent, in or
upon which a Lien is granted or purported to be granted now or hereafter exists
in favor of Canadian Lender for the benefit of Canadian Lenders and other
Canadian Secured Parties, whether under this Agreement or under any other
documents executed by any such Persons and delivered to the Canadian Agent in
connection with the Loan Documents.

“Canadian Credit Parties” shall mean the Canadian Borrower and each other Person
(i) which executes a guarantee of the Canadian Obligations, (ii) which grants a
Lien on all or substantially all of its assets to secure payment of the Canadian
Obligations, and/or (iii) which pledges to the Canadian Agent for the benefit of
the Canadian Secured Parties, the Equity Interests of any Subsidiary.

“Canadian Dollars” or “CDN$” shall mean lawful currency of Canada.

“Canadian Guarantors” shall mean each Canadian Subsidiary which has executed and
delivered to the Canadian Agent a Guarantee (or a joinder to a Guarantee), but
in no event the Canadian Borrower, and a Canadian Security Agreement (or a
joinder to the Canadian Security Agreement).

“Canadian Issuing Lender” shall mean Comerica Canada in its capacity as issuer
of one or more Canadian Letters of Credit hereunder, or another Canadian Lender
designated as its successor by the Canadian Borrowers and the Canadian Revolving
Credit Lenders.

“Canadian Issuing Office” shall mean such office as Canadian Issuing Lender
shall designate as its Canadian Issuing Office.

“Canadian Lender” shall mean collectively Comerica Canada and each Lender with a
commitment to make Canadian Revolving Credit Advances and/or Canadian Swing Line
Advances under the Canadian Revolving Credit to the Canadian Borrower, and such
Canadian Lender’s successor’s and assigns, and “Canadian Lender” shall mean each
of them individually.

“Canadian Lender Products” shall mean each and any of the following bank
services provided to any Canadian Credit Party by a Canadian Lender or any of
its Canadian Affiliates: (i) credit cards, (ii) credit card processing services,
(iii) debit cards, (iv) purchase cards, (v) Automated Clearing House (ACH)
transactions, (vi) cash management, including controlled disbursement services,
and (vii) establishing and maintaining deposit accounts.

 

5



--------------------------------------------------------------------------------

“Canadian Letter of Credit Agreement” shall mean, collectively, the letter of
credit application and related documentation executed and/or delivered by the
Canadian Borrower in respect of each Canadian Letter of Credit, in each case
satisfactory to the Canadian Issuing Lender, as amended, restated or otherwise
modified from time to time.

“Canadian Letter of Credit Fees” shall mean the fees payable in connection with
Canadian Letters of Credit pursuant to Section 3.6 and 3.7 hereof.

“Canadian Letter of Credit Maximum Amount” shall mean One Million US Dollars
(US$1,000,000), or the Equivalent Amount in Canadian Dollars.

“Canadian Letter of Credit Obligations” shall mean at any date of determination,
the sum of (a) the aggregate undrawn amount of all Canadian Letters of Credit
then outstanding, and (b) the aggregate amount of Canadian Reimbursement
Obligations which remain unpaid as of such date.

“Canadian Letter of Credit Payment” shall mean any amount paid or required to be
paid by the Canadian Issuing Lender in its capacity hereunder as issuer of a
Canadian Letter of Credit as a result of a draft or other demand for payment
under any Canadian Letter of Credit.

“Canadian Letter(s) of Credit” shall mean any standby letters of credit issued
by Canadian Issuing Lender at the request of or for the account of the Canadian
Borrowers pursuant to Article 3 hereof.

“Canadian Loans” shall mean Canadian Revolving Credit Advances and Canadian
Swing Line Advances.

“Canadian Notes” shall mean any of the Canadian Revolving Credit Notes and the
Canadian Swing Line Note.

“Canadian Obligations” shall mean all Canadian Loans, and other Indebtedness,
advances, debts, liabilities, obligations, covenants and duties owing by any
Credit Party to any Canadian Lender, Canadian Agent or any other Person required
to be indemnified, that arises under any Loan Document or any Canadian Lender
Products, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guarantee, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

“Canadian Pension Plans” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
a Credit Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

“Canadian Prime Rate” shall mean, for any day, the rate per annum determined by
Canadian Agent to be the greater of (i) the rate of interest per annum most
recently announced or established by Comerica Canada as its reference rate in
effect on such day for determining interest rates for Canadian Dollar
denominated commercial loans in Canada and commonly known as “prime rate” (or
its equivalent or analogous such rate), such rate not being intended to be the
lowest rate of interest charged by Comerica Canada and (ii) the sum of (a) the
yearly interest rate to which the one-month CDOR Rate is equivalent plus (b) one
percent (1.0%). Any change in any interest rate provided for in the Agreement
based upon the Canadian Prime Rate shall take effect at the time of such change
in the Canadian Prime Rate.

 

6



--------------------------------------------------------------------------------

“Canadian Prime-based Advance” shall mean an Advance that bears interest based
on the Canadian Prime-based Rate and “Canadian Prime-based Advances” shall mean
all of them.

“Canadian Prime-based Rate” shall mean for any day, that rate of interest which
is equal to the sum of the Applicable Margin plus the Canadian Prime Rate.

“Canadian Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Canadian Letters of Credit (excluding for the
avoidance of doubt, reimbursement obligations that are deemed satisfied pursuant
to a deemed disbursement under Section 3.6(c)).

“Canadian Revolving Credit” shall mean the revolving credit loans to be advanced
to the Canadian Borrower by the applicable Canadian Revolving Credit Lenders
pursuant to Article 2B hereof, in an aggregate amount (subject to the terms
hereof), not to exceed, at any one time outstanding, the Canadian Revolving
Credit Aggregate Commitment.

“Canadian Revolving Credit Advance” shall mean a borrowing requested by Canadian
Borrower and made by the Canadian Revolving Credit Lenders under Section 2.A.1
of this Agreement, including without limitation any readvance of such borrowing
pursuant to Section 2.A.3 hereof and may include, subject to the terms hereof,
Canadian Dollar Canadian Prime-based Advances and US Dollar US Prime-based
Advances.

“Canadian Revolving Credit Aggregate Commitment” shall mean Nine Million US
Dollars (US$9,000,000), or the Equivalent Amount in Canadian Dollars, subject to
reduction or termination under Sections, 2.A.9, 2.A.10 or 9.2 hereof.

“Canadian Revolving Credit Commitment Amount” shall mean with respect to any
Canadian Revolving Credit Lender, (i) if the Canadian Revolving Credit Aggregate
Commitment has not been terminated, the amount specified opposite such Canadian
Revolving Credit Lender’s name in the column entitled “Canadian Revolving Credit
Commitment Amount” on Annex II, as adjusted from time to time in accordance with
the terms hereof; and (ii) if the Canadian Revolving Credit Aggregate Commitment
has been terminated (whether by maturity, acceleration or otherwise), the amount
equal to its Canadian Revolving Credit Percentage of the aggregate principal
amount outstanding under the Canadian Revolving Credit (including any
outstanding Canadian Swing Line Advances).

“Canadian Revolving Credit Facility Fee” shall mean the fee payable to the
Canadian Agent for distribution to the Canadian Revolving Credit Lenders in
accordance with Section 2.A.8 hereof.

“Canadian Revolving Credit Lenders” shall mean the financial institutions from
time to time parties hereto as lenders of the Canadian Revolving Credit.

“Canadian Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) August 19, 2018, and (ii) the date on which the Canadian Revolving Credit
Aggregate Commitment shall terminate in accordance with the provisions of this
Agreement.

“Canadian Revolving Credit Notes” shall mean the revolving credit notes
described in Section 2.A.2 hereof, made by the Canadian Borrower to each of the
Canadian Revolving Credit Lenders in the form attached hereto as Exhibit B2, as
such notes may be amended or supplemented from time to time, and any other notes
issued in substitution, replacement or renewal thereof from time to time.

“Canadian Revolving Credit Percentage” shall mean, with respect to any Canadian
Revolving Credit Lender, the percentage specified opposite such Canadian
Revolving Credit Lender’s name in the

 

7



--------------------------------------------------------------------------------

column entitled “Canadian Revolving Credit Percentage” on Annex II, as adjusted
from time to time in accordance with the terms hereof.

“Canadian Secured Parties” shall mean Canadian Agent, each Canadian Lender,
Canadian Swing Line Lender and each other holder of a Canadian Obligation.

“Canadian Security Agreements” shall mean any security agreement executed and
delivered by the Canadian Borrower and/or any Canadian Subsidiary, that
maintains Collateral in any province or territory of Canada, or that is
organized under the laws of any province or the federal laws of Canada, in favor
of the Canadian Agent, for the benefit of the Canadian Lenders, pursuant to
Section 5.1 hereof, and any such agreements executed and delivered after the
Effective Date (whether by execution of a joinder agreement to any existing
security agreement or otherwise) pursuant to Section 7.13 hereof or otherwise,
in the form of the Canadian Security Agreement attached hereto as Exhibit F2, as
amended, restated or otherwise modified from time to time.

“Canadian Subsidiaries” shall mean Canadian Borrower (as the context may
require) and any Subsidiary incorporated, organized or otherwise formed under
the laws of Canada or any province or territory thereof.

“Canadian Swing Line” shall mean the revolving credit loans to be advanced to
the Canadian Borrower by the Canadian Swing Line Lender pursuant and as further
defined in Section 2.A.5 hereof, in an aggregate amount (subject to the terms
hereof), not to exceed, at any one time outstanding, the Canadian Swing Line
Maximum Amount.

“Canadian Swing Line Advance” shall mean a borrowing requested by the Canadian
Borrower and made by Canadian Swing Line Lender pursuant to Section 2.A.5
hereof, and “Canadian Swing Line Advances” shall mean all of them in the
aggregate.

“Canadian Swing Line Lender” shall mean Comerica Canada in its capacity as
lender of the Canadian Swing Line under Section 2.A.5 of this Agreement, or its
successor as subsequently designated hereunder.

“Canadian Swing Line Maximum Amount” shall mean Zero US Dollars (US$0) or the
Equivalent Amount in Canadian Dollars.

“Canadian Swing Line Note” shall mean the swing line note which may be issued by
the Canadian Borrower to Canadian Swing Line Lender pursuant to
Section 2.A.5(b)(ii) hereof in the form attached hereto as Exhibit C2, as such
note may be amended or supplemented from time to time, and any note or notes
issued in substitution, replacement or renewal thereof from time to time.

“Canadian Swing Line Participation Certificate” shall mean the Canadian Swing
Line Participation Certificate delivered by the Canadian Agent to each Canadian
Revolving Credit Lender pursuant to Section 2.A.5(e)(ii) hereof in the form
attached hereto as Exhibit M2.

“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding expenditures
made in connection with the Reinvestment of Insurance Proceeds, Condemnation
Proceeds or the Net Cash Proceeds of Asset Sales.

 

8



--------------------------------------------------------------------------------

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

“CDOR Rate” shall mean the Canadian deposit offered rate which, in turn means on
any day the sum of (a) the annual rate of interest determined with reference to
the arithmetic average of the discount rate quotations of all institutions
listed in respect of the relevant CDOR Period for Canadian Dollar-denominated
bankers’ acceptances displayed and identified as such on the “Reuters Screen
CDOR Page” as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time, as of 10:00 a.m. Toronto
local time on such day and, if such day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by the Canadian Agent after
10:00 a.m. Toronto local time to reflect any error in the posted rate of
interest or in the posted average annual rate of interest) plus (b) 0.10% per
annum; provided that if such rates are not available on the Reuters Screen CDOR
Page on any particular day, then the Canadian deposit offered rate component of
such rate on that day shall be calculated as the cost of funds quoted by the
Canadian Agent to raise Canadian dollars for the applicable CDOR Period as of
10:00 a.m. Toronto local time on such day for commercial loans or other
extensions of credit to businesses of comparable credit risk; or if such day is
not a Business Day, then as quoted by the Canadian Agent on the immediately
preceding Business Day.

“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or
(iii) the issuance, making or implementation by any Governmental Authority of
any interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or promulgated, and (z) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States, Canadian or foreign regulatory authorities, in
each case pursuant to Basel III, shall each be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” shall mean an event or series of events whereby any Person
or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act)
shall have acquired (or have the right to acquire) beneficial ownership (within
the meaning of Rules 13d-3 and 13d-5 promulgated by the SEC under said Act) of
fifty percent (50%) or more of the outstanding shares (or of the combined voting
power) of the Equity Interests of Parent entitled to vote generally in the
election of directors of Parent; or (ii) Parent ceases to own, directly or
indirectly, fifty one percent (51%) of the issued and outstanding Equity
Interests of Borrowers and their respective Subsidiaries, free and clear of all
Liens, rights, options, warrants or other similar agreements or understandings,
other than Liens in favor of the Agents, for the benefit of the applicable
Lenders and other Permitted Liens.

 

9



--------------------------------------------------------------------------------

“Collateral” shall mean all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Credit Party, any of their
respective Subsidiaries and any other Person who has granted a security
interest, mortgage, Lien or other encumbrance to an Agent, in or upon which a
Lien is granted or purported to be granted now or hereafter exists in favor of
any Lender or an Agent for the benefit of Agents, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to the Appropriate Agent in connection with the
Loan Documents.

“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of Inventory or other property
owned by any Credit Party, that acknowledges the Liens under the Collateral
Documents and subordinates or waives any Liens held by such Person on such
property and, includes such other agreements with respect to the Collateral as
the Agent may require in its sole discretion, as the same may be amended,
restated or otherwise modified from time to time.

“Collateral Account” shall mean the restricted access, segregated non-interest
bearing cash collateral account in the name of the US Agent, with respect to US
Obligations or the Canadian Agent, with respect to the Canadian Obligations,
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of and under the sole dominion and control of the
applicable Agent on behalf of the applicable Lenders; provided, however, that
the Collateral Account may be an interest-bearing account with a commercial bank
(including Comerica Bank or any Lender which is a commercial bank) if determined
by the US Agent, in its reasonable discretion, to be practicable, invested by
the US Agent in its reasonable discretion, but without any liability for losses
or the failure to achieve any particular rate of return.

“Collateral Documents” shall mean, collectively, the Guaranty, the Guarantee and
Security Agreements, the Mortgages, each Account Control Agreement, the
Collateral Access Agreements and all other security documents (and any joinders
thereto) and all amendments, restatements, modifications or supplements thereof
or thereto, by or between any one or more of any Credit Party, any of their
respective Subsidiaries or any other Person pledging or granting a lien on
Collateral or guaranteeing the payment and performance of the Obligations, and
any Lender or an Agent for the benefit of Agents, the Lenders and other Secured
Parties now or hereafter delivered to the Lenders or an Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC, the PPSA or comparable law) against any such Person as debtor in favor
of any Lender or an Agent for the benefit of Agents, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

“Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to the Parent and its
Subsidiaries, determined on a Consolidated or Consolidating basis.

 

10



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” shall mean for any period, without duplication:
(a) Consolidated EBITDA, plus (b) Target EBITDA Adjustment, plus (c) any cash
distributions received from non-North American Subsidiaries, minus (d) EBITDA
from any non-North America Subsidiaries, all as determined on a consolidated
basis of the Parent and its Subsidiaries for such period in accordance with
GAAP.

“Consolidated EBITDA” shall mean for any period, without duplication:
(a) Consolidated Net Income during such period, plus, (b) to the extent deducted
in the computation of such Consolidated Net Income, each of the following with
respect to Parent and its Subsidiaries for any period (i) depreciation and
amortization expense (including amortization of goodwill, debt issuance costs
and amortization and any non-cash impairment of intangibles), (ii) income tax
expense (whether paid or accrued), (iii) interest expense (whether paid or
accrued), (iv) any fees, expenses or other costs incurred in connection with the
transactions contemplated by this Agreement, in an amount not to exceed
US$1,500,000 in the aggregate, provided such expenses are deducted from net
income and reflected in the financial statements of the applicable Credit Party,
(v) fees and expenses in connection with Permitted Acquisitions, in an amount
not to exceed US$2,000,000 in the aggregate, provided such expenses are deducted
from net income and reflected in the financial statements of the applicable
Credit Party, (vi) any other non-cash non-recurring losses, charges or expenses
approved by Agent in its sole discretion, minus (c) to the extent included in
the computation of such Consolidated Net Income (i) other non-cash income, and
(ii) gains realized in connection with the permitted sale or disposition of
assets, all as determined on a consolidated basis of the Parent and its
Subsidiaries for such period in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean as of any date of
determination thereof, the ratio of (i) Consolidated EBITDA for Applicable
Measuring Period ending on such date, minus unfinanced Capital Expenditures and
cash taxes during such period, minus Distributions, to (ii) Consolidated Fixed
Charges for Applicable Measuring Period ending on such date, all as determined
on a consolidated basis for Parent and its Subsidiaries in accordance with GAAP.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) all Consolidated Interest Expense paid or payable in cash in
respect of such period on Consolidated Funded Debt, plus (ii) all scheduled
principal payments paid or payable on Consolidated Funded Debt, for the period
of determination, plus (iii) paid or payable Capitalized Lease payments for the
period of determination, plus (iv) income taxes paid in cash.

“Consolidated Funded Debt” shall mean at any date the aggregate amount of all
Funded Debt of the Parent and its Subsidiaries at such date, determined on a
Consolidated basis.

“Consolidated Interest Expense” shall mean for any period total cash interest
expense (including that attributable to Capitalized Leases and excluding
non-cash interest expense) of the Credit Parties plus, without duplication,
capitalized interest expense, plus any portion of the Canadian Letter of Credit
Fees allocable to such period in accordance with GAAP and US Letter of Credit
Fees allocable to such period, all in accordance with GAAP.

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of the Parent; provided that there shall be excluded (a) the income
(or deficit) of any Person acquired prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Credit Parties, (b) the income (or
deficit) of any Person (other than a Subsidiary of any of the Credit Parties) in
which any of its Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Credit Parties in the form of
dividends or similar Distributions and (c) the undistributed earnings of any
Subsidiary of any Credit Party to the extent that the declaration or payment of
dividends or similar

 

11



--------------------------------------------------------------------------------

Distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Total Debt” shall mean all indebtedness for borrowed money,
including, without duplication, Indebtedness, Consolidated Funded Debt and
Subordinated Debt, plus contingent liabilities, including letters of credit and
Guarantee Obligations but shall exclude indebtedness of C.V.S. Ferrari S.R.L. to
the extent such indebtedness is not guaranteed by a Borrower or a Canadian
Guarantor or a US Guarantor.

“Consolidated Total Debt to Consolidated Adjusted EBITDA Ratio” shall mean the
ratio of Parent’s Consolidated Total Debt as of the date of determination to its
Consolidated Adjusted EBITDA for the twelve month period ending as of the date
of determination.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Covenant Compliance Report” shall mean the report to be furnished by the US
Borrowers to the US Agent pursuant to Section 7.2(a) hereof, substantially in
the form attached hereto as Exhibit J and certified by a Responsible Officer of
the US Borrowers, in which report the US Borrowers shall set forth the
information specified therein and which shall include a statement of then
applicable level for the Applicable Margin and Applicable Fee Percentages as
specified in Annex I attached to this Agreement.

“Credit Parties” shall mean collectively the US Credit Parties and the Canadian
Credit Parties, and “Credit Party” shall mean each of them individually.

“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:

(a) the LIBOR Rate;

divided by

(b) a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate
on such date at which Agent is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (d) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, (e) all recourse Debt of any partnership of which such Person is the
general partner, and (f) any Off Balance Sheet Liabilities.

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would (if not cured or otherwise remedied during such time)
constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Advances within two (2) Business Days of the date such
Advances were required to be funded hereunder unless such Lender notifies an
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
an Agent, any Issuing Lender, any Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Advances) within two
(2) Business Days of the date when due, (b) has notified the Borrowers, the
applicable Agent or any Issuing Lender or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) has not been
satisfied), (c) has failed, within three Business Days after written request by
an Agent or the Borrowers, to confirm in writing to such Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrowers),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority, so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada, as
applicable, or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by an Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination to the Borrowers, each
Issuing Lender, each Swing Line Lender and each Lender.

“Distributions” shall have the meanings set forth in Section 8.5 of this
Agreement.

“Domestic Guarantor(s)” shall mean each Domestic Subsidiary which has executed
and delivered to the US Agent a Guaranty (or a joinder to a Guaranty), and a US
Security Agreement (or a joinder to the US Security Agreement).

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, or any state or other political
subdivision thereof or which is considered to be a “disregarded entity” for
United States federal income tax purposes and which is not a “controlled foreign
corporation” as defined under Section 957 of the Internal Revenue Code, in each
case provided such Subsidiary is owned by such Borrower or a Domestic Subsidiary
of such Borrower, and “Domestic Subsidiaries” shall mean any or all of them.

 

13



--------------------------------------------------------------------------------

“EBITDA” shall have the meaning ascribed to it under GAAP.

“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 and 5.2 have been satisfied.

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

“Eligible Accounts” shall mean an Account as to which the following is true and
accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:

(a) such Account arose in the ordinary course of the business of a Borrowing
Base Obligor out of either (i) a bona fide sale of Inventory by such Borrowing
Base Obligor, and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or services performed by such Borrowing Base Obligor
under an enforceable contract (written or oral), and in such case such services
have in fact been performed for the applicable Account Debtor and accepted by
such Account Debtor or (ii) it is on “Bill and Hold” terms, subject to
documentation satisfactory to the US Agent in its sole discretion; provided,
however, that the aggregate amount of such Accounts does not exceed
US$10,000,000 (pre-margin);

(b) such Account represents a legally valid and enforceable claim which is due
and owing to a Borrowing Base Obligor by the applicable Account Debtor and for
such amount as is represented by the applicable Borrower(s) to the applicable
Agent in the applicable Borrowing Base Certificate;

(c) it is evidenced by an invoice dated not later than three (3) Business Days
after the date of the delivery or shipment of the related Inventory giving rise
to such Account and not more than ninety (90) days have passed since the invoice
date corresponding to such Account;

(d) the unpaid balance of such Account (or portion thereof) that is included in
the applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the applicable Borrowing Base Obligor, the
related Account Debtor and any other Person, for any rebate, discount,
concession or release of liability in respect of such Account, in whole or in
part, the amount of such rebate, discount, concession or release of liability
shall be excluded from the applicable Borrowing Base;

(e) the applicable Borrowing Base Obligor has granted to the applicable Agent
pursuant to or in accordance with the Collateral Documents (except to the extent
not required to do so thereunder) a first priority perfected security interest
in such Account prior in right to all other Persons and such Account has not
been sold, transferred or otherwise assigned or encumbered by such Borrowing
Base Obligor, as applicable, to or in favor of any Person other than pursuant to
or in accordance with the Collateral Documents or this Agreement;

 

14



--------------------------------------------------------------------------------

(f) it is not owing by any Account Debtor who, as of the date of determination,
has failed to pay twenty-five percent (25%) or more of the aggregate amount of
its Accounts owing to any Borrowing Base Obligor within ninety (90) days since
the original invoice date corresponding to such Accounts;

(g) such Account is not represented by any note, trade acceptance, draft or
other negotiable instrument or by any chattel paper, except to the extent any
such note, trade acceptance, draft, other negotiable instrument or chattel paper
has been endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement and/or otherwise in a
manner satisfactory to an Agent on or prior to such Account’s inclusion in any
applicable Borrowing Base Certificate;

(h) the Borrowing Base Obligor(s) have not received, with respect to such
Account, any notice of the dissolution, liquidation, termination of existence,
insolvency, business failure, appointment of a receiver for any part of the
property of, assignment for the benefit of creditors by, or the filing of a
petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against, such Account Debtor;

(i) it is not an account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, for unbilled sales, payable at a future date,
bonded or insured by a surety company or subject to a retainage or holdback by
the Account Debtor;

(j) the Account Debtor on such Account is not:

(i) an Affiliate of any Credit Party;

(ii) the United States of America or Canada, or any state, province or political
subdivision thereof, or any department, agency, or instrumentality thereof,
unless all necessary steps are taken to comply with the Federal Assignment of
Claims Act of 1940 (United States), as amended with respect to accounts owing by
United States of America, or the Financial Administration Act (Canada) with
respect to accounts owing by Canada, and all other necessary steps are taken to
perfect such Agent’s security interest (for the benefit of the Lenders) in such
Account;

(iii) a citizen or resident of any jurisdiction other than one of the United
States or Canada, unless such Account is secured by a letter of credit issued by
a bank acceptable to the Agent which letter of credit shall be in form and
substance acceptable to the applicable Agent; or

(iv) an Account Debtor whose Accounts the applicable Agent, acting in its
reasonable credit judgment, has deemed not to constitute Eligible Accounts
because the collectibility of such Accounts is or is reasonably expected to be
impaired; and

(k) such Account satisfies any other eligibility criteria established from time
to time by the Agent in its reasonable discretion or at the reasonable direction
of the Majority US Revolving Credit Lenders or Majority Canadian Revolving
Credit Lenders, as applicable.

Any Account, which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account unless and until the applicable Agent shall notify the
Borrowers that such Account is once against deemed to be an Eligible Account.

 

15



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) having total assets in excess of
$500,000,000 that is or will be engaged in the business of making, purchasing,
holding or otherwise investing in commercial loans or similar extensions of
credit in the ordinary course of its business, provided that such Person is
administered or managed by a Lender, an Affiliate of a Lender or an entity or
Affiliate of an entity that administers or manages a Lender; or (d) any other
Person (other than a natural person) approved by the (i) (1) the US Agent with
respect to an assignment from a US Lender (and in the case of an assignment of a
commitment under the US Revolving Credit, the US Issuing Lender and US Swing
Line Lender), and (2) the Canadian Agent, the Canadian Issuing Lender and
Canadian Swing Line Lender with respect to an assignment from a Canadian Lender
, and (ii) unless an Event of Default has occurred and is continuing, the
applicable Borrower(s) (each such approval not to be unreasonably withheld or
delayed), provided that the applicable Borrower(s) shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five (5) Business Days after having received notice
thereof; provided further that (x) notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrowers, or any of the Borrowers’ Affiliates
or Subsidiaries; and (y) no assignment shall be made to a Defaulting Lender (or
any Person who would be a Defaulting Lender if such Person was a Lender
hereunder) without the consent of the applicable Agent, and in the case of an
assignment of a commitment under the Canadian Revolving Credit, the Canadian
Issuing Lender and the Canadian Swing Line Lender and in the case of an
assignment of a commitment under the US Revolving Credit, the US Issuing Lender
and the US Swing Line Lender.

“Eligible Bill and Hold Receivables” shall mean an Account, which meets all of
the other requirements of an Eligible Accounts hereunder, but arises from the
sale or lease of goods and such goods have not been shipped or delivered to the
Account Debtor under such Account. Such Account is subject to a written
agreement between the Account Debtor and applicable US Borrowing Base Obligor
providing such Equipment shall be held by the applicable US Borrowing Base
Obligor until the final ship-to location has been communicated by the Account
Debtor to the applicable US Borrowing Base Obligor.

“Eligible Canadian Accounts” shall mean those Accounts (a) which meet all the
requirements of Eligible Accounts except for the requirements set forth in
(j)(ii) of the definition of Eligible Accounts; and (b) Accounts owing by
Canadian Commercial Corporation, a Crown corporation of the Government of
Canada, Canadian Department of National Defence, a department of the Government
of Canada, the US State Department – GSO, the USA CE Finance Center and the
United Nations.

“Eligible Inventory” shall mean Inventory, valued at the lower of cost or market
value, of any Borrowing Base Obligor which meets each of the following
requirements on the date that such Inventory is included in the applicable
Borrowing Base Certificate:

(a) it (i) is subject to a first priority perfected Lien in favor of the
applicable Agent and (ii) is not subject to any Liens;

(b) it is in saleable condition;

(c) it is stored and held in locations owned by a Borrowing Base Obligor or, if
such locations are not so owned, an Agent is in possession of a Collateral
Access Agreement or other similar waiver or acknowledgment agreements, pursuant
to which the applicable lessor, warehouseman, processor or bailee provides
satisfactory lien waivers and access rights to the Inventory;

(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

 

16



--------------------------------------------------------------------------------

(e) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code or the
provinces of Ontario or Alberta, Canada ;

(f) (i) it is not “in transit” to any Borrowing Base Obligor and (ii) it is not
held by any Borrowing Base Obligor on consignment;

(g) it is not subject to any agreement which would restrict an Agent’s ability
to sell or otherwise dispose of such Inventory;

(h) it is not work-in-progress Inventory; and

(i) the applicable Agent shall not have determined in its reasonable discretion
that it is unacceptable due to age, type, category, quality, quantity and/or any
other reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory unless and until the applicable Agent shall notify the Borrowers that
such Inventory is once again deemed to be Eligible Inventory.

“Eligible Used Equipment Amount” shall mean the purchase price of used
Equipment, purchased by North America Equipment, a division of Crane and
Machinery, a division of Parent, net of soft costs, as evidenced by invoice(s)
or receipts acceptable to US Agent.

“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

“Equivalent Amount” shall mean, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displacing such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between the applicable Borrower(s) and
Bank.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated, hosted
or utilized by the Agent, any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system.

“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.

 

17



--------------------------------------------------------------------------------

“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:

(a) the LIBOR Rate, divided by

(b) a percentage equal to 100% minus the maximum rate on such date at which the
Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as the US
Agent is required to maintain reserves against a category of liabilities which
includes eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

such sum to be rounded upward, if necessary, in the discretion of the US Agent
to the seventh decimal place.

“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two, three or six months (or any shorter or longer
periods agreed to in advance by the US Borrowers, the US Agent and the US
Lenders) as selected by the US Borrowers, for such Eurodollar-based Advance
pursuant to Section 2.3 or 4.4 hereof, as the case may be; provided, however
that the US Borrowers may only select one month Interest Periods (unless the US
Agent otherwise consents) until the US Agent has completed a successful
syndication of the credit facilities hereunder.

“Eurodollar Lending Office” shall mean, (a) with respect to the US Agent, the US
Agent’s office located at its Grand Caymans Branch or such other branch of the
US Agent, domestic or foreign, as it may hereafter designate as its Eurodollar
Lending Office by written notice to the US Borrowers and the US Lenders and
(b) as to each of the US Lenders, its office, branch or affiliate located at its
address set forth on the signature pages hereof (or identified thereon as its
Eurodollar Lending Office), or at such other office, branch or affiliate of such
Lender as it may hereafter designate as its Eurodollar Lending Office by written
notice to the Borrowers and the Agent.

“Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.

“Excess Cash Flow” calculated on a Consolidated for US Borrowers, shall consist
of, for any Fiscal Year, (a) Net Income for such Fiscal Year, plus to the extent
deducted in determining Net Income, depreciation and amortization for such
Fiscal Year, plus or minus, as applicable, the Working Capital adjustment for
such Fiscal Year, minus (b) (i) non-financed Capital Expenditures made during
such Fiscal Year, (ii) the amount of all scheduled payments of principal on
funded debt during such Fiscal Year (excluding all payments on the US Revolving
Credit, the Canadian Revolving Credit and any other revolving loan facilities),
(iii) the amount of any optional prepayment of Term Loan during such Fiscal
Year, and (iv) 100% of the Net Income generated by any non-North American
subsidiaries, plus (c) 100% of the after tax Distributions received by any
Credit Party from any non-North American Subsidiary to Parent.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Excluded Swap Obligation” shall mean with respect to any US Guarantor, any
Hedging Obligation, if and to the extent that, all or a portion of the guarantee
of such US Guarantor of, or the grant by such US Guarantor of a Lien to secure,
such Hedging Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation
thereof) by virtue of such US Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the

 

18



--------------------------------------------------------------------------------

Commodity Exchange Act at the time the guarantee of such US Guarantor, or a
grant by such US Guarantor of a Lien, becomes effective with respect to such
Hedging Obligation. If a Hedging Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Hedging Obligation that is attributable to swaps for which such guarantee
or security interest becomes illegal.

“Excluded Taxes” shall mean, with respect to any Lender or either Agent,
(a) taxes measured by Net Income (including branch profit taxes) and franchise
taxes imposed in lieu of Net Income taxes, in each case imposed on any Lender or
either Agent as a result of a present or former connection between such Lender
or such Agent and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than such connection arising solely from any Lender or either Agent having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document); (b) in the case of any Non-U.S. Lender, any U.S.
withholding taxes to the extent that the obligation to withhold amounts existed
on the date that such Person became a “US Lender” under this Agreement in the
capacity under which such Person makes a claim under Section 10.1(d) or
designates a new lending office, except in each case to the extent such Person
is a direct or indirect assignee of any other US Lender that was entitled, at
the time the assignment to such Person became effective, to receive additional
amounts under Section 10.1(d); (c) backup withholding or other withholding taxes
that are directly attributable to the failure by any Lender to deliver the
documentation required to be delivered pursuant to Section 13.13; and (d) in the
case of a Non-U.S. Lender, any United States federal withholding taxes imposed
on amounts payable to such Non-U.S. Lender as a result of such Non-U.S. Lender’s
failure to comply with the applicable requirements set forth in FATCA after
December 31, 2012.

“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
3.8.1(a) to this Agreement.

“FATCA” shall mean sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Agreement, and the United States Treasury Regulations
promulgated thereunder (or any amended or successor provisions substantively
comparable and not materially more onerous to comply with).

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent, all as conclusively determined by the Agent, such sum to
be rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.

“Fee Letter” shall mean the fee letter by and between the Parent and Comerica
Bank dated as of August 6, 2013 relating to the Indebtedness hereunder, as
amended, restated, replaced or otherwise modified from time to time.

“Fees” shall mean the US Revolving Credit Facility Fee, the Canadian Revolving
Credit Facility Fee, the US Letter of Credit Fees, the Canadian Letter of Credit
Fees and the other fees and charges (including any agency fees) payable by any
Borrowers to the applicable Lender(s), the applicable Issuing Lender or the
applicable Agent hereunder or under the Fee Letter.

“Final Maturity Date” shall mean the last to occur of (i) the US Revolving
Credit Maturity Date, (ii) the Canadian Revolving Credit Maturity Date or
(iii) the Term Loan Maturity Date.

 

19



--------------------------------------------------------------------------------

“Fiscal Year” shall mean the twelve-month period ending on each December 31.

“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary,
including but not limited to Canadian Subsidiaries, and “Foreign Subsidiaries”
shall mean any or all of them.

“Fronting Exposure” shall mean, at any time there is an Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Percentage of outstanding Swing Line Advances made by
the Swing Line Lender.

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a),
(b) and (c) above that are secured by any Liens on any property owned by such
Person as of such date even though such Person has not assumed or otherwise
become liable for the payment thereof, the amount of which is determined in
accordance with GAAP; provided however that so long as such Person is not
personally liable for any such liability, the amount of such liability shall be
deemed to be the lesser of the fair market value at such date of the property
subject to the Lien securing such liability and the amount of the liability
secured, and (e) all Guarantee Obligations in respect of any liability which
constitutes Funded Debt; provided, however that Funded Debt shall not include
any indebtedness under any Hedging Transaction prior to the occurrence of a
termination event with respect thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination.

“Governmental Authority” shall mean the government of the United States of
America or Canada or any other nation, or of any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including without limitation any supranational
bodies such as the European Union or the European Central Bank) and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Governmental Obligations” shall mean noncallable direct general obligations of
the United States of America, Canada or obligations the payment of principal of
and interest on which is unconditionally guaranteed by the United States of
America or Canada.

“Guarantee” shall mean, collectively, the guarantee agreements executed and
delivered by the Canadian Guarantors in favor of the Canadian Agent, on behalf
of the Canadian Lenders, on the Effective

 

20



--------------------------------------------------------------------------------

Date pursuant to Section 5.1 hereof and those guaranty agreements executed and
delivered from time to time after the Effective Date (whether by execution of
joinder agreements or otherwise) pursuant to Section 7.13 hereof or otherwise,
in each case in the form attached hereto as Exhibit I2, as amended, restated or
otherwise modified from time to time.

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
applicable Person in good faith.

“Guarantor” shall mean each of the Canadian Guarantor and the US Guarantor and
any Subsidiary that has executed and delivered to the an Agent a Guaranty (or a
joinder to a Guaranty) or a Guarantee (or joinder to a Guarantee) and a US
Security Agreement (or a joinder to the US Security Agreement) or Canadian
Security Agreement (or joinder to the Canadian Security Agreement).

“Guaranty” shall mean, collectively, the guaranty agreements executed and
delivered by, as applicable, Parent and the applicable Domestic Guarantors in
favor of the US Agent, on behalf of the US Lenders, and Canadian Agent, on
behalf of Canadian Lenders, on the Effective Date pursuant to Section 5.1 hereof
and those guaranty agreements executed and delivered from time to time after the
Effective Date (whether by execution of joinder agreements or otherwise)
pursuant to Section 7.13 hereof or otherwise, in each case in the form attached
hereto as Exhibit I1, as amended, restated or otherwise modified from time to
time.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, provincial, local, municipal or other governmental or
quasi-governmental authority or body (or any agency, instrumentality or
political subdivision thereof) pertaining to any substance or material which is
regulated for reasons of health, safety or the environment and which is present
or alleged to be present on or about or used in any

 

21



--------------------------------------------------------------------------------

facilities owned, leased or operated by any Credit Party, or any portion thereof
including, without limitation, those relating to soil, surface, subsurface
ground water conditions and the condition of the indoor and outdoor ambient air;
any so-called “superfund” or “superlien” law; and any other Canadian or United
States federal, state, provincial, municipal or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material, as now or
at any time during the term of the Agreement in effect.

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between the Borrowers and any Lender or an Affiliate of a Lender.

“Hedging Obligation” shall mean, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Hedging Transaction” shall mean each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

“Indebtedness” of any Person shall mean, without duplication: (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services, including
earnouts (other than trade payables entered into in the ordinary course of
business); (c) the face amount of all letters of credit issued for the account
of such Person and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all payment
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property); (f) all
Capitalized Leases; (g) the principal balance outstanding under any synthetic
lease, off-balance sheet loan or similar off balance sheet financing product;
(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (i) all
contingent obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (h) above. Notwithstanding anything
to the contrary contained above, “Indebtedness” under any Guarantee or Guaranty
shall exclude Excluded Swap Obligations.

“Insolvency Laws” shall mean each of the BIA, the Companies Creditor Arrangement
Act (Canada) and the Winding-up and Restructuring Act (Canada), each as now and
hereafter in effect, any successors to such statures and any other applicable
insolvency or other similar law if any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of claims of
its creditors against it.

“Insurance Proceeds” shall mean the cash proceeds received by any Credit Party
from any insurer in respect of any damage or destruction of any property or
asset net of reasonable fees and expenses (including without limitation
attorney’s fees and expenses) incurred solely in connection with the recovery
thereof.

 

22



--------------------------------------------------------------------------------

“Intercompany Note” shall mean any promissory note issued or to be issued by any
Credit Party to evidence an intercompany loan in form and substance satisfactory
to the Agent.

“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 or 4.4 hereof, and (b) with respect to a US Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the US Borrowers, the US Agent and the US Swing
Line Lender); provided, however that (i) any Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day, except that as to an Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Interest Period shall end on the next preceding Business
Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the US Revolving Credit Maturity Date or the Term
Loan Maturity Date, as applicable.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.

“Inventory” shall mean any inventory as defined under the UCC or the PPSA, as
applicable.

“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.

“Issuing Lenders” shall mean collectively the Canadian Issuing Lender and the US
Issuing Lender, and “Issuing Lender” shall mean each of them individually.

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder, as in effect from time to
time.

“Lender Products” shall mean each and any of the Canadian Lender Products and US
Lender Products.

“Lenders” shall have the meaning set forth in the preamble, and shall include
the US Revolving Credit Lenders, the Canadian Revolving Credit Lenders, the Term
Loan Lenders, the US Swing Line Lender, the Canadian Swing Line Lender and any
assignee which becomes a Lender pursuant to Section 13.9 hereof.

“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.9(a) hereof.

“Letter of Credit Obligations” shall mean collectively the Canadian Letter of
Credit Obligations and the US Letter of Credit Obligations.

 

23



--------------------------------------------------------------------------------

“Letters of Credit” shall mean Canadian Letters of Credit and US Letters of
Credit.

“LIBOR Rate” shall mean,

(a) with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. If such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service),
the “LIBOR Rate” shall be determined by reference to such other publicly
available service for displaying LIBOR rates as may be agreed upon by the US
Agent and the US Borrowers, or, in the absence of such agreement, the “LIBOR
Rate” shall, instead, be the per annum rate equal to the average (rounded
upward, if necessary, to the nearest one-sixteenth of one percent (1/16%)) of
the rate at which the US Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical), two (2) Business
Days prior to the first day of such Eurodollar-Interest Period in the interbank
LIBOR market in an amount comparable to the principal amount of the relevant
Eurodollar-based Advance which is to bear interest at such Eurodollar-based Rate
and for a period equal to the relevant Eurodollar-Interest Period; and

(b) with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. If such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying eurodollar rates as may be agreed upon
by the US Agent and the US Borrowers, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average of the
rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical) on such day in the
interbank eurodollar market in an amount comparable to the principal amount of
the applicable Obligations hereunder which is to bear interest at such “LIBOR
Rate” and for a period equal to one (1) month.

“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Guarantee, the Security Agreements, the Subordination Agreements, the
Collateral Documents, each Hedging Agreement, and any other documents,
certificates or agreements that are executed and required to be delivered
pursuant to any of the foregoing documents, as such documents may be amended,
restated or otherwise modified from time to time.

“Majority Canadian Revolving Credit Lenders” shall mean at any time, the
Canadian Revolving Credit Lenders holding more than 66 2/3% of the Canadian
Revolving Credit Aggregate Commitment (or,

 

24



--------------------------------------------------------------------------------

if the Canadian Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), the aggregate principal amount
then outstanding under the Canadian Revolving Credit); provided that, for
purposes of determining Majority Canadian Revolving Credit Lenders hereunder,
the principal amount outstanding under the Canadian Swing Line shall be
allocated among the Canadian Revolving Credit Lenders based on their respective
Canadian Revolving Credit Percentages; provided further that so long as there
are fewer than three Canadian Revolving Credit Lenders, considering any Canadian
Revolving Credit Lender and its Affiliates as a single Canadian Revolving Credit
Lender, “Majority Canadian Revolving Credit Lenders” shall mean all Canadian
Revolving Credit Lenders. The Commitments of, and portion of the Obligations
attributable to, any Defaulting Lender shall be excluded for purposes of making
a determination of “Majority Canadian Revolving Credit Lenders”; provided that
the amount of any participation in any Canadian Swing Line Advance that a
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Canadian Lender shall be deemed to be held by the Canadian
Lender that is the Canadian Swing Line Lender in making a determination under
this definition.

“Majority Lenders” shall mean at any time, the Lenders holding more than 66 2/3%
of the sum of: (i) the Canadian Revolving Credit Aggregate Commitment (or, if
the Canadian Revolving Credit Aggregate Commitment has been terminated (whether
by maturity, acceleration or otherwise), the aggregate principal amount then
outstanding under the Canadian Revolving Credit), plus (ii) the US Revolving
Credit Aggregate Commitment (or, if the US Revolving Credit Aggregate Commitment
has been terminated (whether by maturity, acceleration or otherwise), the
aggregate principal amount outstanding under the US Revolving Credit), plus
(iii) the aggregate principal amount then outstanding under the Term Loans;
provided that, for purposes of determining Majority Lenders hereunder, the
principal amount outstanding under the Swing Line Advances shall be allocated
among the applicable Lenders based on their respective Canadian Revolving Credit
Percentages and US Revolving Credit Percentages; provided further that so long
as there are fewer than three Lenders, considering any Lender and its Affiliates
as a single Lender, “Majority Lenders” shall mean all Lenders. The Commitments
of, and portion of the Obligations attributable to, any Defaulting Lender shall
be excluded for purposes of making a determination of “Majority Lenders”;
provided that the amount of any participation in any Swing Line Advance that a
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the applicable Swing Line
Lender in making a determination under this definition.

“Majority Term Loan Lenders” shall mean at any time with respect to the Term
Loan, Term Loan Lenders holding more than 66 2/3% of the aggregate principal
amount then outstanding under Term Loan; provided however that so long as there
are fewer than three Term Loan Lenders, considering any Term Loan Lender and its
Affiliates as a single Term Loan Lender, “Majority Term Loan Lenders” shall mean
all Term Loan Lenders. The portion of the Obligations attributable to, any
Defaulting Lender shall be excluded for purposes of making a determination of
“Majority Term Loan Lenders”.

“Majority US Lenders” shall mean at any time, US Lenders holding more than
66 2/3% of the sum of (i) the US Revolving Credit Aggregate Commitment (or, if
the US Revolving Credit Aggregate Commitment has been terminated (whether by
maturity, acceleration or otherwise), the aggregate principal amount outstanding
under the US Revolving Credit), plus (ii) the aggregate principal amount then
outstanding under the Term Loans; provided that, for purposes of determining
Majority US Lenders hereunder, the Letter of Credit Obligations and principal
amount outstanding under the US Swing Line shall be allocated among the US
Revolving Credit Lenders based on their respective US Revolving Credit
Percentages; provided further that so long as there are fewer than three US
Lenders, considering any US Lender and its Affiliates as a single US Lender,
“Majority US Lenders” shall mean all US Lenders. The Commitments of, and portion
of the Obligations attributable to, any Defaulting Lender shall be excluded for
purposes of making a determination of “Majority US Lenders”; provided that the
amount of any

 

25



--------------------------------------------------------------------------------

participation in any US Swing Line Advance and any Letter of Credit Obligations
that a Defaulting Lender has failed to fund that have not been reallocated to
and funded by another US Lender shall be deemed to be held by the US Lender that
is the US Swing Line Lender or Issuing Lender, as the case may be, in making a
determination under this definition.

“Majority US Revolving Credit Lenders” shall mean at any time, the US Revolving
Credit Lenders holding more than 66 2/3% of the US Revolving Credit Aggregate
Commitment (or, if the US Revolving Credit Aggregate Commitment has been
terminated (whether by maturity, acceleration or otherwise), the aggregate
principal amount then outstanding under the US Revolving Credit); provided that,
for purposes of determining Majority US Revolving Credit Lenders hereunder, the
Letter of Credit Obligations and principal amount outstanding under the US Swing
Line shall be allocated among the US Revolving Credit Lenders based on their
respective US Revolving Credit Percentages; provided further that so long as
there are fewer than three US Revolving Credit Lenders, considering any US
Revolving Credit Lender and its Affiliates as a single US Revolving Credit
Lender, “Majority US Revolving Credit Lenders” shall mean all US Revolving
Credit Lenders. The Commitments of, and portion of the Obligations attributable
to, any Defaulting Lender shall be excluded for purposes of making a
determination of “Majority US Revolving Credit Lenders”; provided that the
amount of any participation in any US Swing Line Advance and any Letter of
Credit Obligations that a Defaulting Lender has failed to fund that have not
been reallocated to and funded by another US Lender shall be deemed to be held
by the US Lender that is the US Swing Line Lender or Issuing Lender, as the case
may be, in making a determination under this definition.

“Mark to Market Exposure” shall mean, with respect to any Hedging Agreement, the
amount, if any, that would be payable:

(a) to such Lender by the Credit Party (expressed as a positive number); or

(b) by Lender to the Credit Party (expressed as a negative number);

calculated by making an estimation at mid-market of the calculations required by
the applicable ISDA Master Agreement between such Lender and Credit Party as if
all Hedging Agreements between such parties were being terminated on that day of
calculation.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations,
properties or prospects of the Credit Parties taken as a whole, (b) the ability
of any Credit Party to perform its obligations under this Agreement, the Notes
(if issued) or any other Loan Document to which it is a party, or (c) the
validity or enforceability of this Agreement, any of the Notes (if issued) or
any of the other Loan Documents or the rights or remedies of an Agent or the
Lenders hereunder or thereunder.

“Mortgages” shall mean the mortgages, charges, deeds of trust and any other
similar documents related thereto or required thereby executed and delivered by
a Credit Party on the Effective Date pursuant to Section 5.1 hereof, if any, and
executed and delivered after the Effective Date by a Credit Party pursuant to
Section 7.13 hereof or otherwise, and “Mortgage” shall mean any such document,
as such documents may be amended, restated or otherwise modified from time to
time.

“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash payments received by any
Credit Party from any Asset Sale, the issuance of Equity Interests or the
issuance of Debt, as the case may be, net of the

 

26



--------------------------------------------------------------------------------

ordinary and customary direct costs incurred in connection with such sale or
issuance, as the case may be, such as legal, accounting and investment banking
fees, sales commissions, and other third party charges, and net of property
taxes, transfer taxes and any other taxes paid or payable by such Credit Party
in respect of any sale or issuance.

“Net Income” has the meaning ascribed to it under GAAP.

“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender.

“Non-U.S. Lender” is defined in Section 13.14(a) hereof.

“Note” shall mean any of the Canadian Revolving Credit Notes, the US Revolving
Credit Notes, the Canadian Swing Line Note, the US Swing Line Note and the Term
Loan Notes, and “Notes” shall mean all of them collectively.

“Obligations” shall mean US Obligations and Canadian Obligations.

“OFAC” shall have the meaning ascribed thereto in Section 6.8 of this Agreement.

“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections
(i)-(iii) of this definition, but which does not constitute a liability on the
balance sheets of such Person.

“Parent” shall mean Manitex International, Inc., a Michigan corporation.

“Participant Register” has the meaning specified in Section 13.9(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean any plan established and maintained by a Credit Party,
or contributed to by a Credit Party, which is qualified under Section 401(a) of
the Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the Internal Revenue Code.

“Percentage” shall mean, as applicable, the Canadian Revolving Credit
Percentage, the US Revolving Credit Percentage, the Term Loan Percentage or the
Weighted Percentage.

“Permitted Acquisition” shall mean any acquisition by any Borrower of all or
substantially all of the assets of another Person, or of a division or line of
business of another Person, or any Equity Interests of another Person which
satisfies and/or is conducted in accordance with the following requirements:

(a) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of such Borrower;

(b) If such acquisition is structured as the acquisition of assets, such assets
shall be acquired directly by the Borrowers or any of them;

(c) Both immediately before and after the consummation of such acquisition, no
Default or Event of Default shall have occurred and be continuing; and

 

27



--------------------------------------------------------------------------------

(d) The purchase price of such proposed new acquisition, computed on the basis
of total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Debt (such Debt being
otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, is (X) equal to or less than US$1,000,000, and (Y) when added to the
purchase price for each other acquisition consummated hereunder as a Permitted
Acquisition during the same Fiscal Year, as the applicable acquisition (not
including acquisitions specifically consented to which fall outside of this
definition), does not exceed US$2,000,000, and (Z) when added to the purchase
price for each other acquisition consummated hereunder as a Permitted
Acquisition during the term of this Agreement (not including acquisitions
specifically consented to which fall outside the terms of this definition) does
not exceed US$5,000,000.

“Permitted Investments” shall mean with respect to any Person:

(a) Governmental Obligations;

(b) Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one Rating Agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;

(c) Investments in obligations issued by the Government of Canada, or an
instrumentality or agency of Canada, maturing within 365 days of the date of
acquisition of such obligation, and guaranteed fully as to principal, premium,
if any, and interest by the Government of Canada;

(d) Investments in certificates of deposits issued or acceptances accepted by or
guaranteed by any bank to which the Bank Act (Canada) applies or by any company
licensed to carry on the business of a trust company in one or more provinces of
Canada or by the bank or trust company organized under the laws of the United
States or any state thereof or the District of Columbia whose deposits are
insured by the Federal Deposit Insurance Corporation and whose reported capital
and surplus equal at least US$250,000,000 or the Equivalent Amount in Canadian
Dollars with respect to such Investments in Canada, provided that such minimum
capital and surplus requirement shall not apply to demand deposit accounts
maintained by any Credit Party in the ordinary course of business, maturing
within 365 days of the date of purchase;

(e) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies in Canada or
the United States, as applicable, and which matures within 270 days after the
date of issue;

(f) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, or Canadian government securities, the market value of
which must be maintained at levels at least equal to the amounts advanced; and

(g) Any fund or other pooling arrangement which exclusively purchases and holds
the investments itemized in (a) through (f) above.

 

28



--------------------------------------------------------------------------------

“Permitted Liens” shall mean with respect to any Person:

(a) Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processor’s, landlord’s liens or other like liens arising in the ordinary course
of business which secure obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings, provided that in the case of any such contest, (x) any proceedings
commenced for the enforcement of such Liens have been suspended and
(y) appropriate reserves with respect thereto are maintained on the books of
such Person in conformity with GAAP;

(c) (i) Liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) Liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations (not otherwise permitted under
Subsection (g) of this definition), bids, leases, fee and expense arrangements
with trustees and fiscal agents, trade contracts, surety and appeal bonds,
performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;

(d) any attachment or judgment lien that remains unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period ending on the earlier of (i) thirty
(30) consecutive days from the date of its attachment or entry (as applicable)
or (ii) the commencement of enforcement steps with respect thereto, other than
the filing of notice thereof in the public record;

(e) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;

(f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP; and

(g) purchase money security interests in Inventory and Equipment to secure the
indebtedness if permitted under Section 8.1(c) hereof, provided that such
security interest is created contemporaneously with the acquisition of such
asset and does not extend to any property other than the asset so purchased;

(h) continuations of Liens that are permitted under subsections (a)-(g) hereof,
provided such continuations do not violate the specific time periods set forth
in subsections (b) and (d) and provided further that such Liens do not extend to
any additional property or assets of any Credit Party or secure any additional
obligations of any Credit Party.

 

29



--------------------------------------------------------------------------------

Regardless of the language set forth in this definition, no Lien over the Equity
Interests of any Credit Party granted to any Person other than to the Agent for
the benefit of the Lenders shall be deemed a “Permitted Lien” under the terms of
this Agreement.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.

“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
a Credit Party on the Effective Date pursuant to Section 5.1 hereof, if any, and
executed and delivered from time to time after the Effective Date by any Credit
Party pursuant to Section 7.13 hereof or otherwise, and any agreements,
instruments or documents related thereto, in each case in form and substance
satisfactory to the applicable Agent amended, restated or otherwise modified
from time to time.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Canadian Agent’s security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

“Priority Payables” shall mean, at any time, the full amount of liabilities of
the Canadian Borrower or other Canadian Credit Party at such time which have a
trust imposed to provide for payment or security interest, Lien or charge
ranking or capable of ranking senior to or pari passu with the Liens of Canadian
Agent against the Collateral of Canadian Borrower or Canadian Credit Party
(excepting from the foregoing, however, any purchase money financing liens which
may be expressly permitted under this Agreement) under federal, provincial,
territorial, state, county, municipal or local law including, but not limited
to, claims for unremitted and/or accelerated rents, sales tax, excise tax, tax
payable pursuant to Part IX of the Excise Tax Act (Canada) (net of harmonized
sales tax input credits), municipal taxes, wages, workers’ compensation
obligations, employee deductions (including income, withholding and employment
taxes) health insurance premiums, vacation pay, termination and severance pay,
governmental royalties or pension fund obligations, together with the aggregate
value, determined in accordance with GAAP, of all Eligible Inventory which
Canadian Agent reasonably considers may be or may become subject to a right of a
supplier to recover possession thereof under any federal or provincial law,
where such supplier’s right may have priority over the security interests of
Canadian Agent in the Collateral of the Canadian Borrower or other Canadian
Credit Party.

“Pro Forma Balance Sheet” shall mean the pro forma consolidated balance sheet of
the US Borrowers which has been certified by a Responsible Officer of the US
Borrowers that it fairly presents in all material respects the pro forma
adjustments reflecting the closing of the Acquisition (including payment of all
fees and expenses in connection therewith) and the borrowing of the Term Loan
and US Revolving Credit Advances and Letters of Credit issued on the Effective
Date.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.

 

30



--------------------------------------------------------------------------------

“Purchase Agreement” shall mean the Asset Purchase Agreement (including all
schedules, exhibits and attachments to same) by and among the Target, Steve
Adler, and Manitex Sabre, Inc. dated as of July     , 2013, as amended, restated
or otherwise modified from time to time to the extent permitted hereunder.

“Purchasing Lender” shall have the meaning set forth in Section 13.13.

“Quoted Rate” shall mean the rate of interest per annum offered by the US Swing
Line Lender in its sole discretion with respect to a US Swing Line Advance and
accepted by the US Borrowers.

“Quoted Rate Advance” shall mean any US Swing Line Advance which bears interest
at the Quoted Rate.

“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the US Agent.

“Register” is defined in Section 13.9(h) hereof.

“Reinvested” or “Reinvestment” shall mean, with respect to any Net Cash
Proceeds, Insurance Proceeds or Condemnation Proceeds received by any Person,
the application of such monies to (i) repair, improve or replace any tangible
personal (excluding Inventory) or real property of the Credit Parties or any
intellectual property reasonably necessary in order to use or benefit from any
property or (ii) acquire any such property (excluding Inventory) to be used in
the business of such Person.

“Reinvestment Certificate” is defined in Section 4.8(b) hereof.

“Reinvestment Period” shall mean a 180-day period during which Reinvestment must
be completed under Section 4.8(b) and (d) of this Agreement.

“Rental Fleet Debt” shall mean the Debt or Capitalized Lease obligations of a
Borrower pursuant to a lease or purchase agreement to finance the acquisition of
equipment or vehicle chassis, subject to the terms and conditions provided in
Section 8.1(c) of this Agreement.

“Request for Canadian Advance” shall mean a Request for Canadian Revolving
Credit Advance or a Request for Canadian Swing Line Advance, as the context may
indicate or otherwise require.

“Request for Canadian Revolving Credit Advance” shall mean a request for a
Canadian Revolving Credit Advance issued by Canadian Borrower under
Section 2.A.3 of this Agreement in the form attached hereto as Exhibit A2.

“Request for Canadian Swing Line Advance” shall mean a request for a Canadian
Swing Line Advance issued by Canadian Borrower under Section 2.A.5(c) of this
Agreement in the form attached hereto as Exhibit D2.

“Request for US Advance” shall mean a Request for US Revolving Credit Advance or
a Request for US Swing Line Advance, as the context may indicate or otherwise
require.

“Request for US Revolving Credit Advance” shall mean a request for a US
Revolving Credit Advance issued by a US Borrower under Section 2.3 of this
Agreement in the form attached hereto as Exhibit A1.

 

31



--------------------------------------------------------------------------------

“Request for US Swing Line Advance” shall mean a request for a US Swing Line
Advance issued by a US Borrower under Section 2.5(c) of this Agreement in the
form attached hereto as Exhibit D1.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.

“Revolving Credit Lenders” shall mean collectively the Canadian Revolving Credit
Lender and the US Revolving Credit Lender and “Revolving Credit Lender” mean
each of them individually.

“SDN List” shall have the meaning ascribed thereto in Section 6.8 of this
Agreement.

“Secured Hedging Agreement” shall mean any Hedging Agreement between any US
Credit Party and any US Lender or an Affiliate of a US Lender.

“Senior Secured First Lien Debt” shall mean, on the date of determination, the
sum of all Canadian Obligations and all US Obligations, including but not
limited to (i) the sum of all outstanding Advances under the Canadian Revolving
Credit, US Revolving Credit, Canadian Swing Line, US Swing Line and the Term
Loan, (ii) the sum of the US Reimbursement Obligations and the Canadian
Reimbursement Obligations, (iii) and the positive mark to Market Exposure of any
Credit party, all calculated as of the date of determination.

“Senior Secured First Lien Debt to Consolidated Adjusted EBITDA Ratio” shall
mean, the ratio of (a) Senior Secured First Lien Debt, as of the last day of
such fiscal quarter end, to (b) Consolidated Adjusted EBITDA for the four
quarter period then ending on the date of determination.

“Subordinated Debt” shall mean all indebtedness subordinated to the prior
payment of Canadian Borrower and/or US Borrowers’ indebtedness to Canadian
Lenders and/or US Lenders, respectively, pursuant to a Subordination Agreement
in favor of the applicable Agent.

“Subordination Agreements” shall mean, collectively, any subordination
agreements entered into by any Person from time to time in favor of the US Agent
on the Canadian Agent, as applicable, in connection with any Subordinated Debt,
the terms of which are acceptable to the applicable Lenders, in each case as the
same may be amended, restated or otherwise modified from time to time, and
“Subordination Agreement” shall mean any one of them.

“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of the Parent, including but the Canadian Subsidiaries, the Domestic
Subsidiaries and the Foreign Subsidiaries.

 

32



--------------------------------------------------------------------------------

“Sweep Agreement” shall mean any agreement relating to the “Sweep to Loan”
automated system of the Agent or any other cash management arrangement which the
Borrowers and the Agent have executed for the purposes of effecting the
borrowing and repayment of Swing Line Advances.

“Swing Line Advances” shall mean either or both, as the context requires, the
Canadian Swing Line Advances and/or the US Swing Line Advances.

“Swing Line Lenders” shall mean collectively the US Swing Line Lender and the
Canadian Swing Line Lender and “Swing Line Lender” shall mean each of them
individually.

“Tangible Net Worth” shall mean, as of any date of determination, (i) the total
shareholders’ equity of a Credit Party together with its Subsidiaries as of such
date, minus (ii) all patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill and all other intangible assets of
such Credit Party as of such date, and (iii) minus the positive amount of
accumulated other comprehensive income, as detailed on the balance sheet of
Parent, or plus the negative amount of such accumulated other comprehensive
income.

“Target” shall mean Sabre Manufacturing, LLC, an Indiana limited liability
company.

“Target EBITDA Adjustment” shall mean (i) US$2,292,000, for the period ending
September 30, 2013; (ii) US$1,666,667 for the period ending December 31, 2013,
(iii) US$1,041,667 for the period ending March 31, 2014, (iv) US $416,667, for
the period ending June 30, 2014, and (v) $0 for each fiscal quarter end
thereafter.

“Term Loan” shall mean the term loan to be made to the US Borrowers by the Term
Loan Lenders pursuant to Section 4.1(a) hereof, in the aggregate principal
amount of Fifteen Million US Dollars (US$15,000,000).

“Term Loan Advance” shall mean a borrowing requested by the Borrowers and made
by the Term Loan Lenders pursuant to Section 4.1(a) hereof, including without
limitation any refunding or conversion of such borrowing pursuant to Section 4.4
hereof, and may include, subject to the terms hereof, Eurodollar-based Advances
and US Base Rate Advances.

“Term Loan Amount” shall mean with respect to any Term Loan Lender, the amount
equal to its Term Loan Percentage of the aggregate principal amount outstanding
under the Term Loan.

“Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of the Term Loan.

“Term Loan Maturity Date” shall mean August 19, 2018.

“Term Loan Notes” shall mean the term notes described in Section 4.2(e) hereof,
made by the Borrowers to each of the Term Loan Lenders in the form attached
hereto as Exhibit K, as such notes may be amended or supplemented from time to
time, and any other notes issued in substitution, replacement or renewal thereof
from time to time.

“Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Annex II, as adjusted from time to time in
accordance with the terms hereof.

 

33



--------------------------------------------------------------------------------

“Term Loan Rate Request” shall mean a request for the refunding or conversion of
any Advance of the Term Loan submitted by the Borrowers under Section 4.4 of
this Agreement in the form attached hereto as Exhibit L.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of Michigan.

“Unused Canadian Revolving Credit Availability” shall mean, on any date of
determination, the amount equal to the lesser of (i) the Canadian Revolving
Credit Aggregate Commitment and (ii) the then applicable Canadian Borrowing
Base, minus (x) the aggregate outstanding principal amount of all Advances
(including Canadian Swing Line Advances) and (y) the Canadian Letter of Credit
Obligations.

“Unused US Revolving Credit Availability” shall mean, on any date of
determination, the amount equal to the lesser of (i) the US Revolving Credit
Aggregate Commitment and (ii) the then applicable US Borrowing Base, minus
(x) the aggregate outstanding principal amount of all Advances (including US
Swing Line Advances) and (y) the US Letter of Credit Obligations.

“US Agent” shall mean Comerica, in its capacity as administrative agent for the
US Lenders hereunder, and any successor administrative agent.

“US Agent’s Correspondent” shall mean for Eurodollar-based Advances, the Agent’s
Grand Cayman Branch (or for the account of said branch office, at the Agent’s
main office in Detroit, Michigan, United States).

“US Base Rate” shall mean for any day, that rate of interest which is equal to
the sum of the Applicable Margin plus the greatest of (a) the US Prime Rate for
such day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the US Base Rate during any
period that LIBOR Rate is unavailable as determined under Sections 11.3 or 11.4
hereof, the US Base Rate shall be determined using, for clause (c) hereof, the
Daily Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate
becoming unavailable pursuant to Sections 11.3 or 11.4.

“US Base Rate Advance” shall mean an Advance which bears interest at the US Base
Rate.

“US Borrowers’ Representative” shall mean, initially, the Parent, or any other
US Borrower identified as the US Borrowers’ Representative in a written notice
delivered to the US Agent and signed by all US Borrowers.

“US Borrowing Base” shall mean, as of any date of determination thereof, an
amount equal to the sum of:

(a) eighty-five percent (85%) of US Borrowing Base Obligors’ Eligible Accounts,
plus

(b) lesser of (i) eighty-five percent (85%) of US Borrowing Base Obligors’
Eligible Bill and Hold Receivables, and (ii) US$10,000,000, plus

(c) up to 50% of the then available US Borrowing Base to include the lesser of
(i) fifty percent (50%) of US Borrowing Base Obligors’ Eligible Inventory, and
(ii) US$18,000,000, plus

 

34



--------------------------------------------------------------------------------

(d) the lesser of (i) 80% of the cost of Eligible Used Equipment Amount to be
used for resale or rent, or (ii) US$2,000,000 in the aggregate for the term of
the US Revolving Credit,

provided that (x) the US Borrowing Base shall be determined on the basis of the
most current US Borrowing Base Certificate required or permitted to be submitted
hereunder, and (y) the amount determined as the US Borrowing Base shall be
subject to, without duplication, any reserves for contras/offsets, drop ship
receivables, inventory-in-transit, potential offsets due to customer deposits,
discount arrangements, chargebacks, disputed accounts (or potential chargebacks
or disputed accounts), and such other reserves as reasonably established by the
US Agent, at the direction or with the concurrence of the Majority US Revolving
Lenders from time to time, including, without limitation any reserves or other
adjustments established by the US Agent or the Majority US Revolving Credit
Lenders on the basis of any subsequent collateral audits conducted hereunder,
all in accordance with ordinary and customary asset-based lending standards, as
reasonably determined by the US Agent and the Majority US Revolving Credit
Lenders.

“US Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit G1 attached hereto, executed by a Responsible
Officer of the US Borrowers.

“US Borrowing Base Obligors” shall mean the US Borrowers and the Domestic
Guarantors, and “Borrowing Base Obligor” shall mean any of them, as the context
shall indicate.

“US Collateral” shall mean all property and interests in property and proceeds
thereof now owned or hereafter acquired by any US Credit Party, any of their
respective Subsidiaries and any other US Person who has granted a security
interest, mortgage, Lien or other encumbrance to an Agent, in or upon which a
Lien is granted or purported to be granted now or hereafter exists in favor of
any Lender or an Agent for the benefit of Agents, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to the applicable Agent in connection with the
Loan Documents.

“US Credit Parties” shall mean the US Borrowers and each other US Person
(i) which executes a guaranty of the US Obligations, (ii) which grants a Lien on
all or substantially all of its assets to secure payment of the US Obligations
and/or (iii) which pledges to the US Agent for the benefit of the US Lenders
100% of the Equity Interests of its Domestic Subsidiaries.

“US Dollar Denominated Canadian Loans” shall mean Canadian Revolving Credit
Advances denominated in US Dollars.

“US Dollars”, “US dollars” and “US$” each mean lawful money of the United States
of America.

“US Guarantor” shall mean each US Subsidiary that has executed and delivered to
the US Agent a Guaranty (or a joinder to a Guaranty) and a US Security Agreement
(or a joinder to the US Security Agreement), and shall include the US Borrowers
with respect to the US Borrowers guarantee of the Canadian Obligations.

“US Issuing Lender” shall mean Comerica in its capacity as issuer of one or more
Letters of Credit hereunder, or another US Lender designated as its successor by
the US Borrowers and the US Revolving Credit Lenders.

“US Issuing Office” shall mean such office as US Issuing Lender shall designate
as its US Issuing Office.

 

35



--------------------------------------------------------------------------------

“US Lender Products” shall mean each and any of the following bank services
provided to any US Credit Party by a US Lender or any of its US Affiliates:
(i) credit cards, (ii) credit card processing services, (iii) debit cards,
(iv) purchase cards, (v) Automated Clearing House (ACH) transactions, (vi) cash
management, including controlled disbursement services, and (vii) establishing
and maintaining deposit accounts.

“US Lenders” shall mean the US Revolving Lenders and the Term Loan Lenders, and
“US Lender” shall mean any US Lender.

“US Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the US
Borrowers in respect of each US Letter of Credit, in each case satisfactory to
the Issuing Lender, as amended, restated or otherwise modified from time to
time.

“US Letter of Credit Fees” shall mean the fees payable in connection with US
Letters of Credit pursuant to Section 3.4(a) and (b) hereof.

“US Letter of Credit Maximum Amount” shall mean One Million US Dollars
(US$1,000,000).

“US Letter of Credit Obligations” shall mean at any date of determination, the
sum of (a) the aggregate undrawn amount of all US Letters of Credit then
outstanding, and (b) the aggregate amount of US Reimbursement Obligations which
remain unpaid as of such date.

“US Letter of Credit Payment” shall mean any amount paid or required to be paid
by the US Issuing Lender in its capacity hereunder as issuer of a US Letter of
Credit as a result of a draft or other demand for payment under any US Letter of
Credit.

“US Letter(s) of Credit” shall mean any standby letters of credit issued by US
Issuing Lender at the request of or for the account of the US Borrowers pursuant
to Article 3 hereof and shall include Existing Letters of Credit.

“US Loans” shall mean US Revolving Credit Advances, the Term Loan and US Swing
Line Advances.

“US Obligations” shall mean all US Loans, and other Debt, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
US Lender, US Agent, US Issuing Lender or any other Person required to be
indemnified, that arises under any Loan Document, any Secured Hedging Agreement
or any US Lender Products, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“US Prime Rate” shall mean the per annum rate of interest announced by the
Canadian Agent, at its main office from time to time as its “prime rate” then in
effect for determining interest rates on US Dollar denominated commercial loans
made by it in Canada (it being acknowledged that such announced rate may not
necessarily be the lowest rate charged by the Canadian Agent to any of its
customers), which US Prime Rate shall change simultaneously with any change in
such announced rate.

“US Prime Referenced Rate” shall mean, for any day, a per annum interest rate
which is equal to the US Prime Rate in effect on such day, but in no event and
at no time shall the US Prime Referenced Rate be less than the sum of the Daily
Adjusting LIBOR Rate for such day plus two and one-half percent

 

36



--------------------------------------------------------------------------------

(2.50%) per annum. If, at any time, Bank determines that it is unable to
determine or ascertain the Daily Adjusting LIBOR Rate for any day, the US Prime
Referenced Rate for each such day shall be the US Prime Rate in effect at such
time.

“US Prime-based Advance” shall mean an Advance which bears interest at the US
Prime-based Rate.

“US Prime-based Rate” shall mean for any day, that rate of interest which is
equal to the sum of the US Prime Referenced Rate plus the Applicable Margin.

“US Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all US Letters of Credit (excluding for the
avoidance of doubt, reimbursement obligations that are deemed satisfied pursuant
to a deemed disbursement under Section 3.6(c)).

“US Revolving Credit” shall mean the revolving credit loans to be advanced to
the US Borrowers by the applicable US Revolving Credit Lenders pursuant to
Article 2 hereof, in an aggregate amount (subject to the terms hereof), not to
exceed, at any one time outstanding, the US Revolving Credit Aggregate
Commitment.

“US Revolving Credit Advance” shall mean a borrowing requested by a US Borrower
and made by the US Revolving Credit Lenders under Section 2.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 2.3 hereof and any deemed disbursement of an
Advance in respect of a Letter of Credit under Section 3.6(c) hereof, and may
include, subject to the terms hereof, Eurodollar-based Advances and US Base Rate
Advances.

“US Revolving Credit Aggregate Commitment” shall mean Forty Million US Dollars
(US$40,000,000), subject to reduction or termination under Sections, 2.10, 2.11
or 9.2 hereof.

“US Revolving Credit Commitment Amount” shall mean with respect to any US
Revolving Credit Lender, (i) if the US Revolving Credit Aggregate Commitment has
not been terminated, the amount specified opposite such US Revolving Credit
Lender’s name in the column entitled “US Revolving Credit Commitment Amount” on
Annex II, as adjusted from time to time in accordance with the terms hereof; and
(ii) if the US Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), the amount equal to its
Percentage of the aggregate principal amount outstanding under the US Revolving
Credit (including the outstanding Letter of Credit Obligations and any
outstanding Swing Line Advances).

“US Revolving Credit Facility Fee” shall mean the fee payable to the US Agent
for distribution to the US Revolving Credit Lenders in accordance with
Section 2.9 hereof.

“US Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the US Revolving Credit.

“US Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) August 19, 2018, and (ii) the date on which the US Revolving Credit
Aggregate Commitment shall terminate in accordance with the provisions of this
Agreement.

“US Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by the US Borrowers to each of the US Revolving Credit
Lenders in the form attached hereto as Exhibit B1, as such notes may be amended
or supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.

 

37



--------------------------------------------------------------------------------

“US Revolving Credit Percentage” shall mean, with respect to any US Revolving
Credit Lender, the percentage specified opposite such US Revolving Credit
Lender’s name in the column entitled “US Revolving Credit Percentage” on Annex
II, as adjusted from time to time in accordance with the terms hereof.

“US Security Agreement” shall mean, collectively, the Amended and Restated
Security Agreement executed and delivered by the US Borrowers and the Domestic
Guarantors on the Effective Date pursuant to Section 5.1 hereof, and any such
agreements executed and delivered after the Effective Date (whether by execution
of a joinder agreement to any existing security agreement or otherwise) pursuant
to Section 7.13 hereof or otherwise, in the form of the US Security Agreement
attached hereto as Exhibit F1, as amended, restated or otherwise modified from
time to time.

“US Swing Line” shall mean the revolving credit loans to be advanced to the US
Borrowers by the US Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the US Swing Line Maximum Amount.

“US Swing Line Advance” shall mean a borrowing requested by the US Borrowers and
made by US Swing Line Lender pursuant to and as further defined in Section 2.5
hereof and may include, subject to the terms hereof, Quoted Rate-Advances and US
Base Rate Advances.

“US Swing Line Lender” shall mean Comerica in its capacity as lender of the US
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.

“US Swing Line Maximum Amount” shall mean Five Million US Dollars
(US$5,000,000).

“US Swing Line Note” shall mean the swing line note which may be issued by the
US Borrowers to US Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in
the form attached hereto as Exhibit C1, as such note may be amended or
supplemented from time to time, and any note or notes issued in substitution,
replacement or renewal thereof from time to time.

“US Swing Line Participation Certificate” shall mean the US Swing Line
Participation Certificate delivered by the US Agent to each US Revolving Credit
Lender pursuant to Section 2.5(e)(ii) hereof in the form attached hereto as
Exhibit M1.

“USA Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.C.
107-56, as amended.

“Weighted Percentage” shall mean with respect to any Lender, (A) its weighted
percentage of US Obligations calculated by dividing (i) the sum of (x) its US
Revolving Credit Commitment Amount plus (y) its Term Loan Amount, by (ii) the
sum of (x) the US Revolving Credit Aggregate Commitment (or, if the US Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate principal amount outstanding under the
US Revolving Credit, including any outstanding US Letter of Credit Obligations
and outstanding US Swing Line Advances), plus (y) the aggregate principal amount
of Indebtedness outstanding under the Term Loan; and (B) its weighted percentage
of Canadian Obligations calculated by dividing (i) the sum of its Canadian
Revolving Credit Commitment Amount, by (ii) the sum of the Canadian Revolving
Credit Aggregate Commitment (or, if the Canadian Revolving Credit Aggregate
Commitment has been terminated (whether by maturity, acceleration or otherwise),
the aggregate principal amount outstanding under the Canadian Revolving Credit,
including any outstanding Canadian Letter of Credit Obligations and outstanding
Canadian Swing Line Advances). Annex II reflects each Lender’s Weighted
Percentage and may be revised by the Agent from time to time to reflect changes
in the Weighted Percentages of the Lenders.

 

38



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, as at any date of determination, the excess (or
deficit) of (i) the total assets of the Parent and its Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and cash equivalents, over (ii) the total
liabilities of the Parent and its Subsidiaries on a consolidated basis that may
properly be classified as current liabilities in conformity with GAAP, excluding
the current portion of long term debt and, without duplication, outstanding
Canadian Revolving Credit Advances and US Revolving Credit Advances.

“Working Capital Adjustment” shall mean, for any period on a consolidated basis,
the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than)
Consolidated Working Capital as of the end of such period.

2. US REVOLVING CREDIT.

2.1 Commitment. Subject to the terms and conditions of this Agreement (including
without limitation Section 2.3 hereof), each US Revolving Credit Lender
severally and for itself alone agrees to make Advances of the US Revolving
Credit in US Dollars to the US Borrowers from time to time on any Business Day
during the period from the Effective Date hereof until (but excluding) the US
Revolving Credit Maturity Date in an aggregate amount, not to exceed at any one
time outstanding such US Lender’s Revolving Credit Percentage of the US
Revolving Credit Aggregate Commitment. Subject to the terms and conditions set
forth herein, advances, repayments and readvances may be made under the US
Revolving Credit.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

(a) The US Borrowers hereby jointly and severally and unconditionally promise to
pay to the US Agent for the account of each US Revolving Credit Lender the then
unpaid principal amount of each US Revolving Credit Advance (plus all accrued
and unpaid interest) of such US Revolving Credit Lender to the US Borrowers on
the US Revolving Credit Maturity Date and on such other dates and in such other
amounts as may be required from time to time pursuant to this Agreement. Subject
to the terms and conditions hereof, each US Revolving Credit Advance shall, from
time to time from and after the date of such Advance (until paid), bear interest
at its Applicable Interest Rate.

(b) Each US Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the US Borrowers to
the appropriate lending office of such US Revolving Credit Lender resulting from
each US Revolving Credit Advance made by such lending office of such US
Revolving Credit Lender from time to time, including the amounts of principal
and interest payable thereon and paid to such US Revolving Credit Lender from
time to time under this Agreement.

(c) The US Agent shall maintain the Register pursuant to Section 13.9(h), and a
subaccount therein for each US Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each US
Revolving Credit Advance made hereunder, the type thereof and each
Eurodollar-Interest Period applicable to any Eurodollar-based Advance, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the US Borrowers to each US Revolving Credit Lender hereunder in respect of
the US Revolving Credit Advances and (iii) both the amount of any sum received
by the US Agent hereunder from the US Borrowers in respect of the US Revolving
Credit Advances and each US Revolving Credit Lender’s share thereof.

 

39



--------------------------------------------------------------------------------

(d) The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 and Section 13.9(h) shall, absent manifest error, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the US Borrowers therein recorded; provided,
however, that the failure of any US Revolving Credit Lender or the US Agent to
maintain the Register or any account, as applicable, or any error therein, shall
not in any manner affect the obligation of the US Borrowers to repay the US
Revolving Credit Advances (and all other amounts owing with respect thereto)
made to the US Borrowers by the US Revolving Credit Lenders in accordance with
the terms of this Agreement.

(e) The US Borrowers agree that, upon written request to the US Agent by any US
Revolving Credit Lender, the US Borrowers will execute and deliver, to such US
Revolving Credit Lender, at the US Borrowers’ expense, a US Revolving Credit
Note evidencing the outstanding US Revolving Credit Advances owing to such US
Revolving Credit Lender.

2.3 Requests for and Refundings and Conversions of Advances. The US Borrowers
may request an Advance of the US Revolving Credit, a refund of any US Revolving
Credit Advance in the same type of Advance or to convert any US Revolving Credit
Advance to any other type of US Revolving Credit Advance only by delivery to the
US Agent of a Request for US Revolving Credit Advance executed by an Authorized
Signer for the US Borrowers, subject to the following:

(a) each such Request for US Revolving Credit Advance shall set forth the
information required on the Request for US Revolving Credit Advance, including
without limitation:

(i) the proposed date of such US Revolving Credit Advance (or the refunding or
conversion of an outstanding US Revolving Credit Advance), which must be a
Business Day;

(ii) whether such Advance is a new US Revolving Credit Advance or a refunding or
conversion of an outstanding US Revolving Credit Advance; and

(iii) whether such US Revolving Credit Advance is to be a US Base Rate Advance
or a Eurodollar-based Advance, and, except in the case of a US Base Rate
Advance, the first Eurodollar-Interest Period applicable thereto, provided,
however, that the initial US Revolving Credit Advance made under this Agreement
shall be a US Base Rate Advance, which may then be converted into a
Eurodollar-based Advance in compliance with this Agreement.

(b) each such Request for US Revolving Credit Advance shall be delivered to the
US Agent by 12:00 p.m. (Detroit time) three (3) Business Days prior to the
proposed date of the US Revolving Credit Advance, except in the case of a US
Base Rate Advance, for which the Request for US Revolving Credit Advance must be
delivered by 12:00 p.m. (Detroit time) on the proposed date for such US
Revolving Credit Advance;

(c) on the proposed date of such US Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all US Revolving Credit Advances and US Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by the US Agent under Section 3.6(c) hereof in
respect of the US Reimbursement Obligations hereunder, plus (y) the Letter of
Credit Obligations as of such date, in each case after giving effect to all
outstanding requests for US Revolving Credit Advances and US Swing Line Advances
and for the issuance of any US Letters of Credit, shall not exceed the lesser of
(i) the US Revolving Credit Aggregate Commitment and (ii) the then applicable US
Borrowing Base;

 

40



--------------------------------------------------------------------------------

(d) in the case of a US Base Rate Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least US$500,000 or the remainder available under the US Revolving
Credit Aggregate Commitment if less than US$250,000;

(e) in the case of a Eurodollar-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding US Revolving Credit Advance to
be then combined therewith having the same Eurodollar-Interest Period, if any,
shall be at least US$1,000,000 (or a larger integral multiple of US$100,000) or
the remainder available under the US Revolving Credit Aggregate Commitment if
less than US$500,000 and at any one time there shall not be in effect more than
three (3) different Eurodollar-Interest Periods;

(f) a Request for US Revolving Credit Advance, once delivered to the US Agent,
shall not be revocable by the US Borrowers and shall constitute a certification
by the US Borrowers as of the date thereof that:

(i) all conditions to the making of US Revolving Credit Advances set forth in
this Agreement have been satisfied (including, without limitation, the delivery
of the US Borrowing Base Certificate as required in accordance with
Section 7.2(b) hereof), and shall remain satisfied to the date of such US
Revolving Credit Advance (both before and immediately after giving effect to
such US Revolving Credit Advance);

(ii) there is no Default or Event of Default in existence, and none will exist
upon the making of such US Revolving Credit Advance (both before and immediately
after giving effect to such US Revolving Credit Advance); and

(iii) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such US Revolving Credit Advance (both before and immediately
after giving effect to such US Revolving Credit Advance), other than any
representation or warranty that expressly speaks only as of a different date;

The US Agent, acting on behalf of the US Revolving Credit Lenders, may also, at
its option, lend under this Section 2.3 upon the telephone or email request of
an Authorized Signer of the US Borrowers to make such requests and, in the event
the US Agent, acting on behalf of the US Revolving Credit Lenders, makes any
such Advance upon a telephone or email request, an Authorized Signer shall fax
or deliver by electronic file to the US Agent, on the same day as such telephone
or email request, an executed Request for US Revolving Credit Advance. The US
Borrowers hereby authorize the US Agent to disburse Advances under this
Section 2.3 pursuant to the telephone or email instructions of any person
purporting to be an Authorized Signer. Notwithstanding the foregoing, the US
Borrowers acknowledge that the US Borrowers shall bear all risk of loss
resulting from disbursements made upon any telephone or email request. Each
telephone or email request for an Advance from an Authorized Signer for the US
Borrowers shall constitute a certification of the matters set forth in the
Request for US Revolving Credit Advance form as of the date of such requested
Advance.

2.4 Disbursement of Advances.

(a) Upon receiving any Request for US Revolving Credit Advance from a US
Borrower under Section 2.3 hereof, the US Agent shall promptly notify each US
Revolving Credit Lender by wire, telex or telephone (confirmed by wire, telecopy
or telex) of the amount of such Advance being requested and the date such US
Revolving Credit Advance is to be made by each US Revolving Credit

 

41



--------------------------------------------------------------------------------

Lender in an amount equal to its US Revolving Credit Percentage of such Advance.
Unless such US Revolving Credit Lender’s commitment to make US Revolving Credit
Advances hereunder shall have been suspended or terminated in accordance with
this Agreement, each such US Revolving Credit Lender shall make available the
amount of its US Revolving Credit Percentage of each US Revolving Credit Advance
in immediately available funds to the US Agent, as follows:

(i) for US Base Rate Advances, at the office of the US Agent located at 411 West
Lafayette, 7th Floor, MC 3289, Detroit, Michigan 48226, not later than 1:00 p.m.
(Detroit time) on the date of such Advance; and

(ii) for Eurodollar-based Advances, at the US Agent’s Correspondent for the
account of the Eurodollar Lending Office of the US Agent, not later than 12:00
p.m. (the time of the US Agent’s Correspondent) on the date of such Advance.

(b) Subject to submission of an executed Request for US Revolving Credit Advance
by a US Borrower without exceptions noted in the compliance certification
therein, the US Agent shall make available to the US Borrowers the aggregate of
the amounts so received by it from the US Revolving Credit Lenders in like funds
and currencies:

(i) for US Base Rate Advances, not later than 4:00 p.m. (Detroit time) on the
date of such US Revolving Credit Advance, by credit to an account of the US
Borrowers maintained with the US Agent or to such other account or third party
as the US Borrowers may reasonably direct in writing, provided such direction is
timely given; and

(ii) for Eurodollar-based Advances, not later than 4:00 p.m. (the time of the US
Agent’s Correspondent) on the date of such US Revolving Credit Advance, by
credit to an account of the US Borrowers maintained with the US Agent’s
Correspondent or to such other account or third party as the US Borrowers may
direct, provided such direction is timely given.

(c) The US Agent shall deliver the documents and papers received by it for the
account of each US Revolving Credit Lender to such US Revolving Credit Lender.
Unless the US Agent shall have been notified by any US Revolving Credit Lender
prior to the date of any proposed US Revolving Credit Advance that such US
Revolving Credit Lender does not intend to make available to the US Agent such
US Revolving Credit Lender’s Percentage of such Advance, the US Agent may assume
that such US Revolving Credit Lender has made such amount available to the US
Agent on such date, as aforesaid. The US Agent may, but shall not be obligated
to, make available to the US Borrowers the amount of such payment in reliance on
such assumption. If such amount is not in fact made available to the US Agent by
such US Revolving Credit Lender, as aforesaid, the US Agent shall be entitled to
recover such amount on demand from such US Revolving Credit Lender. If such US
Revolving Credit Lender does not pay such amount forthwith upon the US Agent’s
demand therefor and the US Agent has in fact made a corresponding amount
available to the US Borrowers, the US Agent shall promptly notify the US
Borrowers and the US Borrowers shall pay such amount to the US Agent, if such
notice is delivered to the US Borrowers prior to 1:00 p.m. (Detroit time) on a
Business Day, on the day such notice is received, and otherwise on the next
Business Day, and such amount paid by the US Borrowers shall be applied as a
prepayment of the US Revolving Credit (without any corresponding reduction in
the US Revolving Credit Aggregate Commitment), reimbursing the US Agent for
having funded said amounts on behalf of such US Revolving Credit Lender. The US
Borrowers shall retain their claim against such US Revolving Credit Lender with
respect to the amounts repaid by them to the US Agent and, if such US Revolving
Credit Lender subsequently makes such amounts available to the US Agent, the US
Agent shall promptly make such amounts available to the US Borrowers as a US
Revolving Credit Advance. The US Agent shall also be entitled to recover from
such US Revolving Credit Lender or the US

 

42



--------------------------------------------------------------------------------

Borrowers, as the case may be, but without duplication, interest on such amount
in respect of each day from the date such amount was made available by the US
Agent to the US Borrowers, to the date such amount is recovered by the US Agent,
at a rate per annum equal to:

(i) in the case of such US Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such US Revolving
Credit Advances; and

(ii) in the case of the US Borrowers, the rate of interest then applicable to
such Advance of the US Revolving Credit.

Until such US Revolving Credit Lender has paid the US Agent such amount, such US
Revolving Credit Lender shall have no interest in or rights with respect to such
Advance for any purpose whatsoever. The obligation of any US Revolving Credit
Lender to make any US Revolving Credit Advance hereunder shall not be affected
by the failure of any other US Revolving Credit Lender to make any Advance
hereunder, and no US Revolving Credit Lender shall have any liability to the US
Borrowers or any of its Subsidiaries, the US Agent, any other US Revolving
Credit Lender, or any other party for another US Revolving Credit Lender’s
failure to make any loan or Advance hereunder.

2.5 US Swing Line.

(a) US Swing Line Advances. The US Swing Line Lender may, on the terms and
subject to the conditions hereinafter set forth (including without limitation
Section 2.5(c) hereof), but shall not be required to, make one or more Advances
(each such advance being a “US Swing Line Advance”) to the US Borrowers from
time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the US Revolving Credit Maturity Date in an
aggregate amount not to exceed at any one time outstanding the US Swing Line
Maximum Amount. Subject to the terms set forth herein, advances, repayments and
readvances may be made under the US Swing Line.

(b) Accrual of Interest and Maturity; Evidence of Indebtedness.

(i) US Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the US Borrowers to US Swing Line
Lender resulting from each US Swing Line Advance from time to time, including
the amount and date of each US Swing Line Advance, its Applicable Interest Rate,
its Interest Period, if any, and the amount and date of any repayment made on
any US Swing Line Advance from time to time. The entries made in such account or
accounts of US Swing Line Lender shall be prima facie evidence, absent manifest
error, of the existence and amounts of the obligations of the US Borrowers
therein recorded; provided, however, that the failure of US Swing Line Lender to
maintain such account, as applicable, or any error therein, shall not in any
manner affect the obligation of the US Borrowers to repay the US Swing Line
Advances (and all other amounts owing with respect thereto) in accordance with
the terms of this Agreement.

(ii) The US Borrowers agree that, upon the written request of US Swing Line
Lender, the US Borrowers will execute and deliver to US Swing Line Lender a US
Swing Line Note.

(iii) The US Borrowers jointly and severally and unconditionally promise to pay
to the US Swing Line Lender the then unpaid principal amount of such US Swing
Line Advance (plus all accrued and unpaid interest) on the US Revolving Credit
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, each US Swing Line Advance shall, from time to time after the
date of such Advance (until paid), bear interest at its Applicable Interest
Rate.

 

43



--------------------------------------------------------------------------------

(c) Requests for US Swing Line Advances. A US Borrower may request a US Swing
Line Advance by the delivery to US Swing Line Lender of a Request for US Swing
Line Advance executed by an Authorized Signer for such US Borrower, subject to
the following:

(i) each such Request for US Swing Line Advance shall set forth the information
required on the Request for US Advance, including without limitation, (A) the
proposed date of such US Swing Line Advance, which must be a Business Day,
(B) whether such US Swing Line Advance is to be a US Base Rate Advance or a
Quoted Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration
of the Interest Period applicable thereto;

(ii) on the proposed date of such US Swing Line Advance, after giving effect to
all outstanding requests for US Swing Line Advances made by the US Borrowers as
of the date of determination, the aggregate principal amount of all US Swing
Line Advances outstanding on such date shall not exceed the US Swing Line
Maximum Amount;

(iii) on the proposed date of such US Swing Line Advance, after giving effect to
all outstanding requests for US Revolving Credit Advances and US Swing Line
Advances and US Letters of Credit requested by the US Borrowers on such date of
determination (including, without duplication, Advances that are deemed
disbursed pursuant to Section 3.6(c) hereof in respect of the US Reimbursement
Obligations hereunder), the sum of (x) the aggregate principal amount of all US
Revolving Credit Advances and the US Swing Line Advances outstanding on such
date plus (y) the Letter of Credit Obligations on such date shall not exceed the
lesser of (A) the US Revolving Credit Aggregate Commitment and (B) the then
applicable US Borrowing Base;

(iv) (A) in the case of a US Swing Line Advance that is a US Base Rate Advance,
the principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least US$150,000 or such lesser
amount as may be agreed to by the US Swing Line Lender, and (B) in the case of a
US Swing Line Advance that is a Quoted Rate Advance, the principal amount of
such Advance, plus any other outstanding US Swing Line Advances to be then
combined therewith having the same Interest Period, if any, shall be at least
US$250,000 or such lesser amount as may be agreed to by the US Swing Line
Lender, and at any time there shall not be in effect more than two
(2) Applicable Interest Rates and Interest Periods;

(v) each such Request for US Swing Line Advance shall be delivered to the US
Swing Line Lender by 3:00 p.m. (Detroit time) on the proposed date of the US
Swing Line Advance;

(vi) each Request for US Swing Line Advance, once delivered to US Swing Line
Lender, shall not be revocable by the US Borrowers, and shall constitute and
include a certification by the US Borrowers as of the date thereof that:

(1) all conditions to the making of US Swing Line Advances set forth in this
Agreement shall have been satisfied (including, without limitation, the delivery
of the US Borrowing Base Certificate as required in accordance with
Section 7.2(b) hereof) and shall remain satisfied to the date of such US Swing
Line Advance (both before and immediately after giving effect to such US Swing
Line Advance);

(2) there is no Default or Event of Default in existence, and none will exist
upon the making of such US Swing Line Advance (both before and immediately after
giving effect to such US Swing Line Advance); and

 

44



--------------------------------------------------------------------------------

(3) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such US Swing Line Advance (both before and immediately after
giving effect to such US Swing Line Advance), other than any representation or
warranty that expressly speaks only as of a different date;

(vii) At the option of the US Agent, subject to revocation by the US Agent at
any time and from time to time and so long as the US Agent is the US Swing Line
Lender, the US Borrowers may utilize the US Agent’s “Sweep to Loan” automated
system for obtaining US Swing Line Advances and making periodic repayments. At
any time during which the “Sweep to Loan” system is in effect, US Swing Line
Advances shall be advanced to fund borrowing needs pursuant to the terms of the
Sweep Agreement. Each time a US Swing Line Advance is made using the “Sweep to
Loan” system, the US Borrowers shall be deemed to have certified to the US Agent
and the US Lenders each of the matters set forth in clause (vi) of this
Section 2.5(c). Principal and interest on US Swing Line Advances requested, or
deemed requested, pursuant to this Section shall be paid pursuant to the terms
and conditions of the Sweep Agreement without any deduction, setoff or
counterclaim whatsoever. Unless sooner paid pursuant to the provisions hereof or
the provisions of the Sweep Agreement, the principal amount of the US Swing Line
Advances shall be paid in full, together with accrued interest thereon, on the
US Revolving Credit Maturity Date. Upon ten (10) Business Days’ prior written
notice to the US Borrowers, provided no such notice shall be required if a
Default or Event of Default exists or is continuing hereunder or under the Loan
Documents, the US Agent may suspend or revoke the US Borrowers’ privilege to use
the “Sweep to Loan” system at any time and from time to time for any reason and,
immediately upon any such revocation, the “Sweep to Loan” system shall no longer
be available to the US Borrowers for the funding of US Swing Line Advances
hereunder (or otherwise), and the regular procedures set forth in this
Section 2.5 for the making of US Swing Line Advances shall be deemed immediately
to apply. The US Agent may, at its option, also elect to make US Swing Line
Advances upon the US Borrowers’ telephone requests on the basis set forth in the
last paragraph of Section 2.3, provided that the US Borrowers comply with the
provisions set forth in this Section 2.5.

(d) Disbursement of US Swing Line Advances. Upon receiving any executed Request
for US Swing Line Advance from the US Borrowers and the satisfaction of the
conditions set forth in Section 2.5(c) hereof, US Swing Line Lender shall, at
its option, make available to the US Borrowers the amount so requested in US
Dollars not later than 4:00 p.m. (Detroit time) on the date of such Advance, by
credit to an account of the US Borrowers maintained with the US Agent or to such
other account or third party as the US Borrowers may reasonably direct in
writing, subject to Applicable Law, provided such direction is timely given. US
Swing Line Lender shall promptly notify the US Agent of any US Swing Line
Advance by telephone, telex or telecopier.

(e) Refunding of or Participation Interest in US Swing Line Advances.

(i) The US Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of the US Borrowers (which hereby irrevocably direct the US Agent
to act on their behalf) request each of the US Revolving Credit Lenders
(including the US Swing Line Lender in its capacity as a US Revolving Credit
Lender) to make an Advance of the US Revolving Credit to the US Borrowers, in an
amount equal to such US Revolving Credit Lender’s US Revolving Credit Percentage
of the aggregate principal amount of the US Swing Line Advances outstanding on
the date such notice is given (the “Refunded US Swing Line Advances”); provided
however that the US Swing Line Advances carried at the Quoted Rate which are
refunded with US Revolving Credit Advances at the request of the US Swing Line
Lender at a time when no Default or Event of Default has occurred and is
continuing shall not be subject to Section 11.1 and no losses, costs or expenses
may be assessed by the US Swing Line Lender against the US Borrowers or the US
Revolving Credit Lenders as a consequence of such

 

45



--------------------------------------------------------------------------------

refunding. The applicable US Revolving Credit Advances used to refund any US
Swing Line Advances shall be US Base Rate Advances. In connection with the
making of any such Refunded US Swing Line Advances or the purchase of a
participation interest in US Swing Line Advances under Section 2.5(e)(ii)
hereof, the US Swing Line Lender shall retain its claim against the US Borrowers
for any unpaid interest or fees in respect thereof accrued to the date of such
refunding. Unless any of the events described in Section 9.1(i) hereof shall
have occurred (in which event the procedures of Section 2.5(e)(ii) shall apply)
and regardless of whether the conditions precedent set forth in this Agreement
to the making of a US Revolving Credit Advance are then satisfied (but subject
to Section 2.5(e)(iii)), each US Revolving Credit Lender shall make the proceeds
of its US Revolving Credit Advance available to the US Agent for the benefit of
the US Swing Line Lender at the office of the US Agent specified in
Section 2.4(a) hereof prior to 11:00 a.m. Detroit time on the Business Day next
succeeding the date such notice is given, in immediately available funds. The
proceeds of such US Revolving Credit Advances shall be immediately applied to
repay the Refunded US Swing Line Advances, subject to Section 11.1 hereof.

(ii) If, prior to the making of an Advance of the US Revolving Credit pursuant
to Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i)
hereof shall have occurred, each US Revolving Credit Lender will, on the date
such Advance of the US Revolving Credit was to have been made, purchase from the
US Swing Line Lender an undivided participating interest in each US Swing Line
Advance that was to have been refunded in an amount equal to its US Revolving
Credit Percentage of such US Swing Line Advance. Each US Revolving Credit Lender
within the time periods specified in Section 2.5(e)(i) hereof, as applicable,
shall immediately transfer to the US Agent, for the benefit of the US Swing Line
Lender, in immediately available funds, an amount equal to its US Revolving
Credit Percentage of the aggregate principal amount of all US Swing Line
Advances outstanding as of such date. Upon receipt thereof, the US Agent will
deliver to such US Revolving Credit Lender a US Swing Line Participation
Certificate evidencing such participation.

(iii) Each US Revolving Credit Lender’s obligation to make US Revolving Credit
Advances to refund US Swing Line Advances, and to purchase participation
interests, in accordance with Section 2.5(e)(i) and (ii), respectively, shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such US Revolving Credit Lender may have against US
Swing Line Lender, the US Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any adverse change in the condition (financial or otherwise) of any
Borrower or any other Person; (D) any breach of this Agreement or any other Loan
Document by any Borrower or any other Person; (E) any inability of any Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement on
the date upon which such US Revolving Credit Advance is to be made or such
participating interest is to be purchased; (F) the termination of the US
Revolving Credit Aggregate Commitment hereunder; or (G) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any US Revolving Credit Lender does not make available to the US Agent the
amount required pursuant to Section 2.5(e)(i) or (ii) hereof, as the case may
be, the US Agent on behalf of the US Swing Line Lender, shall be entitled to
recover such amount on demand from such US Revolving Credit Lender, together
with interest thereon for each day from the date of non-payment until such
amount is paid in full (x) for the first two (2) Business Days such amount
remains unpaid, at the Federal Funds Effective Rate and (y) thereafter, at the
rate of interest then applicable to such US Swing Line Advances. The obligation
of any US Revolving Credit Lender to make available its pro rata portion of the
amounts required pursuant to Section 2.5(e)(i) or (ii) hereof shall not be
affected by the failure of any other US Revolving Credit Lender to make such
amounts available, and no US Revolving Credit Lender shall have any liability to
any Credit Party, the US Agent, the US Swing Line Lender, or any other US
Revolving Credit Lender or any other party for another US Revolving Credit
Lender’s failure to make available the amounts required under Section 2.5(e)(i)
or (ii) hereof.

 

46



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, no US Revolving Credit Lender shall be
required to make any US Revolving Credit Advance to refund a US Swing Line
Advance or to purchase a participation in a US Swing Line Advance if at least
two (2) Business Days prior to the making of such US Swing Line Advance by the
US Swing Line Lender, the officers of the US Swing Line Lender immediately
responsible for matters concerning this Agreement shall have received written
notice from an Agent or any Lender that US Swing Line Advances should be
suspended based on the occurrence and continuance of a Default or Event of
Default and stating that such notice is a “notice of default”; provided, however
that the obligation of the US Revolving Credit Lenders to make or refund such US
Swing Line Advance or purchase a participation in such US Swing Line Advance
shall be reinstated upon the date on which such Default or Event of Default has
been waived by the requisite US Lenders.

2.6 Interest Payments; Default Interest.

(a) Interest on the unpaid balance of all US Base Rate Advances of the US
Revolving Credit and the US Swing Line from time to time outstanding shall
accrue from the date of such Advance to the date repaid, at a per annum interest
rate equal to the US Base Rate, and shall be payable in immediately available
funds quarterly in arrears commencing on October 1, 2013, and on the first day
of each January, April, July and October thereafter. Whenever any payment under
this Section 2.6(a) shall become due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next Business Day. Interest
accruing at the US Base Rate shall be computed on the basis of a 360 day year
and assessed for the actual number of days elapsed, and in such computation
effect shall be given to any change in the interest rate resulting from a change
in the US Base Rate on the date of such change in the US Base Rate.

(b) Interest on each Eurodollar-based Advance of the US Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto (and, if any Eurodollar-Interest Period shall exceed three months, then
on the last Business Day of the third month of such Eurodollar-Interest Period,
and at three month intervals thereafter). Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to but not including the last day
thereof.

(c) Interest on each Quoted Rate Advance of the US Swing Line shall accrue at
its Quoted Rate and shall be payable in immediately available funds on the last
day of the Interest Period applicable thereto. Interest accruing at the Quoted
Rate shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed from the first day of the Interest Period
applicable thereto to, but not including, the last day thereof.

(d) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any US Revolving Credit Advance refunded or
converted pursuant to Section 2.3 hereof and any US Swing Line Advance refunded
pursuant to Section 2.5(e) hereof, shall be due and payable in full on the date
such Advance is refunded or converted.

(e) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by the US Agent of notice from the Majority US
Revolving Credit Lenders, interest shall be payable on demand on all US
Revolving Credit Advances and US Swing Line Advances from time to time
outstanding at a per annum rate equal to the Applicable Interest Rate in respect
of each such Advance plus, in the case of Eurodollar-based Advances and Quoted
Rate Advances, three percent (3%) for the remainder of the then existing
Interest Period, if any, and at all other such times, and for all US Base Rate
Advances from time to time outstanding, at a per annum rate equal to the US Base
Rate plus three percent (3%).

 

47



--------------------------------------------------------------------------------

2.7 Optional Prepayments.

(a) (i) The US Borrowers may prepay all or part of the outstanding principal of
any US Base Rate Advance(s) of the US Revolving Credit at any time, provided
that, unless the “Sweep to Loan” system shall be in effect in respect of the US
Revolving Credit, after giving effect to any partial prepayment, the aggregate
balance of US Base Rate Advance(s) of the US Revolving Credit remaining
outstanding shall be at least US$250,000, and (ii) subject to Section 2.10(c)
hereof, the US Borrowers may prepay all or part of the outstanding principal of
any Eurodollar-based Advance of the US Revolving Credit at any time (subject to
not less than five (5) Business Day’s notice to the Agent) provided that, after
giving effect to any partial prepayment, the unpaid portion of such Advance
which is to be refunded or converted under Section 2.3 hereof shall be at least
US$500,000.

(b) (i) The US Borrowers may prepay all or part of the outstanding principal of
any US Swing Line Advance carried at the US Base Rate at any time, provided that
after giving effect to any partial prepayment, the aggregate balance of such US
Base Rate Advances remaining outstanding shall be at least US$150,000, and
(ii) subject to Section 2.10(c) hereof, the US Borrowers may prepay all or part
of the outstanding principal of any US Swing Line Advance carried at the Quoted
Rate at any time (subject to not less than one (1) day’s notice to the US Swing
Line Lender) provided that after giving effect to any partial prepayment, the
aggregate balance of such Quoted Rate US Swing Line Advances remaining
outstanding shall be at least US$500,000.

(c) Any prepayment of a US Base Rate Advance made in accordance with this
Section shall be without premium or penalty and any prepayment of any other type
of Advance shall be subject to the provisions of Section 11.1 hereof, but
otherwise without premium or penalty.

2.8 US Base Rate Advance in Absence of Election or Upon Default. If, (a) as to
any outstanding Eurodollar-based Advance of the US Revolving Credit or any
outstanding Quoted Rate Advance of the US Swing Line, the US Agent has not
received payment of all outstanding principal and accrued interest on the last
day of the Interest Period applicable thereto, or does not receive a timely
Request for US Advance meeting the requirements of Section 2.3 or 2.5 hereof
with respect to the refunding or conversion of such Advance, or (b) if on the
last day of the applicable Interest Period a Default or an Event of Default
shall have occurred and be continuing, then, on the last day of the applicable
Interest Period the principal amount of any Eurodollar-based Advance or Quoted
Rate Advance, as the case may be, which has not been prepaid shall, absent a
contrary election of the Majority US Revolving Credit Lenders, be converted
automatically to a US Base Rate Advance and the US Agent shall thereafter
promptly notify the US Borrowers of said action. All accrued and unpaid interest
on any Advance converted to a US Base Rate Advance under this Section 2.8 shall
be due and payable in full on the date such Advance is converted.

2.9 US Revolving Credit Facility Fee. From the Effective Date to the US
Revolving Credit Maturity Date, the US Borrowers shall pay to the US Agent for
distribution to the US Revolving Credit Lenders pro-rata in accordance with
their respective US Revolving Credit Percentages, a US Revolving Credit Facility
Fee quarterly in arrears commencing on October 1, 2013, and on the first day of
each January, April, July and October thereafter (in respect of the prior three
months or any portion thereof). The US Revolving Credit Facility Fee payable to
each US Revolving Credit Lender shall be determined by multiplying the
Applicable Fee Percentage times the US Revolving Credit Aggregate Commitment
then in effect (whether used or unused). The US Revolving Credit Facility Fee
shall be computed on the basis of a year of three hundred sixty (360) days and
assessed for the actual number of days elapsed. Whenever any payment of the US
Revolving Credit Facility Fee shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next Business Day. Upon
receipt of such payment, the US Agent shall make prompt payment to each US
Revolving Credit Lender of its share

 

48



--------------------------------------------------------------------------------

of the US Revolving Credit Facility Fee based upon its respective US Revolving
Credit Percentage. It is expressly understood that the US Revolving Credit
Facility Fees described in this Section are not refundable.

2.10 Mandatory Repayment of US Revolving Credit Advances.

(a) If at any time and for any reason the aggregate outstanding principal amount
of US Revolving Credit Advances plus US Swing Line Advances, plus the
outstanding Letter of Credit Obligations, shall exceed the lesser of (i) the US
Revolving Credit Aggregate Commitment and (ii) the then applicable US Borrowing
Base, the US Borrowers shall immediately reduce any pending request for a US
Revolving Credit Advance on such day by the amount of such excess and, to the
extent any excess remains thereafter, repay any US Revolving Credit Advances and
US Swing Line Advances in an amount equal to the lesser of the outstanding
amount of such Advances and the amount of such remaining excess, with such
amounts to be applied between the US Revolving Credit Advances and US Swing Line
Advances as determined by the US Agent and then, to the extent that any excess
remains after payment in full of all US Revolving Credit Advances and US Swing
Line Advances, to provide cash collateral in support of any Letter of Credit
Obligations in an amount equal to the lesser of (x) 105% the amount of such
Letter of Credit Obligations and (y) the amount of such remaining excess, with
such cash collateral to be provided on terms satisfactory to the US Agent. The
US Borrowers acknowledge that, in connection with any repayment required
hereunder, it shall also be responsible for the reimbursement of any prepayment
or other costs required under Section 11.1 hereof. Any payments made pursuant to
this Section shall be applied first to outstanding US Base Rate Advances under
the US Revolving Credit, next to US Swing Line Advances carried at the US Base
Rate and then to Eurodollar-based Advances of the US Revolving Credit, and then
to US Swing Line Advances carried at the Quoted Rate.

(b) Upon the payment in full of the Term Loans, any prepayments required to be
made on the Term Loans pursuant to Sections 4.8(a), (b), (c) and (d) of this
Agreement shall instead be applied to prepay any amounts outstanding under the
US Revolving Credit, without resulting in a permanent reduction in the US
Revolving Credit Aggregate Commitment. Subject to Section 10.2 hereof, any
payments made pursuant to this Section shall be applied first to outstanding US
Base Rate Advances under the US Revolving Credit, next to US Swing Line Advances
carried at the US Base Rate, next to Eurodollar-based Advances under the US
Revolving Credit, and then to US Swing Line Advances carried at the Quoted Rate.
If any amounts remain thereafter, a portion of such prepayment equivalent to the
undrawn amount of any outstanding US Letters of Credit shall be held by US
Lender as cash collateral for the US Reimbursement Obligations, with any
additional prepayment monies being applied to any Fees, costs or expenses due
and outstanding under this Agreement, and with the remainder of such prepayment
thereafter being applied to prepay any amounts outstanding under the Canadian
Revolving Credit, in accordance with Section 2.A.10.

(c) To the extent that, on the date any mandatory repayment of the US Revolving
Credit Advances under this Section 2.10 or payment pursuant to the terms of any
of the Loan Documents is due, the Indebtedness under the US Revolving Credit or
any other Indebtedness to be prepaid is being carried, in whole or in part, at
the Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, the US Borrowers may deposit the amount of such mandatory prepayment
in the Collateral Account to be held by the US Agent, for and on behalf of the
US Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to the US Agent and upon such deposit the obligation of the US
Borrowers to make such mandatory prepayment shall be deemed satisfied. Subject
to the terms and conditions of the Collateral Account, sums on deposit in said
Collateral Account shall be applied (until exhausted) to reduce the principal
balance of the US Revolving Credit on the last day of each Eurodollar-Interest
Period attributable to the Eurodollar-based Advances of such US Revolving Credit
Advance, thereby avoiding breakage costs under Section 11.1 hereof; provided,
however, that if a

 

49



--------------------------------------------------------------------------------

Default or Event of Default shall have occurred at any time while sums are on
deposit in the Collateral Account, the US Agent may, in its sole discretion,
elect to apply such sums to reduce the principal balance of such
Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and the US Borrowers will be obligated to pay any
resulting breakage costs under Section 11.1.

2.11 Optional Reduction or Termination of US Revolving Credit Aggregate
Commitment. The US Borrowers may, upon at least five (5) Business Days’ prior
written notice to the US Agent, permanently reduce the US Revolving Credit
Aggregate Commitment in whole at any time, or in part from time to time, without
premium or penalty, provided that: (i) each partial reduction of the US
Revolving Credit Aggregate Commitment shall be in an aggregate amount equal to
One Million US Dollars (US$1,000,000) or a larger integral multiple of One
Hundred Thousand Dollars (US$100,000); (ii) each reduction shall be accompanied
by the payment of the US Revolving Credit Facility Fee, if any, accrued and
unpaid to the date of such reduction; (iii) the US Borrowers shall prepay in
accordance with the terms hereof the amount, if any, by which the aggregate
unpaid principal amount of US Revolving Credit Advances and US Swing Line
Advances (including, without duplication, any deemed Advances made under
Section 3.6 hereof) outstanding hereunder, plus the Letter of Credit
Obligations, exceeds the amount of the then applicable US Revolving Credit
Aggregate Commitment as so reduced, together with interest thereon to the date
of prepayment; (iv) no reduction shall reduce the US Revolving Credit Aggregate
Commitment to an amount which is less than the aggregate undrawn amount of any
US Letters of Credit outstanding at such time; and (v) no such reduction shall
reduce the US Swing Line Maximum Amount unless the US Borrowers so elect,
provided that the US Swing Line Maximum Amount shall at no time be greater than
the US Revolving Credit Aggregate Commitment; provided, however that if the
termination or reduction of the US Revolving Credit Aggregate Commitment
requires the prepayment of a Eurodollar-based Advance or a Quoted Rate Advance
and such termination or reduction is made on a day other than the last Business
Day of the then current Interest Period applicable to such Eurodollar-based
Advance or such Quoted Rate Advance, then, pursuant to Section 11.1, the US
Borrowers shall compensate the US Revolving Credit Lenders and/or the US Swing
Line Lender for any losses or, so long as no Default or Event of Default has
occurred and is continuing, the US Borrowers may deposit the amount of such
prepayment in the Collateral Account as provided in Section 2.10(c). Reductions
of the US Revolving Credit Aggregate Commitment and any accompanying prepayments
of Advances of the US Revolving Credit shall be distributed by the US Agent to
each US Revolving Credit Lender in accordance with its US Revolving Credit
Percentage thereof, and will not be available for reinstatement by or readvance
to the US Borrowers, and any accompanying prepayments of Advances of the US
Swing Line shall be distributed by the US Agent to the US Swing Line Lender and
will not be available for reinstatement by or readvance to the US Borrowers. Any
reductions of the US Revolving Credit Aggregate Commitment hereunder shall
reduce each US Revolving Credit Lender’s portion thereof proportionately (based
on the applicable Percentages), and shall be permanent and irrevocable. Any
payments made pursuant to this Section shall be applied first to outstanding US
Base Rate Advances under the US Revolving Credit, next to US Swing Line Advances
carried at the US Base Rate and then to Eurodollar-based Advances of the US
Revolving Credit, and then to US Swing Line Advances carried at the Quoted Rate.

2.12 Use of Proceeds of Advances. Advances of the US Revolving Credit shall be
used to finance the US Borrowers’ working capital and such other lawful
corporate purposes.

2.13 Lock Box. Notwithstanding anything to the contrary contained in the Loan
Documents, US Borrowers shall within 90 days of the Effective Date, or such
later date as provided by US Agent, including up to two 30-day extensions
provided at US Agent’s sole discretion, at their sole expense establish and
maintain with the US Agent, for the benefit of the Lenders, a United States Post
Office lock box (the “Lock Box”), to which the US Agent shall have exclusive
access and control, following an Event of Default or Default. Each US Borrower
expressly authorizes the US Agent, following an Event of

 

50



--------------------------------------------------------------------------------

Default or Default, to remove the contents from the Lock Box for disposition in
accordance with this Agreement; and (ii) notify all account debtors that all
payments made to US Borrowers other than by electronic funds transfer, shall be
remitted, for the credit of US Borrower, to the Lock Box, and US Borrowers shall
include a like statement on all invoices. Each US Borrower agrees to execute all
documents and authorizations as reasonably required by the US Agent to establish
and maintain the Lock Box. It is acknowledged by the parties hereto that any
lockbox presently maintained or subsequently established by a US Borrower with
the US Agent may be used, subject to the terms hereof, to satisfy the
requirements set forth in this Section 2.13

2.A. CANADIAN REVOLVING CREDIT.

2.A.1 Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.A.3 hereof), each Canadian Revolving
Credit Lender severally and for itself alone agrees to make Advances of the
Canadian Revolving Credit to the Canadian Borrower, in Canadian Dollars or US
Dollars as elected by Canadian Borrower, from time to time on any Business Day
during the period from the Effective Date hereof until (but excluding) the
Lender’s Canadian Revolving Credit Maturity Date in an aggregate amount, not to
exceed at any one time outstanding such Canadian Revolving Credit Percentage of
the Canadian Revolving Credit Aggregate Commitment. Subject to the terms and
conditions set forth herein, advances, repayments and readvances may be made
under the Canadian Revolving Credit.

2.A.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

(a) The Canadian Borrower hereby unconditionally promises to pay to the Canadian
Agent for the account of each Canadian Revolving Credit Lender the then unpaid
principal amount of each Canadian Revolving Credit Advance (plus all accrued and
unpaid interest) of such Canadian Revolving Credit Lender to the Canadian
Borrower on the Canadian Revolving Credit Maturity Date and on such other dates
and in such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Canadian Revolving
Credit Advance shall, from time to time from and after the date of such Advance
(until paid), bear interest at its Applicable Interest Rate.

(b) Each Canadian Revolving Credit Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Canadian
Borrower to the appropriate lending office of such Canadian Revolving Credit
Lender resulting from each Canadian Revolving Credit Advance made by such
lending office of such Canadian Revolving Credit Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Canadian Revolving Credit Lender from time to time under this Agreement.

(c) The Canadian Agent shall maintain the Register pursuant to Section 13.9(h),
and a subaccount therein for each Canadian Revolving Credit Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount and
currency of each Canadian Revolving Credit Advance made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Canadian Borrower to each Canadian Revolving Credit Lender hereunder in
respect of the Canadian Revolving Credit Advances and (iii) the amount and
currency of any sum received by the Canadian Agent hereunder from the Canadian
Borrower in respect of the Canadian Revolving Credit Advances and each Canadian
Revolving Credit Lender’s share thereof.

(d) The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.A.2 and Section 13.9(h) shall, absent manifest error, to the
extent permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Canadian Borrower therein

 

51



--------------------------------------------------------------------------------

recorded; provided, however, that the failure of any Canadian Revolving Credit
Lender or the Canadian Agent to maintain the Register or any account, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Canadian Borrower to repay the Canadian Revolving Credit Advances (and
all other amounts owing with respect thereto) made to the Canadian Borrower by
the Canadian Revolving Credit Lenders in accordance with the terms of this
Agreement.

(e) The Canadian Borrower agrees that, upon written request to the Canadian
Agent by any Canadian Revolving Credit Lender, the Canadian Borrower will
execute and deliver, to such Canadian Revolving Credit Lender, at the Canadian
Borrower’s expense, a Canadian Revolving Credit Note evidencing the outstanding
Canadian Revolving Credit Advances owing to such Canadian Revolving Credit
Lender.

2.A.3 Requests for and Refundings of Advances. The Canadian Borrower may request
an Advance of the Canadian Revolving Credit or a refund of any Canadian
Revolving Credit Advance in the same type of Advance only by delivery to the
Canadian Agent of a Request for Canadian Revolving Credit Advance executed by an
Authorized Signer for the Canadian Borrower, subject to the following:

(a) each such Request for Canadian Revolving Credit Advance shall set forth the
information required on the Request for Canadian Revolving Credit Advance,
including without limitation:

(i) the proposed date of such Canadian Revolving Credit Advance (or the
refunding of an outstanding Canadian Revolving Credit Advance), which must be a
Business Day;

(ii) whether such Advance is a new Canadian Revolving Credit Advance or a
refunding of an outstanding Canadian Revolving Credit Advance; and

(iii) whether such Canadian Revolving Credit Advance is to be a US Dollar
Denominated Canadian Loan outstanding at the US Prime-based Rate or Canadian
Dollar Advance outstanding at the Canadian Prime-based Rate.

(b) each such Request for Canadian Revolving Credit Advance shall be delivered
to the Canadian Agent by 12:00 p.m. (Detroit time) on the proposed date for such
Canadian Revolving Credit Advance;

(c) on the proposed date of such Canadian Revolving Credit Advance, the sum of
(x) the aggregate principal amount of all Canadian Revolving Credit Advances and
Canadian Swing Line Advances outstanding on such date (including, without
duplication) the Advances that are deemed to be disbursed by the Canadian Agent
under Section 3.6(c) hereof in respect of the Canadian Reimbursement Obligations
hereunder, plus (y) the Canadian Letter of Credit Obligations as of such date,
in each case after giving effect to all outstanding requests for Canadian
Revolving Credit Advances and Canadian Swing Line Advances and for the issuance
of any Canadian Letters of Credit, shall not exceed the lesser of (i) the
Canadian Revolving Credit Aggregate Commitment and (ii) the then applicable
Canadian Borrowing Base;

(d) the principal amount of the initial funding of any Canadian Revolving
Credit, as opposed to any refunding thereof, shall be at least US$100,000 or the
Equivalent Amount in Canadian Dollars, as applicable, or the remainder available
under the Canadian Revolving Credit Aggregate Commitment if less than US$100,000
or the Equivalent Amount in Canadian Dollars;

 

52



--------------------------------------------------------------------------------

(e) an Advance outstanding in one currency cannot be converted to an Advance in
another currency; and

(f) a Request for Canadian Revolving Credit Advance, once delivered to the
Canadian Agent, shall not be revocable by the Canadian Borrower and shall
constitute a certification by the Canadian Borrower as of the date thereof that:

(i) all conditions to the making of Canadian Revolving Credit Advances set forth
in this Agreement have been satisfied (including, without limitation, the
delivery of the Canadian Borrowing Base Certificate as required in accordance
with Section 7.2(b) hereof), and shall remain satisfied to the date of such
Canadian Revolving Credit Advance (both before and immediately after giving
effect to such Canadian Revolving Credit Advance);

(ii) there is no Default or Event of Default in existence, and none will exist
upon the making of such Canadian Revolving Credit Advance (both before and
immediately after giving effect to such Canadian Revolving Credit Advance); and

(iii) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Canadian Revolving Credit Advance (both before and
immediately after giving effect to such Canadian Revolving Credit Advance),
other than any representation or warranty that expressly speaks only as of a
different date;

The Canadian Agent, acting on behalf of the Canadian Revolving Credit Lenders,
may also, at its option, lend under this Section 2.A.3 upon the telephone or
email request of an Authorized Signer of the Canadian Borrower to make such
requests and, in the event the Canadian Agent, acting on behalf of the Canadian
Revolving Credit Lenders, makes any such Advance upon a telephone or email
request, an Authorized Signer shall fax or deliver by electronic file to the
Canadian Agent, on the same day as such telephone or email request, an executed
Request for Canadian Revolving Credit Advance. The Canadian Borrower hereby
authorizes the Canadian Agent to disburse Advances under this Section 2.A.3
pursuant to the telephone or email instructions of any person purporting to be
an Authorized Signer. Notwithstanding the foregoing, the Canadian Borrower
acknowledges that the Canadian Borrower shall bear all risk of loss resulting
from disbursements made upon any telephone or email request. Each telephone or
email request for an Advance from an Authorized Signer for the Canadian Borrower
shall constitute a certification of the matters set forth in the Request for
Canadian Revolving Credit Advance form as of the date of such requested Advance.

2.A.4 Disbursement of Advances.

(a) Upon receiving any Request for Canadian Revolving Credit Advance from the
Canadian Borrower under Section 2.A.3 hereof, the Canadian Agent shall promptly
notify each Canadian Revolving Credit Lender by wire, telex or telephone
(confirmed by wire, telecopy or telex) of the amount of such Advance being
requested and the date such Canadian Revolving Credit Advance is to be made by
each Canadian Revolving Credit Lender in an amount equal to its Canadian
Revolving Credit Percentage of such Advance. Unless such Canadian Revolving
Credit Lender’s commitment to make Canadian Revolving Credit Advances hereunder
shall have been suspended or terminated in accordance with this Agreement, each
such Canadian Revolving Credit Lender shall make available the amount of its
Canadian Revolving Credit Percentage of each Canadian Revolving Credit Advance
in immediately available funds to the Canadian Agent, as follows: for Canadian
Prime-based Advances and US Prime-based Advances, at the office of the Canadian
Agent’s Office, not later than 1:00 p.m. (Detroit time) on the date of such
Advance.

 

53



--------------------------------------------------------------------------------

(b) Subject to submission of an executed Request for Canadian Revolving Credit
Advance by the Canadian Borrower without exceptions noted in the compliance
certification therein, the Canadian Agent shall make available to the Canadian
Borrower the aggregate of the amounts so received by it from the Canadian
Revolving Credit Lenders in like funds and currencies: for Canadian Prime-based
Advances and US Prime-based Advances, not later than 4:00 p.m. (Detroit time) on
the date of such Canadian Revolving Credit Advance, by credit to an account of
the Canadian Borrower maintained with the Canadian Agent or to such other
account or third party as the Canadian Borrower may reasonably direct in
writing, provided such direction is timely given.

(c) The Canadian Agent shall deliver the documents and papers received by it for
the account of each Canadian Revolving Credit Lender to such Canadian Revolving
Credit Lender. Unless the Canadian Agent shall have been notified by any
Canadian Revolving Credit Lender prior to the date of any proposed Canadian
Revolving Credit Advance that such Canadian Revolving Credit Lender does not
intend to make available to the Canadian Agent such Canadian Revolving Credit
Lender’s Percentage of such Advance, the Canadian Agent may assume that such
Canadian Revolving Credit Lender has made such amount available to the Canadian
Agent on such date, as aforesaid. The Canadian Agent may, but shall not be
obligated to, make available to the Canadian Borrower the amount of such payment
in reliance on such assumption. If such amount is not in fact made available to
the Canadian Agent by such Canadian Revolving Credit Lender, as aforesaid, the
Canadian Agent shall be entitled to recover such amount on demand from such
Canadian Revolving Credit Lender. If such Canadian Revolving Credit Lender does
not pay such amount forthwith upon the Canadian Agent’s demand therefor and the
Canadian Agent has in fact made a corresponding amount available to the Canadian
Borrower, the Canadian Agent shall promptly notify the Canadian Borrower and the
Canadian Borrower shall pay such amount to the Canadian Agent, if such notice is
delivered to the Canadian Borrower prior to 1:00 p.m. (Detroit time) on a
Business Day, on the day such notice is received, and otherwise on the next
Business Day, and such amount paid by the Canadian Borrower shall be applied as
a prepayment of the Canadian Revolving Credit (without any corresponding
reduction in the Canadian Revolving Credit Aggregate Commitment), reimbursing
the Canadian Agent for having funded said amounts on behalf of such Canadian
Revolving Credit Lender. The Canadian Borrower shall retain its claim against
such Canadian Revolving Credit Lender with respect to the amounts repaid by it
to the Canadian Agent and, if such Canadian Revolving Credit Lender subsequently
makes such amounts available to the Canadian Agent, the Canadian Agent shall
promptly make such amounts available to the Canadian Borrower as a Canadian
Revolving Credit Advance. The Canadian Agent shall also be entitled to recover
from such Canadian Revolving Credit Lender or the Canadian Borrower, as the case
may be, but without duplication, interest on such amount in respect of each day
from the date such amount was made available by the Canadian Agent to the
Canadian Borrower, to the date such amount is recovered by the Canadian Agent,
at a rate per annum equal to:

(i) in the case of such Canadian Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, for Canadian Dollar Advances, the
Canadian Prime Rate, and for US Dollar Advances the US Prime Rate and
thereafter, at the rate of interest then applicable to such Canadian Revolving
Credit Advances; and

(ii) in the case of the Canadian Borrower, the rate of interest then applicable
to such Advance of the Canadian Revolving Credit.

Until such Canadian Revolving Credit Lender has paid the Canadian Agent such
amount, such Canadian Revolving Credit Lender shall have no interest in or
rights with respect to such Advance for any purpose whatsoever. The obligation
of any Canadian Revolving Credit Lender to make any Canadian Revolving Credit
Advance hereunder shall not be affected by the failure of any other Canadian
Revolving Credit Lender to make any Advance hereunder, and no Canadian Revolving
Credit Lender shall have any

 

54



--------------------------------------------------------------------------------

liability to the Canadian Borrower or any of its Subsidiaries, the Canadian
Agent, any other Canadian Revolving Credit Lender, or any other party for
another Canadian Revolving Credit Lender’s failure to make any loan or Advance
hereunder.

2.A.5 Canadian Swing Line.

(a) Canadian Swing Line Advances. The Canadian Swing Line Lender may, on the
terms and subject to the conditions hereinafter set forth (including without
limitation Section 2.A.5(c) hereof), but shall not be required to, make one or
more Advances (each such advance being a “Canadian Swing Line Advance”) to the
Canadian Borrower, in Canadian Dollars or in US Dollars as elected by Canadian
Borrower from time to time on any Business Day during the period from the
Effective Date hereof until (but excluding) the Canadian Revolving Credit
Maturity Date in an aggregate amount not to exceed at any one time outstanding
the Canadian Swing Line Maximum Amount. Subject to the terms set forth herein,
advances, repayments and readvances may be made under the Canadian Swing Line.

(b) Accrual of Interest and Maturity; Evidence of Canadian Obligations.

(i) Canadian Swing Line Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Canadian Borrower
to Canadian Swing Line Lender resulting from each Canadian Swing Line Advance
from time to time, including the amount, currency and date of each Canadian
Swing Line Advance, its Applicable Interest Rate, its Interest Period, if any,
and the amount and date of any repayment made on any Canadian Swing Line Advance
from time to time. The entries made in such account or accounts of Canadian
Swing Line Lender shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations of the Canadian Borrower therein
recorded; provided, however, that the failure of Canadian Swing Line Lender to
maintain such account, as applicable, or any error therein, shall not in any
manner affect the obligation of the Canadian Borrower to repay the Canadian
Swing Line Advances (and all other amounts owing with respect thereto) in
accordance with the terms of this Agreement.

(ii) The Canadian Borrower agrees that, upon the written request of Canadian
Swing Line Lender, the Canadian Borrower will execute and deliver to Canadian
Swing Line Lender a Canadian Swing Line Note.

(iii) The Canadian Borrower unconditionally promises to pay to the Canadian
Swing Line Lender the then unpaid principal amount of such Canadian Swing Line
Advance (plus all accrued and unpaid interest) on the Canadian Revolving Credit
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, each Canadian Swing Line Advance shall, from time to time
after the date of such Advance (until paid), bear interest at its Applicable
Interest Rate.

(c) Requests for Canadian Swing Line Advances. The Canadian Borrower may request
a Canadian Swing Line Advance by the delivery to Canadian Swing Line Lender of a
Request for Canadian Swing Line Advance executed by an Authorized Signer of the
Canadian Borrower, subject to the following:

(i) each such Request for Canadian Swing Line Advance shall set forth the
information required on the Request for Canadian Advance, including without
limitation, (A) the proposed date of such Canadian Swing Line Advance, which
must be a Business Day, (B) whether such Canadian Swing Line Advance is to be in
US Dollars or in Canadian Dollars;

 

55



--------------------------------------------------------------------------------

(ii) on the proposed date of such Canadian Swing Line Advance, after giving
effect to all outstanding requests for Canadian Swing Line Advances made by the
Canadian Borrower as of the date of determination, the aggregate principal
amount of all Canadian Swing Line Advances outstanding on such date shall not
exceed the Canadian Swing Line Maximum Amount;

(iii) on the proposed date of such Canadian Swing Line Advance, after giving
effect to all outstanding requests for Canadian Revolving Credit Advances and
Canadian Swing Line Advances and Canadian Letters of Credit requested by the
Canadian Borrower on such date of determination (including, without duplication,
Advances that are deemed disbursed pursuant to Section 3.6(c) hereof in respect
of the Canadian Reimbursement Obligations hereunder), the sum of (x) the
aggregate principal amount of all Canadian Revolving Credit Advances and the
Canadian Swing Line Advances outstanding on such date plus (y) the Canadian
Letter of Credit Obligations on such date shall not exceed the lesser of (A) the
Canadian Revolving Credit Aggregate Commitment and (B) the then applicable
Canadian Borrowing Base;

(iv) the principal amount of the initial funding of such Advance, as opposed to
any refunding or conversion thereof, shall be at least US$150,000 or the
Equivalent Amount in Canadian Dollars or such lesser amount as may be agreed to
by the Canadian Swing Line Lender;

(v) each such Request for Canadian Swing Line Advance shall be delivered to the
Canadian Swing Line Lender by 3:00 p.m. (Detroit time) on the proposed date of
the Canadian Swing Line Advance;

(vi) each Request for Canadian Swing Line Advance, once delivered to Canadian
Swing Line Lender, shall not be revocable by the Canadian Borrower, and shall
constitute and include a certification by the Canadian Borrower as of the date
thereof that:

(1) all conditions to the making of Canadian Swing Line Advances set forth in
this Agreement shall have been satisfied (including, without limitation, the
delivery of the Canadian Borrowing Base Certificate as required in accordance
with Section 7.2(b) hereof) and shall remain satisfied to the date of such
Canadian Swing Line Advance (both before and immediately after giving effect to
such Canadian Swing Line Advance);

(2) there is no Default or Event of Default in existence, and none will exist
upon the making of such Canadian Swing Line Advance (both before and immediately
after giving effect to such Canadian Swing Line Advance); and

(3) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Canadian Swing Line Advance (both before and immediately
after giving effect to such Canadian Swing Line Advance), other than any
representation or warranty that expressly speaks only as of a different date;

(vii) At the option of the Canadian Agent, subject to revocation by the Canadian
Agent at any time and from time to time and so long as the Canadian Agent is the
Canadian Swing Line Lender, the Canadian Borrower may utilize the Canadian
Agent’s “Sweep to Loan” automated system for obtaining Canadian Swing Line
Advances and making periodic repayments. At any time during which the “Sweep to
Loan” system is in effect, Canadian Swing Line Advances shall be advanced to
fund borrowing needs pursuant to the terms of the Sweep Agreement. Each time a
Canadian Swing Line Advance is made using the “Sweep to Loan” system, the
Canadian Borrower shall be deemed to have certified to the Canadian Agent and
the Canadian Lenders each of the matters set forth in clause

 

56



--------------------------------------------------------------------------------

(vi) of this Section 2.A.5(c). Principal and interest on Canadian Swing Line
Advances requested, or deemed requested, pursuant to this Section shall be paid
pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever. Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Agreement, the principal amount
of the Canadian Swing Line Advances shall be paid in full, together with accrued
interest thereon, on the Canadian Revolving Credit Maturity Date. Upon ten
(10) Business Days’ prior written notice to the Canadian Borrower, provided no
such notice shall be required if a Default or Event of Default exists or is
continuing hereunder or under the Loan Documents, the Canadian Agent may suspend
or revoke the Canadian Borrower’s privilege to use the “Sweep to Loan” system at
any time and from time to time for any reason and, immediately upon any such
revocation, the “Sweep to Loan” system shall no longer be available to the
Canadian Borrower for the funding of Canadian Swing Line Advances hereunder (or
otherwise), and the regular procedures set forth in this Section 2.A.5 for the
making of Canadian Swing Line Advances shall be deemed immediately to apply. The
Canadian Agent may, at its option, also elect to make Canadian Swing Line
Advances upon the Canadian Borrower’s telephone requests on the basis set forth
in the last paragraph of Section 2.A.3, provided that the Canadian Borrower
complies with the provisions set forth in this Section 2.A.5.

(d) Disbursement of Canadian Swing Line Advances. Upon receiving any executed
Request for Canadian Swing Line Advance from the Canadian Borrower and the
satisfaction of the conditions set forth in Section 2.A.5(c) hereof, Canadian
Swing Line Lender shall, at its option, make available to the Canadian Borrower
the amount so requested in US Dollars or Canadian Dollars, as elected by
Borrower, not later than 4:00 p.m. (Detroit time) on the date of such Advance,
by credit to an account of the Canadian Borrower maintained with the Canadian
Agent or to such other account or third party as the Canadian Borrower may
reasonably direct in writing, subject to Applicable Law, provided such direction
is timely given. Canadian Swing Line Lender shall promptly notify the Canadian
Agent of any Canadian Swing Line Advance by telephone, telex or telecopier.

(e) Refunding of or Participation Interest in Canadian Swing Line Advances.

(i) The Canadian Agent, at any time in its sole and absolute discretion, may, in
each case on behalf of the Canadian Borrower (which hereby irrevocably directs
the Canadian Agent to act on its behalf) request each of the Canadian Revolving
Credit Lenders (including the Canadian Swing Line Lender in its capacity as a
Canadian Revolving Credit Lender) to make an Advance of the Canadian Revolving
Credit to the Canadian Borrower, in an amount equal to such Canadian Revolving
Credit Lender’s Canadian Revolving Credit Percentage of the aggregate principal
amount of the Canadian Swing Line Advances outstanding on the date such notice
is given (the “Refunded Canadian Swing Line Advances”). The applicable Canadian
Revolving Credit Advances used to refund any Canadian Swing Line Advances
outstanding in Canadian Dollars shall be Canadian Prime-based Advances and with
respect to any Canadian Swing Line Advances outstanding in US Dollars shall be
US Prime-based Advances. In connection with the making of any such Refunded
Canadian Swing Line Advances or the purchase of a participation interest in
Canadian Swing Line Advances under Section 2.A.5(e)(ii) hereof, the Canadian
Swing Line Lender shall retain its claim against the Canadian Borrower for any
unpaid interest or fees in respect thereof accrued to the date of such
refunding. Unless any of the events described in Section 9.1(i) hereof shall
have occurred (in which event the procedures of Section 2.A.5(e)(ii) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Canadian Revolving Credit Advance are then
satisfied (but subject to Section 2.A.5(e)(iii)), each Canadian Revolving Credit
Lender shall make the proceeds of its Canadian Revolving Credit Advance
available to the Canadian Agent for the benefit of the Canadian Swing Line
Lender at the office of the Canadian Agent specified in Section 2.A.4(a) hereof
prior to 11:00 a.m. Detroit time on the Business Day next succeeding the date
such notice is given, in immediately available funds. The proceeds of such
Canadian Revolving Credit Advances shall be immediately applied to repay the
Refunded Canadian Swing Line Advances.

 

57



--------------------------------------------------------------------------------

(ii) If, prior to the making of an Advance of the Canadian Revolving Credit
pursuant to Section 2.A.5(e)(i) hereof, one of the events described in
Section 9.1(i) hereof shall have occurred, each Canadian Revolving Credit Lender
will, on the date such Advance of the Canadian Revolving Credit was to have been
made, purchase from the Canadian Swing Line Lender an undivided participating
interest in each Canadian Swing Line Advance that was to have been refunded in
an amount equal to its Canadian Revolving Credit Percentage of such Canadian
Swing Line Advance. Each Canadian Revolving Credit Lender within the time
periods specified in Section 2.A.5(e)(i) hereof, as applicable, shall
immediately transfer to the Canadian Agent, for the benefit of the Canadian
Swing Line Lender, in immediately available funds, an amount equal to its
Canadian Revolving Credit Percentage of the aggregate principal amount of all
Canadian Swing Line Advances outstanding as of such date. Upon receipt thereof,
the Canadian Agent will deliver to such Canadian Revolving Credit Lender a
Canadian Swing Line Participation Certificate evidencing such participation.

(iii) Each Canadian Revolving Credit Lender’s obligation to make Canadian
Revolving Credit Advances to refund Canadian Swing Line Advances, and to
purchase participation interests, in accordance with Section 2.A.5(e)(i) and
(ii), respectively, shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right which such Canadian Revolving
Credit Lender may have against Canadian Swing Line Lender, the Canadian Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of any Default or Event of Default; (C) any adverse change in the condition
(financial or otherwise) of any Borrower or any other Person; (D) any breach of
this Agreement or any other Loan Document by any Borrower or any other Person;
(E) any inability of Canadian Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Canadian
Revolving Credit Advance is to be made or such participating interest is to be
purchased; (F) the termination of the Canadian Revolving Credit Aggregate
Commitment hereunder; or (G) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Canadian
Revolving Credit Lender does not make available to the Canadian Agent the amount
required pursuant to Section 2.A.5(e)(i) or (ii) hereof, as the case may be, the
Canadian Agent on behalf of the Canadian Swing Line Lender, shall be entitled to
recover such amount on demand from such Canadian Revolving Credit Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full (x) for the first two (2) Business Days such amount
remains unpaid, at the Federal Funds Effective Rate and (y) thereafter, at the
rate of interest then applicable to such Canadian Swing Line Advances. The
obligation of any Canadian Revolving Credit Lender to make available its pro
rata portion of the amounts required pursuant to Section 2.A.5(e)(i) or
(ii) hereof shall not be affected by the failure of any other Canadian Revolving
Credit Lender to make such amounts available, and no Canadian Revolving Credit
Lender shall have any liability to any Credit Party, the Canadian Agent, the
Canadian Swing Line Lender, or any other Canadian Revolving Credit Lender or any
other party for another Canadian Revolving Credit Lender’s failure to make
available the amounts required under Section 2.A.5(e)(i) or (ii) hereof.

(iv) Notwithstanding the foregoing, no Canadian Revolving Credit Lender shall be
required to make any Canadian Revolving Credit Advance to refund a Canadian
Swing Line Advance or to purchase a participation in a Canadian Swing Line
Advance if at least two (2) Business Days prior to the making of such Canadian
Swing Line Advance by the Canadian Swing Line Lender, the officers of the
Canadian Swing Line Lender immediately responsible for matters concerning this
Agreement shall have received written notice from an Agent or any Lender that
Canadian Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Canadian

 

58



--------------------------------------------------------------------------------

Revolving Credit Lenders to make or refund such Canadian Swing Line Advance or
purchase a participation in such Canadian Swing Line Advance shall be reinstated
upon the date on which such Default or Event of Default has been waived by the
requisite Canadian Lenders.

2. A.6. Interest Payments; Default Interest.

(a) Interest on the unpaid balance of all Canadian Prime-based Advances and all
US Prime-based Advances of the Canadian Revolving Credit and the Canadian Swing
Line from time to time outstanding shall accrue from the date of such Advance to
the date repaid, at a per annum interest rate equal to the Canadian Prime-based
Rate, in the case of Canadian Prime-based Advances and Canadian Swing Line
Advances outstanding in Canadian Dollars and the US Prime-based Rate, in the
case of US Prime-based Advances and Canadian Swing Line Advances outstanding in
US Dollars, and shall be payable in immediately available funds quarterly in
arrears commencing on October 1, 2013, and on the first day of each January,
April, July and October thereafter. Whenever any payment under this
Section 2.A.6(a) shall become due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next Business Day. Interest
accruing at the Canadian Prime-based Rate and/or the US Prime-based Rate shall
be computed on the basis of a 365 day year (366 day year in a leap year) and
assessed for the actual number of days elapsed, and in such computation effect
shall be given to any change in the interest rate resulting from a change in the
Canadian Prime Rate and/or the US Prime Referenced Rate on the date of such
change in the Canadian Prime Rate and/or the US Prime Referenced Rate, as
applicable.

(b) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Canadian Revolving Credit Advance refunded or
converted pursuant to Section 2.A.3 hereof and any Canadian Swing Line Advance
refunded pursuant to Section 2.A.5(e) hereof, shall be due and payable in full
on the date such Advance is refunded or converted.

(c) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by the Canadian Agent of notice from the Majority
Canadian Revolving Credit Lenders, interest shall be payable on demand on all
Canadian Revolving Credit Advances and Canadian Swing Line Advances from time to
time outstanding, in respect of each Canadian Prime-based Advance and each US
Prime-based Advance, at a per annum rate equal to the Canadian Prime-based Rate
plus three percent (3%) and/or the US Prime-based Rate plus three percent (3%),
respectively.

2. A.7. Optional Prepayments.

(a) The Canadian Borrower may prepay all or part of the outstanding principal of
any Canadian Prime-based Advance or any US Prime-based Advance of the Canadian
Revolving Credit at any time, provided that, unless the “Sweep to Loan” system
shall be in effect in respect of the Canadian Revolving Credit, after giving
effect to any partial prepayment, the aggregate balance of Canadian Prime-based
Advance(s) or any US Prime-based Advance(s) of the Canadian Revolving Credit
remaining outstanding shall be at least US$250,000 or the Equivalent Amount in
Canadian Dollars.

(b) The Canadian Borrower may prepay all or part of the outstanding principal of
any Canadian Swing Line Advance, at any time. Accrued interest on any prepayment
made in accordance with this Section shall be paid in accordance with
Section 2.A.6.

(c) Any prepayment of a Canadian Prime-based Advance and/or a US Prime-based
Advance made in accordance with this Section shall be without premium or penalty
and any prepayment of any other type of Advance shall be subject to the
provisions of Section 11.1 hereof, but otherwise without premium or penalty.
Accrued interest on any prepayment made in accordance with this Section shall be
paid in accordance with Section 2.A.6.

 

59



--------------------------------------------------------------------------------

2.A.8. Canadian Revolving Credit Facility Fee. From the Effective Date to the
Canadian Revolving Credit Maturity Date, the Canadian Borrower shall pay to the
Canadian Agent for distribution to the Canadian Revolving Credit Lenders
pro-rata in accordance with their respective Canadian Revolving Credit
Percentages, a Canadian Revolving Credit Facility Fee quarterly in arrears
commencing on October 1, 2013, and on the first day of each January, April, July
and October thereafter (in respect of the prior three months or any portion
thereof). The Canadian Revolving Credit Facility Fee payable to each Canadian
Revolving Credit Lender shall be determined by multiplying the Applicable Fee
Percentage times the Canadian Revolving Credit Aggregate Commitment then in
effect (whether used or unused). The Canadian Revolving Credit Facility Fee
shall be computed on the basis of a year of three hundred sixty five (365) days
(366 days in a leap year) and assessed for the actual number of days elapsed.
Whenever any payment of the Canadian Revolving Credit Facility Fee shall be due
on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Upon receipt of such payment, the Canadian
Agent shall make prompt payment to each Canadian Revolving Credit Lender of its
share of the Canadian Revolving Credit Facility Fee based upon its respective
Canadian Revolving Credit Percentage. It is expressly understood that the
Canadian Revolving Credit Facility Fees described in this Section are not
refundable.

2. A.9. Mandatory Repayment of Canadian Revolving Credit Advances.

(a) If at any time and for any reason the aggregate outstanding principal amount
of Canadian Revolving Credit Advances plus Canadian Swing Line Advances, plus
the outstanding Canadian Letter of Credit Obligations, shall exceed the lesser
of (i) the Canadian Revolving Credit Aggregate Commitment (or 103% Canadian
Revolving Credit Aggregate Commitment then in effect solely to the extent due to
currency fluctuation), and (ii) the then applicable Canadian Borrowing Base, the
Canadian Borrower shall immediately reduce any pending request for a Canadian
Revolving Credit Advance on such day by the amount of such excess and, to the
extent any excess remains thereafter, repay any Canadian Revolving Credit
Advances and Canadian Swing Line Advances in an amount equal to the lesser of
the outstanding amount of such Advances and the amount of such remaining excess,
with such amounts to be applied between the Canadian Revolving Credit Advances
and Canadian Swing Line Advances as determined by the Canadian Agent and then,
to the extent that any excess remains after payment in full of all Canadian
Revolving Credit Advances and Canadian Swing Line Advances, to provide cash
collateral in support of any Canadian Letter of Credit Obligations in an amount
equal to the lesser of (x) 105% the amount of such Canadian Letter of Credit
Obligations and (y) the amount of such remaining excess, with such cash
collateral to be provided on terms satisfactory to the Canadian Agent.

(b) Upon the payment in full of the Term Loans and the US Revolving Credit, any
prepayments required to be made on the Term Loans pursuant to Sections 4.8(a),
(b), (c) and (d) of this Agreement shall instead be applied to prepay any
amounts outstanding under the Canadian Revolving Credit, without resulting in a
permanent reduction in the Canadian Revolving Credit Aggregate Commitment.
Subject to Section 10.2 hereof, any payments made pursuant to this Section shall
be applied first to US Prime-based Advances under the Canadian Revolving Credit,
next to Canadian Swing Line Advances carried at the US Prime-based Rate, next
following conversion of the prepayment amounts from US Dollars to Canadian
Dollars at the then current currency conversion rate, to Canadian Prime-based
Advances under the Canadian Revolving Credit and next to Canadian Swing Line
Advances carried at the Canadian Prime-based Rate. If any amounts remain
thereafter, a portion of such prepayment equivalent to the undrawn amount of any
outstanding Canadian Letters of Credit shall be held by Canadian Issuing Lender
as cash collateral for the Canadian Reimbursement Obligations, with any
additional prepayment monies being applied to any Fees, costs or expenses due
and outstanding under this Agreement.

 

60



--------------------------------------------------------------------------------

2.A.10. Optional Reduction or Termination of Canadian Revolving Credit Aggregate
Commitment. The Canadian Borrower may, upon at least five (5) Business Days’
prior written notice to the Canadian Agent, permanently reduce the Canadian
Revolving Credit Aggregate Commitment in whole at any time, or in part from time
to time, without premium or penalty, provided that: (i) each partial reduction
of the Canadian Revolving Credit Aggregate Commitment shall be in an aggregate
amount equal to One Million US Dollars (US$1,000,000) or the Equivalent Amount
in Canadian Dollars, or a larger integral multiple of One Hundred Thousand US
Dollars (US$100,000), or the Equivalent Amount in Canadian Dollars; (ii) each
reduction shall be accompanied by the payment of the Canadian Revolving Credit
Facility Fee, if any, accrued and unpaid to the date of such reduction;
(iii) the Canadian Borrower shall prepay in accordance with the terms hereof the
amount, if any, by which the aggregate unpaid principal amount of Canadian
Revolving Credit Advances and Canadian Swing Line Advances (including, without
duplication, any deemed Advances made under Section 3.6 hereof) outstanding
hereunder, plus the Canadian Letter of Credit Obligations, exceeds the amount of
the then applicable Canadian Revolving Credit Aggregate Commitment as so
reduced, together with interest thereon to the date of prepayment; (iv) no
reduction shall reduce the Canadian Revolving Credit Aggregate Commitment to an
amount which is less than the aggregate undrawn amount of any Canadian Letters
of Credit outstanding at such time; and (v) no such reduction shall reduce the
Canadian Swing Line Maximum Amount unless the Canadian Borrower so elects,
provided that the Canadian Swing Line Maximum Amount shall at no time be greater
than the Canadian Revolving Credit Aggregate Commitment. Reductions of the
Canadian Revolving Credit Aggregate Commitment and any accompanying prepayments
of Advances of the Canadian Revolving Credit shall be distributed by the
Canadian Agent to each Canadian Revolving Credit Lender in accordance with its
Canadian Revolving Credit Percentage thereof, and will not be available for
reinstatement by or readvance to the Canadian Borrower, and any accompanying
prepayments of Advances of the Canadian Swing Line shall be distributed by the
Canadian Agent to the Canadian Swing Line Lender and will not be available for
reinstatement by or readvance to the Canadian Borrower. Any reductions of the
Canadian Revolving Credit Aggregate Commitment hereunder shall reduce each
Canadian Revolving Credit Lender’s portion thereof proportionately (based on the
applicable Percentages), and shall be permanent and irrevocable. Any payments
made pursuant to this Section shall be applied first to Advances under the
Canadian Revolving Credit, and then to Canadian Swing Line Advances. Payments
received by the Canadian Agent pursuant to this Section shall be applied to the
Advances outstanding the currency received, that is if a Canadian Dollar payment
is received it shall be applied to Canadian Prime-based Advances in the order
described in this Section and if a US Dollar payment is received it shall be
applied to US Prime-based Advances in the order described in this Section.

2.A.11. Use of Proceeds of Advances. Advances of the Canadian Revolving Credit
shall be used to finance working capital and other lawful corporate purposes.

3. LETTERS OF CREDIT.

3.1 Letters of Credit. [RESERVED]

3.2 US Letters of Credit. Subject to the terms and conditions of this Agreement,
US Issuing Lender may, but shall not be required to, through the US Issuing
Office, at any time and from time to time from and after the date hereof until
thirty (30) days prior to the US Revolving Credit Maturity Date, upon the
written request of the US Borrowers accompanied by a duly executed US Letter of
Credit Agreement and such other documentation related to the requested US Letter
of Credit as the US Issuing Lender may require, issue US Letters of Credit in US
Dollars for the account of the US Borrowers, in an aggregate

 

61



--------------------------------------------------------------------------------

amount for all US Letters of Credit issued hereunder at any one time outstanding
not to exceed the US Letter of Credit Maximum Amount. Each US Letter of Credit
shall be in a minimum face amount of One Hundred Thousand US Dollars
(US$100,000) (or such lesser amount as may be agreed to by US Issuing Lender)
and each US Letter of Credit (including any renewal thereof) shall expire not
later than the first to occur of (i) twelve (12) months after the date of
issuance thereof and (ii) ten (10) Business Days prior to the US Revolving
Credit Maturity Date in effect on the date of issuance thereof; provided,
however, that the expiry date of a US Letter of Credit may, in US Issuing
Lender’s discretion, be up to ninety (90) days later than the tenth Business Day
prior to the US Revolving Credit Maturity Date. US Borrowers agree, on or before
the tenth Business Day prior to the US Revolving Credit Maturity Date, to
deposit cash collateral in the Collateral Account on terms satisfactory to the
US Issuing Lender in an amount equal to 105% of the amount available for drawing
under all US Letters of Credit expiring after the US Revolving Credit Maturity
Date, which cash collateral shall remain in the Collateral Account until (i) all
original US Letters of Credit are either fully drawn upon or returned undrawn to
the US Issuing Lender, (ii) US Issuing Lender has been reimbursed in full for
all drawings on all US Letters of Credit, and (iii) all fees and costs of US
Issuing Lender have been paid in full. The submission of all applications in
respect of and the issuance of each US Letter of Credit hereunder shall be
subject in all respects to such industry rules and governing law as are
acceptable to the US Issuing Lender. In the event of any conflict between this
Agreement and any US Letter of Credit Document other than any US Letter of
Credit, this Agreement shall control.

On the Effective Date, all Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from the Effective Date shall be subject to and
governed by the terms and conditions hereof.

3.3 Canadian Letters of Credit. Subject to the terms and conditions of this
Agreement, Canadian Issuing Lender may, but shall not be required to, through
the Canadian Issuing Office, at any time and from time to time from and after
the date hereof until thirty (30) days prior to the Canadian Revolving Credit
Maturity Date, upon the written request of the Canadian Borrower accompanied by
a duly executed Canadian Letter of Credit Agreement and such other documentation
related to the requested Canadian Letter of Credit as the Canadian Issuing
Lender may require, issue Canadian Letters of Credit in US Dollars or Canadian
Dollars, as elected by Canadian Borrower, for the account of the Canadian
Borrowers, in an aggregate amount for all Canadian Letters of Credit issued
hereunder at any one time outstanding not to exceed the Canadian Letter of
Credit Maximum Amount. Each Canadian Letter of Credit shall be in a minimum face
amount of One Hundred Thousand US Dollars (US$100,000), or the Equivalent Amount
in Canadian Dollars (or such lesser amount as may be agreed to by Canadian
Issuing Lender) and each Canadian Letter of Credit (including any renewal
thereof) shall expire not later than the first to occur of (i) twelve
(12) months after the date of issuance thereof and (ii) ten (10) Business Days
prior to the Canadian Revolving Credit Maturity Date in effect on the date of
issuance thereof; provided, however, that the expiry date of a Canadian Letter
of Credit may, in Canadian Issuing Lender’s discretion, be up to ninety
(90) days later than the tenth Business Day prior to the Canadian Revolving
Credit Maturity Date. Canadian Borrower agrees, on or before the tenth Business
Day prior to the Canadian Revolving Credit Maturity Date, to deposit cash
collateral in the Collateral Account on terms satisfactory to the Canadian
Issuing Lender in an amount equal to 105% of the amount available for drawing
under all Canadian Letters of Credit expiring after the Canadian Revolving
Credit Maturity Date, which cash collateral shall remain in the Collateral
Account until (i) all original Canadian Letters of Credit are either fully drawn
upon or returned undrawn to the Canadian Issuing Lender, (ii) Canadian Issuing
Lender has been reimbursed in full for all drawings on all Canadian Letters of
Credit, and (iii) all fees and costs of Canadian Issuing Lender have been paid
in full. The submission of all applications in respect of and the issuance of
each Canadian Letter of Credit hereunder shall be subject in all respects to
such industry rules and governing law as are acceptable to the Canadian Issuing
Lender. In the event of any conflict between this Agreement and any Canadian
Letter of Credit Document other than any Canadian Letter of Credit, this
Agreement shall control.

 

62



--------------------------------------------------------------------------------

3.4 Conditions to Issuance. No Letter of Credit shall be issued (including the
renewal or extension of any Letter of Credit previously issued) at the request
and for the account of the applicable Borrower(s) unless, as of the date of
issuance (or renewal or extension) of such Letter of Credit:

(a) (1) (i) after giving effect to the US Letter of Credit requested, the US
Letter of Credit Obligations do not exceed the US Letter of Credit Maximum
Amount; and (ii) after giving effect to the US Letter of Credit requested, the
US Letter of Credit Obligations on such date plus the aggregate amount of all US
Revolving Credit Advances and US Swing Line Advances (including all Advances
deemed disbursed by the US Agent under Section 3.6(c) hereof in respect of the
US Reimbursement Obligations) hereunder requested or outstanding on such date do
not exceed the lesser of (A) the US Revolving Credit Aggregate Commitment and
(B) the then applicable US Borrowing Base; and (2) (i) after giving effect to
the Canadian Letter of Credit requested, the Canadian Letter of Credit
Obligations do not exceed the Canadian Letter of Credit Maximum Amount; and
(ii) after giving effect to the Canadian Letter of Credit requested, the
Canadian Letter of Credit Obligations on such date plus the aggregate amount of
all Canadian Revolving Credit Advances and Canadian Swing Line Advances
(including all Advances deemed disbursed by the Canadian Agent under
Section 3.6(c) hereof in respect of the Canadian Reimbursement Obligations)
hereunder requested or outstanding on such date do not exceed the lesser of
(A) the Canadian Revolving Credit Aggregate Commitment and (B) the then
applicable Canadian Borrowing Base;

(b) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of date of
the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than any representation or warranty
that expressly speaks only as of a different date;

(c) there is no Default or Event of Default in existence, and none will exist
upon the issuance of such Letter of Credit;

(d) (1) with respect to US Letters of Credit, the US Borrowers shall have
delivered to US Issuing Lender at its US Issuing Office, not less than three
(3) Business Days prior to the requested date for issuance (or such shorter time
as the US Issuing Lender, in its sole discretion, may permit), the US Letter of
Credit Agreement related thereto, together with such other documents and
materials as may be required pursuant to the terms thereof, and the terms of the
proposed US Letter of Credit shall be reasonably satisfactory to US Issuing
Lender; and (2) with respect to Canadian Letters of Credit, the Canadian
Borrower shall have delivered to Canadian Issuing Lender at its Canadian Issuing
Office, not less than three (3) Business Days prior to the requested date for
issuance (or such shorter time as the Canadian Issuing Lender, in its sole
discretion, may permit), the Canadian Letter of Credit Agreement related
thereto, together with such other documents and materials as may be required
pursuant to the terms thereof, and the terms of the proposed Canadian Letter of
Credit shall be reasonably satisfactory to Canadian Issuing Lender;

(e) no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain the applicable
Issuing Lender from issuing the Letter of Credit requested, or with respect to
US Letters of Credit, any US Revolving Credit Lender from taking an assignment
of its US Revolving Credit Percentage thereof pursuant to Section 3.6 hereof,
and with respect to Canadian Letters of Credit, any Canadian Revolving Credit
Lender from taking an assignment of its Canadian Revolving Credit Percentage
thereof pursuant to Section 3.6 hereof, and no law, rule, regulation, request or
directive (whether or not having the force of law) shall prohibit the US Issuing
Lender from issuing, or the applicable US Revolving Credit Lender from taking an
assignment of its US Revolving Credit Percentage of, the US Letter of Credit
requested or letters of credit generally, or the

 

63



--------------------------------------------------------------------------------

Canadian Issuing Lender from issuing, or the applicable Canadian Revolving
Credit Lender from taking an assignment of its Canadian Revolving Credit
Percentage of, the Canadian Letter of Credit requested or letters of credit
generally;

(f) there shall have been (i) no introduction of or change in the interpretation
of any law or regulation, (ii) no declaration of a general banking moratorium by
banking authorities in the United States, Michigan or the respective
jurisdictions in which the US Revolving Credit Lenders, the US Borrowers and the
beneficiary of the requested US Letter of Credit are located, (iii) no
declaration of a general banking moratorium by banking authorities in Canada,
Ontario or the respective jurisdictions in which the Canadian Revolving Credit
Lenders, the Canadian Borrower and the beneficiary of the requested Canadian
Letter of Credit are located, and (iv) no establishment of any new restrictions
by any central bank or other governmental agency or authority on transactions
involving letters of credit or on banks generally that, in any case described in
this clause (e), would make it unlawful or unduly burdensome for the applicable
Issuing Lender to issue or any Revolving Credit Lender to take an assignment of
its Percentage of the requested Letter of Credit or letters of credit generally;

(g) if any Revolving Credit Lender is a Defaulting Lender, the applicable
Issuing Lender has entered into arrangements satisfactory to it to eliminate the
Fronting Exposure with respect to the participation in the applicable Letter of
Credit Obligations by such Defaulting Lender, including creation of a cash
collateral account on terms satisfactory to the applicable Agent or delivery of
other security to assure payment of such Defaulting Lender’s Percentage of all
outstanding applicable Letter of Credit Obligations; and

(h) the applicable Issuing Lender shall have received the issuance fees required
in connection with the issuance of such Letter of Credit pursuant to Section 3.6
hereof.

Each US Letter of Credit Agreement submitted to US Issuing Lender pursuant
hereto shall constitute the certification by the US Borrowers of the matters set
forth in Sections 5.2 hereof and each Canadian Letter of Credit Agreement
submitted to Canadian Issuing Lender pursuant hereto shall constitute the
certification by the Canadian Borrowers of the matters set forth in Sections 5.2
hereof. The applicable Agent shall be entitled to rely on such certification
without any duty of inquiry.

3.5 Notice. The US Issuing Lender shall deliver to the US Agent and the Canadian
Issuing Lender shall deliver to the Canadian Agent, concurrently with or
promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, the applicable
Agent shall give notice, substantially in the form attached as Exhibit E, to
each applicable Revolving Credit Lender of the issuance of each Letter of
Credit, specifying the amount thereof and the amount of the US Revolving Credit
Lender’s Percentage thereof or Canadian Revolving Credit Lender’s Percentage
thereof, as applicable.

3.6 Letter of Credit Fees; Increased Costs.

(a) The Borrowers shall pay letter of credit fees as follows:

(i) A per annum letter of credit fee with respect to the undrawn amount of (1)
each US Letter of Credit issued pursuant hereto (based on the amount of each US
Letter of Credit) in the amount of the Applicable Fee Percentage (determined
with reference to Annex I to this Agreement) shall be paid to the US Agent for
distribution to the US Revolving Credit Lenders in accordance with their US
Revolving Credit Percentages; and (2) each Canadian Letter of Credit issued
pursuant hereto (based on the amount of each Canadian Letter of Credit) in the
amount of the Applicable Fee Percentage (determined with reference to Annex I to
this Agreement) shall be paid to the Canadian Agent for distribution to the
Canadian Revolving Credit Lenders in accordance with their Canadian Revolving
Credit Percentages.

 

64



--------------------------------------------------------------------------------

(ii) A letter of credit facing fee on the face amount of each US Letter of
Credit shall be paid to the US Agent for distribution to the US Issuing Lender
for its own account, and a letter of credit facing fee on the face amount of
each Canadian Letter of Credit shall be paid to the Canadian Agent for
distribution to the Canadian Issuing Lender for its own account, each in
accordance with the terms of the applicable Fee Letter.

(b) All payments by the US Borrowers to the US Agent for distribution to the US
Issuing Lender or the US Revolving Credit Lenders under this Section 3.4 shall
be made in US Dollars in immediately available funds at the US Issuing Office or
such other office of the US Agent as may be designated from time to time by
written notice to the US Borrowers by the US Agent. All payments by the Canadian
Borrower to the Canadian Agent for distribution to the Canadian Issuing Lender
or the Canadian Revolving Credit Lenders under this Section 3.4 shall be made in
Canadian Dollars with respect to Canadian Letters of Credit outstanding
denominated in Canadian Dollars and in US Dollars with respect to Canadian
Letters of credit denominated in US Dollars, each in immediately available funds
at the Canadian Issuing Office or such other office of the Canadian Agent as may
be designated from time to time by written notice to the Canadian Borrower by
the Canadian Agent. The fees described in clauses (a)(i) and (ii) above
(i) shall be nonrefundable under all circumstances, (ii) in the case of fees due
under clause (a)(i) above, shall be payable quarterly in advance on the first
day of each calendar quarter, and (iii) in the case of fees due under clause
(a)(ii) above, shall be payable upon the issuance of such Letter of Credit and
quarterly in advance thereafter. The fees due under clause (a)(i)(1) above shall
be determined by multiplying the Applicable Fee Percentage times the undrawn
amount of the face amount of each such Letter of Credit on the date of
determination, and shall be calculated on the basis of a 360 day year and
assessed for the actual number of days from the date of the issuance thereof to
the stated expiration thereof and with respect to fees due under clause
(a)(i)(2) on the basis of a 365 day year. The parties hereto acknowledge that,
unless the applicable issuing Lender otherwise agrees, any material amendment
and any extension to a Letter of Credit issued hereunder shall be treated as a
new Letter of Credit for the purposes of the letter of credit facing fee.

(c) If any Change in Law, shall either (i) impose, modify or cause to be deemed
applicable any reserve, special deposit, limitation or similar requirement
against letters of credit issued or participated in by, or assets held by, or
deposits in or for the account of, such Issuing Lender or any Revolving Credit
Lender or (ii) impose on such Issuing Lender or any Revolving Credit Lender any
other condition regarding this Agreement, the applicable Letters of Credit or
any participations in such Letters of Credit, and the result of any event
referred to in clause (i) or (ii) above shall be to increase the cost or expense
to such Issuing Lender or such Revolving Credit Lender of issuing or maintaining
or participating in any of the applicable Letters of Credit (which increase in
cost or expense shall be determined by such Issuing Lender’s or such Revolving
Credit Lender’s reasonable allocation of the aggregate of such cost increases
and expenses resulting from such events), then, upon demand by the applicable
Issuing Lender or such Revolving Credit Lender, as the case may be, the
applicable Borrower(s) shall, within thirty (30) days following demand for
payment, pay to such Issuing Lender or such Revolving Credit Lender, as the case
may be, from time to time as specified by the applicable Issuing Lender or such
Revolving Credit Lender, additional amounts which shall be sufficient to
compensate such Issuing Lender or such Revolving Credit Lender for such
increased cost and expense (together with interest on each such amount from ten
days after the date such payment is due until payment in full thereof at the US
Base Rate with respect to US Letters of Credit, the Canadian Prime-based Rate
with respect to Canadian Letters of credit outstanding in Canadian Dollars and
the US Prime-based Rate with respect to Canadian Letters of credit outstanding
in US Dollars), provided that if such Issuing Lender or such Revolving Credit
Lender could take any reasonable action, without cost or

 

65



--------------------------------------------------------------------------------

administrative or other burden or restriction to such Lender, to mitigate or
eliminate such cost or expense, it agrees to do so within a reasonable time
after becoming aware of the foregoing matters. Each demand for payment under
this Section 3.4(c) shall be accompanied by a certificate of the applicable
Issuing Lender or the applicable Revolving Credit Lender setting forth the
amount of such increased cost or expense incurred by the applicable Issuing
Lender or such Revolving Credit Lender, as the case may be, as a result of any
event mentioned in clause (i) or (ii) above, and in reasonable detail, the
methodology for calculating and the calculation of such amount, which
certificate shall be prepared in good faith and shall be conclusive evidence,
absent manifest error, as to the amount thereof.

3.7 Other Fees. In connection with the US Letters of Credit, and in addition to
the US Letter of Credit Fees, the US Borrowers shall pay, for the sole account
of the US Issuing Lender, standard documentation, administration, payment and
cancellation charges assessed by US Issuing Lender or the US Issuing Office, at
the times, in the amounts and on the terms set forth or to be set forth from
time to time in the standard fee schedule of the US Issuing Office in effect
from time to time; and in connection with the Canadian Letters of Credit, and in
addition to the Canadian Letter of Credit Fees, the Canadian Borrowers shall
pay, for the sole account of the Canadian Issuing Lender, standard
documentation, administration, payment and cancellation charges assessed by
Canadian Issuing Lender or the Canadian Issuing Office, at the times, in the
amounts and on the terms set forth or to be set forth from time to time in the
standard fee schedule of the Canadian Issuing Office in effect from time to
time.

3.8 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.

3.8.1. US Letters of Credit.

(a) Upon issuance by the US Issuing Lender of each US Letter of Credit hereunder
(and on the Effective Date with respect to each Existing Letter of Credit), each
US Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such US Letter of Credit and each related US Letter of Credit
Payment based on its respective US Revolving Credit Percentage.

(b) If the US Issuing Lender shall honor a draft or other demand for payment
presented or made under any US Letter of Credit, the US Borrowers agree to pay
to the US Issuing Lender an amount equal to the amount paid by the US Issuing
Lender in respect of such draft or other demand under such US Letter of Credit
and all reasonable expenses paid or incurred by the US Agent relative thereto
not later than 1:00 p.m. (Detroit time), in US Dollars, on (i) the Business Day
that the US Borrowers received notice of such presentment and honor, if such
notice is received prior to 11:00 a.m. (Detroit time) or (ii) the Business Day
immediately following the day that the US Borrowers received such notice, if
such notice is received after 11:00 a.m. (Detroit time).

(c) If the US Issuing Lender shall honor a draft or other demand for payment
presented or made under any US Letter of Credit, but the US Borrowers do not
reimburse the US Issuing Lender as required under clause (b) above and the US
Revolving Credit Aggregate Commitment has not been terminated (whether by
maturity, acceleration or otherwise), the US Borrowers shall be deemed to have
immediately requested that the US Revolving Credit Lenders make a US Base Rate
Advance of the US Revolving Credit (which Advance may be subsequently converted
at any time into a Eurodollar-based Advance pursuant to Section 2.3 hereof) in
the principal amount equal to the amount paid by the US Issuing Lender in
respect of such draft or other demand under such US Letter of Credit and all
reasonable expenses paid or incurred by the US Agent relative thereto. The US
Agent will promptly notify the US Revolving Credit Lenders of such deemed
request, and each such US Lender shall make available to the US Agent an amount
equal to its pro rata share (based on its US Revolving Credit Percentage) of the
amount of such Advance.

 

66



--------------------------------------------------------------------------------

(d) If the US Issuing Lender shall honor a draft or other demand for payment
presented or made under any US Letter of Credit, but the US Borrowers do not
reimburse the US Issuing Lender as required under clause (b) above, and (i) the
US Revolving Credit Aggregate Commitment has been terminated (whether by
maturity, acceleration or otherwise), or (ii) any reimbursement received by the
US Issuing Lender from the US Borrowers is or must be returned or rescinded upon
or during any bankruptcy or reorganization of any Credit Party or otherwise,
then the US Agent shall notify each US Revolving Credit Lender, and each US
Revolving Credit Lender will be obligated to pay the US Agent for the account of
the US Issuing Lender its pro rata share (based on its US Revolving Credit
Percentage) of the amount paid by the US Issuing Lender in respect of such draft
or other demand under such US Letter of Credit and all reasonable expenses paid
or incurred by the US Agent relative thereto (but no such payment shall diminish
the obligations of the US Borrowers hereunder). Upon receipt thereof, the US
Agent will deliver to such US Revolving Credit Lender a participation
certificate evidencing its participation interest in respect of such payment and
expenses. To the extent that a US Revolving Credit Lender fails to make such
amount available to the Agent by 11:00 am Detroit time on the Business Day next
succeeding the date such notice is given, such US Revolving Credit Lender shall
pay interest on such amount in respect of each day from the date such amount was
required to be paid, to the date paid to the US Agent, at a rate per annum equal
to the Federal Funds Effective Rate. The failure of any US Revolving Credit
Lender to make its pro rata portion of any such amount available under to the US
Agent shall not relieve any other US Revolving Credit Lender of its obligation
to make available its pro rata portion of such amount, but no US Revolving
Credit Lender shall be responsible for failure of any other US Revolving Credit
Lender to make such pro rata portion available to the US Agent.

(e) In the case of any Advance made under this Section 3.8, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the US Reimbursement Obligation
of the US Borrowers to the US Agent under this Section 3.8 shall be deemed
satisfied (unless, in each case, taking into account any such deemed Advances,
the aggregate outstanding principal amount of Advances of the US Revolving
Credit and the US Swing Line, plus the US Letter of Credit Obligations (other
than the US Reimbursement Obligations to be reimbursed by this Advance) on such
date exceed the lesser of the US Borrowing Base or the then applicable US
Revolving Credit Aggregate Commitment).

(f) If the US Issuing Lender shall honor a draft or other demand for payment
presented or made under any US Letter of Credit, the US Issuing Lender shall
provide notice thereof to the US Borrowers on the date such draft or demand is
honored, and to each US Revolving Credit Lender on such date unless the US
Borrowers shall have satisfied their reimbursement obligations by payment to the
US Agent (for the benefit of the US Issuing Lender) as required under this
Section 3.8.1. The US Issuing Lender shall further use reasonable efforts to
provide notice to the US Borrowers prior to honoring any such draft or other
demand for payment, but such notice, or the failure to provide such notice,
shall not affect the rights or obligations of the US Issuing Lender with respect
to any US Letter of Credit or the rights and obligations of the parties hereto,
including without limitation the obligations of the US Borrowers under this
Section 3.8.1.

(g) Notwithstanding the foregoing however no US Revolving Credit Lender shall be
deemed to have acquired a participation in a US Letter of Credit if the officers
of the US Issuing Lender immediately responsible for matters concerning this
Agreement shall have received written notice from the US Agent or any US Lender
at least two (2) Business Days prior to the date of the issuance or extension of
such US Letter of Credit or, with respect to any US Letter of Credit subject to
automatic extension, at least five (5) Business Days prior to the date that the
beneficiary under such US Letter of Credit must be notified that such US Letter
of Credit will not be renewed, that the issuance or extension of US Letters of
Credit should be suspended based on the occurrence and continuance of a Default
or

 

67



--------------------------------------------------------------------------------

Event of Default and stating that such notice is a “notice of default”;
provided, however that the US Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite US Revolving Credit Lenders, as
applicable.

(h) Nothing in this Agreement shall be construed to require or authorize any US
Revolving Credit Lender to issue any US Letter of Credit, it being recognized
that the US Issuing Lender shall be the sole issuer of US Letters of Credit
under this Agreement.

(i) If any US Revolving Credit Lender becomes a Defaulting Lender, the US
Issuing Lender may, at its option, require that the US Borrowers enter into
arrangements satisfactory to US Issuing Lender to eliminate the Fronting
Exposure with respect to the participation in the US Letter of Credit
Obligations by such US Defaulting Lender, including creation of a cash
collateral account on terms satisfactory to the US Agent or delivery of other
security to assure payment of such Defaulting Lender’s Percentage of all
outstanding US Letter of Credit Obligations.

3.8.2 Canadian Letters of Credit.

(a) Upon issuance by the Canadian Issuing Lender of each Canadian Letter of
Credit hereunder, each Canadian Revolving Credit Lender shall automatically
acquire a pro rata participation interest in such Canadian Letter of Credit and
each related Canadian Letter of Credit Payment based on its respective Canadian
Revolving Credit Percentage.

(b) If the Canadian Issuing Lender shall honor a draft or other demand for
payment presented or made under any Canadian Letter of Credit, the Canadian
Borrowers agree to pay to the Canadian Issuing Lender an amount equal to the
amount paid by the Canadian Issuing Lender in respect of such draft or other
demand under such Canadian Letter of Credit and all reasonable expenses paid or
incurred by the Canadian Agent relative thereto not later than 1:00 p.m.
(Detroit time), in Canadian Dollars, with respect to Canadian Letters of Credit
that were denominated in Canadian Dollars and in US Dollars those Canadian
Letters of Credit that were denominated in US Dollars, each on (i) the Business
Day that the Canadian Borrower received notice of such presentment and honor, if
such notice is received prior to 11:00 a.m. (Detroit time) or (ii) the Business
Day immediately following the day that the Canadian Borrower received such
notice, if such notice is received after 11:00 a.m. (Detroit time).

(c) If the Canadian Issuing Lender shall honor a draft or other demand for
payment presented or made under any Canadian Letter of Credit, but the Canadian
Borrower does not reimburse the Canadian Issuing Lender as required under clause
(b) above and the Canadian Revolving Credit Aggregate Commitment has not been
terminated (whether by maturity, acceleration or otherwise), the Canadian
Borrower shall be deemed to have immediately requested that the Canadian
Revolving Credit Lenders make a Canadian Prime-based Advance of the Canadian
Revolving Credit with respect to Canadian Letters of Credit denominated in
Canadian Dollars and a US Prime-based Advance of the Canadian Revolving Credit
with respect to Canadian Letters of Credit denominated in US Dollars each in the
principal amount equal to the amount paid by the Canadian Issuing Lender and in
the same currency as paid by the Canadian Issuing Lender in respect of such
draft or other demand under such Canadian Letter of Credit and all reasonable
expenses paid or incurred by the Canadian Agent relative thereto. The Canadian
Agent will promptly notify the Canadian Revolving Credit Lenders of such deemed
request, and each such Canadian Lender shall make available to the Canadian
Agent an amount equal to its pro rata share (based on its Canadian Revolving
Credit Percentage) of the amount of such Advance.

(d) If the Canadian Issuing Lender shall honor a draft or other demand for
payment presented or made under any Canadian Letter of Credit, but the Canadian
Borrower does not reimburse

 

68



--------------------------------------------------------------------------------

the Canadian Issuing Lender as required under clause (b) above, and (i) the
Canadian Revolving Credit Aggregate Commitment has been terminated (whether by
maturity, acceleration or otherwise), or (ii) any reimbursement received by the
Canadian Issuing Lender from the Canadian Borrower is or must be returned or
rescinded upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, then the Canadian Agent shall notify each Canadian Revolving Credit
Lender, and each Canadian Revolving Credit Lender will be obligated to pay the
Canadian Agent for the account of the Canadian Issuing Lender its pro rata share
(based on its Canadian Revolving Credit Percentage) of the amount paid by the
Canadian Issuing Lender in respect of such draft or other demand under such
Canadian Letter of Credit and all reasonable expenses paid or incurred by the
Canadian Agent relative thereto (but no such payment shall diminish the
obligations of the Canadian Borrowers hereunder). Upon receipt thereof, the
Canadian Agent will deliver to such Canadian Revolving Credit Lender a
participation certificate evidencing its participation interest in respect of
such payment and expenses. To the extent that a Canadian Revolving Credit Lender
fails to make such amount available to the Agent by 11:00 am Detroit time on the
Business Day next succeeding the date such notice is given, such Canadian
Revolving Credit Lender shall pay interest on such amount in respect of each day
from the date such amount was required to be paid, to the date paid to the
Canadian Agent, at a rate per annum equal to the Canadian Prime Rate with
respect to Canadian Dollar denominated Canadian Letters of Credit and the US
Prime Rate with respect to US Dollar denominated Canadian Letters of Credit. The
failure of any Canadian Revolving Credit Lender to make its pro rata portion of
any such amount available under to the Canadian Agent shall not relieve any
other Canadian Revolving Credit Lender of its obligation to make available its
pro rata portion of such amount, but no Canadian Revolving Credit Lender shall
be responsible for failure of any other Canadian Revolving Credit Lender to make
such pro rata portion available to the Canadian Agent.

(e) In the case of any Advance made under this Section 3.6.2, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Canadian Reimbursement
Obligation of the Canadian Borrower to the Canadian Agent under this
Section 3.8.2 shall be deemed satisfied (unless, in each case, taking into
account any such deemed Advances, the aggregate outstanding principal amount of
Advances of the Canadian Revolving Credit and the Canadian Swing Line, plus the
Canadian Letter of Credit Obligations (other than the Canadian Reimbursement
Obligations to be reimbursed by this Advance) on such date exceed the lesser of
the Canadian Borrowing Base or the then applicable Canadian Revolving Credit
Aggregate Commitment).

(f) If the Canadian Issuing Lender shall honor a draft or other demand for
payment presented or made under any Canadian Letter of Credit, the Canadian
Issuing Lender shall provide notice thereof to the Canadian Borrower on the date
such draft or demand is honored, and to each Canadian Revolving Credit Lender on
such date unless the Canadian Borrower shall have satisfied its reimbursement
obligations by payment to the Canadian Agent (for the benefit of the Canadian
Issuing Lender) as required under this Section 3.8.2. The Canadian Issuing
Lender shall further use reasonable efforts to provide notice to the Canadian
Borrower prior to honoring any such draft or other demand for payment, but such
notice, or the failure to provide such notice, shall not affect the rights or
obligations of the Canadian Issuing Lender with respect to any Canadian Letter
of Credit or the rights and obligations of the parties hereto, including without
limitation the obligations of the Canadian Borrower under this Section 3.8.2

(g) Notwithstanding the foregoing however no Canadian Revolving Credit Lender
shall be deemed to have acquired a participation in a Canadian Letter of Credit
if the officers of the Canadian Issuing Lender immediately responsible for
matters concerning this Agreement shall have received written notice from the
Canadian Agent or any Canadian Lender at least two (2) Business Days prior to
the date of the issuance or extension of such Canadian Letter of Credit or, with
respect to any Canadian Letter of Credit subject to automatic extension, at
least five (5) Business Days prior to the date

 

69



--------------------------------------------------------------------------------

that the beneficiary under such Canadian Letter of Credit must be notified that
such Canadian Letter of Credit will not be renewed, that the issuance or
extension of Canadian Letters of Credit should be suspended based on the
occurrence and continuance of a Default or Event of Default and stating that
such notice is a “notice of default”; provided, however that the Canadian
Revolving Credit Lenders shall be deemed to have acquired such a participation
upon the date on which such Default or Event of Default has been waived by the
requisite Canadian Revolving Credit Lenders, as applicable.

(h) Nothing in this Agreement shall be construed to require or authorize any
Canadian Revolving Credit Lender to issue any Canadian Letter of Credit, it
being recognized that the Canadian Issuing Lender shall be the sole issuer of
Canadian Letters of Credit under this Agreement.

(i) If any Canadian Revolving Credit Lender becomes a Defaulting Lender, the
Canadian Issuing Lender may, at its option, require that the Canadian Borrower
enter into arrangements satisfactory to Canadian Issuing Lender to eliminate the
Fronting Exposure with respect to the participation in the Canadian Letter of
Credit Obligations by such Defaulting Lender, including creation of a cash
collateral account on terms satisfactory to the Canadian Agent or delivery of
other security to assure payment of such Defaulting Lender’s Percentage of all
outstanding Canadian Letter of Credit Obligations.

3.9 Obligations Irrevocable. Each of the obligations of the US Borrowers to make
payments to the US Agent for the account of US Issuing Lender or the US
Revolving Credit Lenders with respect to US Letter of Credit Obligations under
Section 3.8.1 hereof, and the obligations of the Canadian Borrower to make
payments to the Canadian Agent for the account of Canadian Issuing Lender or the
Canadian Revolving Credit Lenders with respect to Canadian Letter of Credit
Obligations under Section 3.8.2 hereof, shall be unconditional and irrevocable
and not subject to any qualification or exception whatsoever, including, without
limitation:

(a) Any lack of validity or enforceability of any applicable Letter of Credit,
any applicable Letter of Credit Agreement, any other documentation relating to
any applicable Letter of Credit, this Agreement or any of the other Loan
Documents (the “Letter of Credit Documents”);

(b) Any amendment, modification, waiver, consent, or any substitution, exchange
or release of or failure to perfect any interest in collateral or security, with
respect to or under any applicable Letter of Credit Document;

(c) The existence of any claim, setoff, defense or other right which the
applicable Borrower(s) may have at any time against any beneficiary or any
transferee of any applicable Letter of Credit (or any persons or entities for
whom any such beneficiary or any such transferee may be acting), the applicable
Agent, the applicable Issuing Lender or any applicable Revolving Credit Lender
or any other Person, whether in connection with this Agreement, any of the
applicable Letter of Credit Documents, the transactions contemplated herein or
therein or any unrelated transactions;

(d) Any draft or other statement or document presented under any applicable
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(e) Payment by the applicable Issuing Lender to the beneficiary under any
applicable Letter of Credit against presentation of documents which do not
comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;

 

70



--------------------------------------------------------------------------------

(f) Any failure, omission, delay or lack on the part of the applicable Agent,
applicable Issuing Lender or any applicable Revolving Credit Lender or any party
to any of the applicable Letter of Credit Documents or any other Loan Document
to enforce, assert or exercise any right, power or remedy conferred upon the
applicable Agent, applicable Issuing Lender, any applicable Revolving Credit
Lender or any such party under this Agreement, any of the other Loan Documents
or any of the applicable Letter of Credit Documents, or any other acts or
omissions on the part of the applicable Agent, applicable Issuing Lender, any
applicable Revolving Credit Lender or any such party; or

(g) Any other event or circumstance that would, in the absence of this
Section 3.9, result in the release or discharge by operation of law or otherwise
of the applicable Borrower(s) from the performance or observance of any
obligation, covenant or agreement contained in Section 3.8 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the applicable Borrowers have or may have
against the beneficiary of any applicable Letter of Credit shall be available
hereunder to the applicable Borrowers against the applicable Agent, applicable
Issuing Lender or any applicable Revolving Credit Lender. With respect to any
Letter of Credit, nothing contained in this Section 3.9 shall be deemed to
prevent the applicable Borrowers, after satisfaction in full of the absolute and
unconditional obligations of the applicable Borrowers hereunder with respect to
such Letter of Credit, from asserting in a separate action any claim, defense,
set off or other right which they (or any of them) may have against the
applicable Agent, applicable Issuing Lender or any applicable Revolving Credit
Lender in connection with such Letter of Credit.

 

  3.10 Risk Under Letters of Credit.

(a) In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, US
Issuing Lender shall have the sole right to take or refrain from taking any and
all actions under or upon the US Letters of Credit and the Canadian Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Canadian Letters of Credit.

(b) Subject to other terms and conditions of this Agreement, (i) US Issuing
Lender shall issue the US Letters of Credit and shall hold the documents related
thereto in its own name and shall make all collections thereunder and otherwise
administer the US Letters of Credit in accordance with US Issuing Lender’s
regularly established practices and procedures and will have no further
obligation with respect thereto. In the administration of US Letters of Credit,
US Issuing Lender shall not be liable for any action taken or omitted on the
advice of counsel, accountants, appraisers or other experts selected by US
Issuing Lender with due care and US Issuing Lender may rely upon any notice,
communication, certificate or other statement from the US Borrowers,
beneficiaries of US Letters of Credit, or any other Person which US Issuing
Lender believes to be authentic. US Issuing Lender will, upon request, furnish
the US Revolving Credit Lenders with copies of the applicable Letter of Credit
Documents related thereto; and (ii) Canadian Issuing Lender shall issue the
Canadian Letters of Credit and shall hold the documents related thereto in its
own name and shall make all collections thereunder and otherwise administer the
Canadian Letters of Credit in accordance with Canadian Issuing Lender’s
regularly established practices and procedures and will have no further
obligation with respect thereto. In the administration of Canadian Letters of
Credit, Canadian Issuing Lender shall not be liable for any action taken or
omitted on the advice of counsel, accountants, appraisers or other experts
selected by Canadian Issuing Lender with due care and Canadian Issuing Lender
may rely upon any notice, communication, certificate or other statement from the
Canadian Borrower, beneficiaries of Canadian Letters of Credit, or any other
Person which Canadian Issuing Lender believes to be authentic. Canadian Issuing
Lender will, upon request, furnish the Canadian Revolving Credit Lenders with
copies of the applicable Letter of Credit Documents related thereto.

 

71



--------------------------------------------------------------------------------

(c) In connection with the issuance and administration of US Letters of Credit
and the Canadian Letters of Credit and the assignments hereunder, US Issuing
Lender and Canadian Issuing Lender make no representation and shall have no
responsibility with respect to (i) the obligations of the applicable Borrower(s)
or the validity, sufficiency or enforceability of any document or instrument
given in connection therewith, or the taking of any action with respect to same,
(ii) the financial condition of, any representations made by, or any act or
omission of the applicable Borrower(s) or any other Person, or (iii) any failure
or delay in exercising any rights or powers possessed by the applicable Issuing
Lender in its capacity as issuer of Letters of Credit in the absence of its
gross negligence or willful misconduct. Each of the Revolving Credit Lenders
expressly acknowledges that it has made and will continue to make its own
evaluations of the applicable Borrower(s)’ creditworthiness without reliance on
any representation of such Issuing Lender or such Issuing Lender’s officers,
agents and employees.

(d) If at any time (i) US Issuing Lender shall recover any part of any
unreimbursed amount for any draw or other demand for payment under a US Letter
of Credit, or any interest thereon, the US Agent or US Issuing Lender, as the
case may be, shall receive same for the pro rata benefit of the US Revolving
Credit Lenders in accordance with their respective Percentages and shall
promptly deliver to each US Revolving Credit Lender its share thereof, less such
US Revolving Credit Lender’s pro rata share of the costs of such recovery,
including court costs and attorney’s fees. If at any time any US Revolving
Credit Lender shall receive from any source whatsoever any payment on any such
unreimbursed amount or interest thereon in excess of such US Revolving Credit
Lender’s Percentage of such payment, such US Revolving Credit Lender will
promptly pay over such excess to the US Agent, for redistribution in accordance
with this Agreement; and (ii) Canadian Issuing Lender shall recover any part of
any unreimbursed amount for any draw or other demand for payment under a
Canadian Letter of Credit, or any interest thereon, the Canadian Agent or
Canadian Issuing Lender, as the case may be, shall receive same for the pro rata
benefit of the Canadian Revolving Credit Lenders in accordance with their
respective Percentages and shall promptly deliver to each Canadian Revolving
Credit Lender its share thereof, less such Canadian Revolving Credit Lender’s
pro rata share of the costs of such recovery, including court costs and
attorney’s fees. If at any time any Canadian Revolving Credit Lender shall
receive from any source whatsoever any payment on any such unreimbursed amount
or interest thereon in excess of such Canadian Revolving Credit Lender’s
Percentage of such payment, such Canadian Revolving Credit Lender will promptly
pay over such excess to the Canadian Agent, for redistribution in accordance
with this Agreement.

3.11 Indemnification. The US Borrowers hereby indemnify and agree to hold
harmless the US Revolving Credit Lenders, the US Issuing Lender and the US Agent
and their respective Affiliates, and the respective officers, directors,
employees and agents of such Persons (each an “US L/C Indemnified Person”), and
the Canadian Borrowers hereby indemnify and agree to hold harmless the Canadian
Revolving Credit Lenders, the Canadian Issuing Lender and the Canadian Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “Canadian L/C Indemnified Person”) from and
against any and all claims, damages, losses, liabilities, costs or expenses of
any kind or nature whatsoever which the applicable Revolving Credit Lenders, the
applicable Issuing Lender or the applicable Agent or any such Person may incur
or which may be claimed against any of them by reason of or in connection with
any Letter of Credit (collectively, the “L/C Indemnified Amounts”), and none of
the Issuing Lenders, any Revolving Credit Lender or either Agent or any of their
respective officers, directors, employees or agents shall be liable or
responsible for:

(a) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;

 

72



--------------------------------------------------------------------------------

(b) the validity, sufficiency or genuineness of documents or of any endorsement
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(c) payment by the applicable Issuing Lender to the beneficiary under any Letter
of Credit against presentation of documents which do not strictly comply with
the terms of any Letter of Credit (unless such payment resulted from the gross
negligence or willful misconduct of the applicable Issuing Lender), including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit;

(d) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or

(e) any other event or circumstance whatsoever arising in connection with any
Letter of Credit.

It is understood that in making any payment under any Letter of Credit the
applicable Issuing Lender will rely on documents presented to it under such
Letter of Credit as to any and all matters set forth therein without further
investigation and regardless of any notice or information to the contrary.

With respect to subparagraphs (a) through (e) hereof, (i) no US Borrower shall
be required to indemnify any US L/C Indemnified Person for any L/C Indemnified
Amounts to the extent such amounts result from the gross negligence or willful
misconduct of such US L/C Indemnified Person or any officer, director, employee
or agent of such US L/C Indemnified Person, (ii) the Canadian Borrower shall not
be required to indemnify any Canadian L/C Indemnified Person for any L/C
Indemnified Amounts to the extent such amounts result from the gross negligence
or willful misconduct of such Canadian L/C Indemnified Person or any officer,
director, employee or agent of such Canadian L/C Indemnified Person, and
(iii) the US Agent and the US Issuing Lender shall be liable to each US Borrower
and the Canadian Agent and the Canadian Issuing Lender shall be liable to each
Canadian Borrower, each to the extent, but only to the extent, of any direct, as
opposed to consequential or incidental, damages suffered by any Borrower which
were caused by the gross negligence or willful misconduct of such Issuing Lender
or any officer, director, employee or agent of such Issuing Lender or by the
Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.

3.12 Right of Reimbursement. Each US Revolving Credit Lender agrees to reimburse
the US Issuing Lender and each Canadian Revolving Credit Lender agrees to
reimburse the Canadian Issuing Lender, each on demand, pro rata in accordance
with its respective Percentage of the US Revolving Credit or the Canadian
Revolving Credit, as applicable, for (i) the reasonable out-of-pocket costs and
expenses of such Issuing Lender to be reimbursed by the applicable Borrower(s)
pursuant to any Letter of Credit Agreement or any Letter of Credit, to the
extent not reimbursed by the applicable Borrower(s) or any other Credit Party
and (ii) any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, fees, reasonable out-of-pocket expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the applicable Issuing Lender in any way
relating to or arising out of this Agreement (including without limitation
Sections 3.6 and 3.8 hereof), any Letter of Credit, any documentation or any
transaction relating thereto, or any Letter of Credit Agreement, to the extent
not reimbursed by the applicable Borrower(s), except to the extent that such
liabilities, losses, costs or expenses were incurred by such Issuing Lender as a
result of such Issuing Lender’s gross negligence or willful misconduct or by the
Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.

 

73



--------------------------------------------------------------------------------

4. TERM LOAN.

4.1 Term Loan. Subject to the terms and conditions hereof, each Term Loan
Lender, severally and for itself alone, agrees to lend to the US Borrowers, in a
single disbursement in Dollars on the Effective Date, an amount equal to such
Lender’s Percentage of the Term Loan.

 

  4.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

(a) The US Borrowers hereby unconditionally promise to pay to the Agent for the
account of each Term Loan Lender such Lender’s Percentage of the then unpaid
aggregate principal amount of the Term Loan outstanding on the Term Loan
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, the unpaid principal Indebtedness outstanding under the Term
Loan shall, from the Effective Date (until paid), bear interest at the
Applicable Interest Rate. There shall be no readvance or reborrowings of any
principal reductions of the Term Loan.

(b) Each Term Loan Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the US Borrowers to the
appropriate lending office of such Term Loan Lender resulting from each Advance
of the Term Loan, made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Term Loan Lender from time to time under this Agreement.

(c) The Agent shall maintain the Register pursuant to Section 13.9(h), and a
subaccount therein for each Term Loan Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Advance of the Term
Loan made hereunder, the type thereof and each Eurodollar-Interest Period
applicable to any Eurodollar-based Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from the US Borrowers to
each Term Loan Lender hereunder in respect of the Advances of the Term Loan, and
(iii) both the amount of any sum received by the Agent hereunder from the US
Borrowers in respect of the Advances of the Term Loan and each Term Loan
Lender’s share thereof.

(d) The entries made in the Register pursuant to paragraph (c) of this
Section 4.2 and Section 13.9(h) shall, absent manifest error, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the US Borrowers therein recorded; provided,
however, that the failure of any Term Loan Lender or the Agent to maintain the
Register or any such account, as applicable, or any error therein, shall not in
any manner affect the obligation of the US Borrowers to repay the Advances of
each of the Term Loans (and all other amounts owing with respect thereto) made
to the US Borrowers by the Term Loan Lenders in accordance with the terms of
this Agreement.

(e) The US Borrowers agree that, upon written request to the Agent by any Term
Loan Lender, the US Borrowers will execute and deliver to such Term Loan Lender,
at the US Borrowers’ expense, a Term Loan Note evidencing the outstanding
Advances under the Term Loan owing to such Term Loan Lender.

4.3 Repayment of Principal.

 

74



--------------------------------------------------------------------------------

(a) The US Borrowers shall repay the Term Loan in quarterly installments of
Seven Hundred Fifty Thousand US dollars (US$750,000) each, payable on the first
day of each quarter commencing with October 1, 2013 and the first day of each
January, April, July and October thereafter, until the Term Loan Maturity Date,
when all remaining outstanding principal plus accrued interest thereon shall be
due and payable in full.

(b) Whenever any payment under this Section 4.3 shall become due on a day that
is not a Business Day, the date for payment thereunder shall be extended to the
next Business Day.

4.4 Term Loan Rate Requests; Refundings and Conversions of Advances of Term
Loan. On the Effective Date, the Applicable Interest Rate for all Term Loan
Advances shall be the US Base Rate. Thereafter, the US Borrowers may refund all
or any portion of any Advance of the Term Loan as a Term Loan Advance with a
like Eurodollar-Interest Period or convert each such Advance of the Term Loan to
an Advance with a different Eurodollar-Interest Period, but only after delivery
to the Agent of a Term Loan Rate Request executed by an Authorized Signer and
subject to the terms hereof and to the following:

(a) each Term Loan Rate Request shall set forth the information required on the
Term Loan Rate Request form with respect to the Term Loan, including without
limitation:

(i) whether the Term Loan Advance is a refunding or conversion of an outstanding
Term Loan Advance;

(ii) in the case of a refunding or conversion of an outstanding Term Loan
Advance, the proposed date of such refunding or conversion, which must be a
Business Day; and

(iii) whether such Term Loan Advance (or any portion thereof) is to be a US Base
Rate Advance or a Eurodollar-based Advance, and, in the case of a
Eurodollar-based Advance, the Eurodollar-Interest Period(s) applicable thereto.

(b) each such Term Loan Rate Request shall be delivered to the Agent (i) by 1:00
p.m. (Detroit time) three (3) Business Days prior to the proposed date of the
refunding or conversion of a Eurodollar-based Advance or (ii) by 1:00 p.m.
(Detroit time) on the proposed date of the refunding or conversion of a US Base
Rate Advance;

(c) the principal amount of such Advance of the Term Loan plus the amount of any
other Advance of the Term Loan to be combined therewith having the same
Applicable Interest Rate and Eurodollar-Interest Period, if any, shall be (i) in
the case of a US Base Rate Advance, at least US$1,000,000, or the remaining
principal balance outstanding under the Term Loan, whichever is less, and
(ii) in the case of a Eurodollar-based Advance, at least US$5,000,000 or the
remaining principal balance outstanding under the Term Loan, whichever is less,
or in each case a larger integral multiple of US$500,000;

(d) no Term Loan Advance shall have a Eurodollar-Interest Period ending after
the Term Loan Maturity Date, and, notwithstanding any provision hereof to the
contrary, the US Borrowers shall select Eurodollar-Interest Periods (or the US
Base Rate) for sufficient portions of the Term Loan such that the US Borrowers
may make the required principal payments hereunder on a timely basis and
otherwise in accordance with Section 4.3;

(e) at no time shall there be more than three (3) Eurodollar-Interest Periods in
effect for Advances of the Term Loan; and

 

75



--------------------------------------------------------------------------------

(f) a Term Loan Rate Request, once delivered to the Agent, shall be irrevocable.

4.5 US Base Rate Advance in Absence of Election or Upon Default. If the US
Borrowers shall fail with respect to any Eurodollar-based Advance of the Term
Loan to timely exercise their option to refund or convert such Advance in
accordance with Section 4.4 hereof (and such Advance has not been paid in full
on the last day of the Eurodollar-Interest Period applicable thereto according
to the terms hereof), or, if on the last day of the applicable
Eurodollar-Interest Period, a Default or Event of Default shall exist, then, on
the last day of the applicable Eurodollar-Interest Period, the principal amount
of such Advance which has not been prepaid shall be automatically converted to a
US Base Rate Advance and the Agent shall thereafter promptly notify the US
Borrowers thereof. All accrued and unpaid interest on any Advance converted to a
US Base Rate Advance under this Section 4.5 shall be due and payable in full on
the date such Advance is converted.

4.6 Interest Payments; Default Interest.

(a) Interest on the unpaid principal of all US Base Rate Advances of the Term
Loan from time to time outstanding shall accrue until paid at a per annum
interest rate equal to the US Base Rate, and shall be payable in immediately
available funds quarterly in arrears commencing on October 1, 2013, and on the
first day of each January, April, July and October thereafter. Whenever any
payment under this Section 4.6 shall become due on a day that is not a Business
Day, the date for payment shall be extended to the next Business Day. Interest
accruing at the US Base Rate shall be computed on the basis of a 360 day year
and assessed for the actual number of days elapsed, and in such computation
effect shall be given to any change in the interest rate resulting from a change
in the US Base Rate on the date of such change in the US Base Rate.

(b) Interest on the unpaid principal of each Eurodollar-based Advance of the
Term Loan shall accrue at its applicable Eurodollar-based Rate and shall be
payable in immediately available funds on the last day of the
Eurodollar-Interest Period applicable thereto. Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to, but not including, the last
day thereof.

(c) Notwithstanding anything to the contrary in Section 4.6(a) or (b) hereof,
all accrued and unpaid interest on any Term Loan Advance refunded or converted
pursuant to Section 4.4 hereof shall be due and payable in full on the date such
Term Loan Advance is refunded or converted.

(d) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Term Loan Lenders, interest shall be payable on demand
on the principal amount of all Term Loan Advances from time to time outstanding
at a per annum rate equal to the Applicable Interest Rate in respect of each
such Advance, plus, in the case of Eurodollar-based Advances, three percent
(3%) for the remainder of the then existing Eurodollar-Interest Period, if any,
and at all other such times and for all US Base Rate Advances, at a per annum
rate equal to the US Base Rate plus three percent (3%).

4.7 Optional Prepayment of Term Loan.

(a) Subject to clause (b) hereof, the US Borrowers (at their option), may prepay
all or any portion of the outstanding principal of any Term Loan Advance bearing
interest at the US Base Rate at any time, and may prepay all or any portion of
the outstanding principal of the Term Loan bearing interest at the
Eurodollar-based Rate upon one (1) Business Day’s notice to the Agent by wire,
telecopy or by telephone (confirmed by wire or telecopy), with accrued interest
on the principal being prepaid to the

 

76



--------------------------------------------------------------------------------

date of such prepayment. Any prepayment of a portion of the Term Loan as to
which the Applicable Interest Rate is the US Base Rate shall be without premium
or penalty and any prepayment of a portion of the Term Loan as to which the
Applicable Interest Rate is the Eurodollar-based Rate shall be without premium
or penalty, except to the extent set forth in Section 11.1.

(b) Each partial prepayment of the Term Loan shall be applied to all
installments of the Term Loan due thereunder in the inverse order of their
maturities to all such principal payments as follows: first to that portion of
the Term Loan outstanding as a US Base Rate Advance, second to that portion of
the Term Loan outstanding as Eurodollar-based Advances which have
Eurodollar-Interest Periods ending on the date of payment, and last to any
remaining Advances of the Term Loan being carried at the Eurodollar-based Rate.

(c) All prepayments of the Term Loan shall be made to the Agent for distribution
ratably to the Term Loan Lenders in accordance with their respective Term Loan
Percentages.

4.8 Mandatory Prepayment of Term Loan.

(a) Subject to clauses (e) and (f) hereof, the Term Loan shall be subject to
required principal reductions in the amount of Applicable Recapture Percentage
of Excess Cash Flow for each Fiscal Year, such prepayments to be payable in
respect of each Fiscal Year beginning with the Fiscal Year ending December 31,
2014, and each Fiscal Year thereafter, and to be due on April 1 of the following
Fiscal Year.

(b) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of any Net Cash Proceeds from any Asset Sales which are not
Reinvested as described in the following sentence, the US Borrowers shall prepay
the Term Loans by an amount equal to one hundred percent (100%) of such Net Cash
Proceeds; in excess of $250,000 in the aggregate; provided, however, that the US
Borrowers shall not be obligated to prepay the Term Loans with such Net Cash
Proceeds if the following conditions are satisfied: (i) promptly following the
sale, the US Borrowers provide to the Agent a certificate executed by a
Responsible Officer of the US Borrowers (“Reinvestment Certificate”) stating
(x) that the sale has occurred, (y) that no Default or Event of Default has
occurred and is continuing either as of the date of the sale or as of the date
of the Reinvestment Certificate, and (z) a description of the planned
Reinvestment of the proceeds thereof, (ii) the Reinvestment of such Net Cash
Proceeds is completed within the Reinvestment Period, and (iii) no Default or
Event of Default has occurred and is continuing at the time of the sale and at
the time of the application of such proceeds to Reinvestment. If any such
proceeds have not been Reinvested at the end of the Reinvestment Period, the US
Borrowers shall promptly pay such proceeds to the Agent, to be applied to repay
the Term Loans in accordance with clauses (e) and (f) hereof.

(c) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of Net Cash Proceeds from the issuance of any Equity Interests of
such Person (other than Equity Interests under any stock option or employee
incentive plans listed on Schedule 6.13 hereto (or any successor plans) after
the Effective Date, the US Borrowers shall prepay (1) the Term Loans by an
amount equal to fifty percent (25%) of such Net Cash Proceeds and (2) the
Canadian Revolving Credit and/or the US Revolving Credit, as elected by
Borrower, by an amount equal to fifty percent (25%) of such Net Cash Proceeds,
provided, that any such payments shall in no way reduce the US Revolving
Aggregate Commitment or the Canadian Revolving Commitment, as applicable,
further provided, however if a Default or Event of Default exists or is
continuing the application of such Net Cash Proceeds described in (1) and (2) of
this paragraph, shall be applied in such amounts, to such Obligations, at US
Agent’s sole discretion.

 

77



--------------------------------------------------------------------------------

(d) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of any Insurance Proceeds or Condemnation Proceeds, the US
Borrowers shall be obligated to prepay the Term Loans by an amount equal to one
hundred percent (100%) of such Insurance Proceeds or Condemnation Proceeds, as
the case may be; provided, however, that any Insurance Proceeds or Condemnation
Proceeds, as the case may be, may be Reinvested by the applicable Credit Party
if the following conditions are satisfied: (i) promptly following the receipt of
such Insurance Proceeds or Condemnation Proceeds, as the case may be, the US
Borrowers provide to the Agent a Reinvestment Certificate stating (x) that no
Default or Event of Default has occurred and is continuing either as of the date
of the receipt of such proceeds or as of the date of the Reinvestment
Certificate, (y) that such Insurance Proceeds or Condemnation Proceeds have been
received, and (z) a description of the planned Reinvestment of such Insurance
Proceeds or Condemnation Proceeds, as the case may be), (ii) the Reinvestment of
such proceeds is completed within the Reinvestment Period, and (iii) no Default
or Event of Default shall have occurred and be continuing at the time of the
receipt of such proceeds and at the time of the application of such proceeds to
Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, the US Borrowers shall promptly pay such proceeds to the
Agent, to be applied to repay the Term Loans in accordance with clauses (e) and
(f) hereof.

(e) Subject to clause (f) hereof, each mandatory prepayment under this
Section 4.8 or any other mandatory or optional prepayment under this Agreement
shall be in addition to any scheduled installments or optional prepayments made
prior thereto and shall be subject to Section 11.1. Each mandatory prepayment of
the Term Loan shall be applied to installments of principal in the inverse order
of their maturities.

(f) To the extent that, on the date any mandatory prepayment of the Term Loan
under this Section 4.8 is due, the Indebtedness under the Term Loan or any other
Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, the US Borrowers may deposit the amount of such mandatory prepayment
in the Collateral Account to be held by the Agent, for and on behalf of the
Lenders (which shall be an interest-bearing account), on such terms and
conditions as are reasonably acceptable to the Agent and upon such deposit, the
obligation of each Borrower to make such mandatory prepayment shall be deemed
satisfied. Subject to the terms and conditions of said Collateral Account, sums
on deposit in said Collateral Account shall be applied (until exhausted) to
reduce the principal balance of the Term Loan on the last day of each
Eurodollar-Interest Period attributable to the Eurodollar-based Advances of the
Term Loan, thereby avoiding breakage costs under Section 11.1.

4.9 Use of Proceeds. Proceeds of the Term Loan shall be used by the US Borrowers
to fund the purchase price of the Acquisition.

5. CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:

5.1 Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:

(a) Notes, this Agreement and the other Loan Documents. The US Borrowers shall
have executed and delivered to the US Agent for the account of each US Lender
requesting Notes, the US Swing Line Note, the US Revolving Credit Notes and/or
the Term Notes, as applicable and the Canadian Borrower shall have executed and
delivered to the Canadian Agent for the account of each Canadian

 

78



--------------------------------------------------------------------------------

Lender requesting Notes, the Canadian Swing Line Note and/or the Canadian
Revolving Credit Notes, as applicable; the Borrowers shall have executed and
delivered this Agreement; and each Credit Party shall have executed and
delivered the other Loan Documents to which such Credit Party is required to be
a party (including all schedules and other documents to be delivered pursuant
hereto); and such Notes (if any), this Agreement and the other Loan Documents
shall be in full force and effect.

(b) Corporate Authority. The Agent shall have received, with a counterpart
thereof for each Lender, from each Credit Party, a certificate of its Secretary
or Assistant Secretary dated as of the Effective Date as to:

(i) corporate resolutions (or the equivalent) of each Credit Party authorizing
the transactions contemplated by this Agreement and the other Loan Documents
approval of this Agreement and the other Loan Documents, in each case to which
such Credit Party is party, and authorizing the execution and delivery of this
Agreement and the other Loan Documents, and in the case of the Borrowers,
authorizing the execution and delivery of requests for Advances and the issuance
of Letters of Credit hereunder,

(ii) the incumbency and signature of the officers or other authorized persons of
such Credit Party executing any Loan Document and in the case of the Borrowers,
the officers who are authorized to execute any requests for Advance, or requests
for the issuance of Letters of Credit,

(iii) a certificate of good standing, certificate of status or continued
existence (or the equivalent thereof) from the state or province of its
incorporation or formation, and from every state, province or other jurisdiction
where such Credit Party is qualified to do business, which jurisdictions are
listed on Schedule 5.1(b) attached hereto, and

(iv) copies of such Credit Party’s articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date.

(c) Collateral Documents, Guaranties and other Loan Documents. The Agent shall
have received the following documents, each in form and substance satisfactory
to the applicable Agent and fully executed by each party thereto:

(i) The following Collateral Documents, each in form and substance acceptable to
the applicable Agent and fully executed by each party thereto and dated as of
the Effective Date:

(1) the Canadian Security Agreement, executed and delivered by the Canadian
Borrower and any Credit Parties organized under the laws of Canada or the
provinces of Canada;

(2) the US Security Agreement, executed and delivered by the US Borrower and any
Credit Parties organized under the laws of any of the United States;

(3) the Guaranty, executed and delivered by the Domestic Guarantors; and

(4) the Guarantee, executed and delivered by the Canadian Guarantors.

 

79



--------------------------------------------------------------------------------

(ii) For each real property location (including each warehouse or other storage
location) leased by any Credit Party as a lessee (such locations being disclosed
and identified as such on Schedule 6.3(b) hereto), (i) a true, complete and
accurate copy of the fully executed applicable lease bailment or warehouse
agreement, as the case may be; and (ii) a Collateral Access Agreement with
respect to each location.

(iii) (A) Certified copies of uniform commercial code requests for information,
personal property security act searches, or a similar search report certified by
a party acceptable to the Agent, dated a date reasonably prior to the Effective
Date, listing all effective financing statements in the jurisdiction noted on
Schedule 5.1(c) which name any Credit Party (under their present names or under
any previous names used within five (5) years prior to the date hereof) as
debtors, together with (x) copies of such financing statements, and
(y) authorized Uniform Commercial Code (Form UCC-3) Termination Statements, or
PPSA discharges (Form 3-C), if any, necessary to release all Liens and other
rights of any Person in any Collateral described in the Collateral Documents
previously granted by any Person (other than Liens permitted by Section 8.2 of
this Agreement) and (B) intellectual property search reports results from the
United States Patent and Trademark Office and the United States Copyright Office
for the Credit Parties and from the Canadian Intellectual Property Office dated
a date reasonably prior to the Effective Date.

(iv) Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by the Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the applicable Agent (for and on behalf of the applicable
Lenders), a first priority perfected security interest in the Collateral
thereunder shall have been filed, registered or recorded, or shall have been
delivered to the Agent in proper form for filing, registration or recordation.

(d) Insurance. The Agent shall have received evidence reasonably satisfactory to
it that the Credit Parties have obtained the insurance policies required by
Section 7.5 hereof and that such insurance policies are in full force and
effect.

(e) Compliance with Certain Documents and Agreements. Each Credit Party shall
have each performed and complied in all material respects with all agreements
and conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than the Agent, Lenders and Issuing Lender) party to this Agreement or
any other Loan Document shall be in material default in the performance or
compliance with any of the terms or provisions of this Agreement or the other
Loan Documents or shall be in material default in the performance or compliance
with any of the material terms or material provisions of, in each case to which
such Person is a party.

(f) Opinions of Counsel. The Credit Parties shall furnish the Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender,
opinions of counsel to the Credit Parties, including opinions of local counsel
to the extent deemed necessary by the Agent, in each case dated the Effective
Date and covering such matters as reasonably required by and otherwise
reasonably satisfactory in form and substance to the Agent and each of the
Lenders.

(g) Payment of Fees. The Borrowers shall have paid to Comerica Bank any fees due
under the terms of the Fee Letter, along with any other fees, costs or expenses
due and outstanding to the Agent or the Lenders as of the Effective Date
(including reasonable fees, disbursements and other charges of counsel to the
Agent).

 

80



--------------------------------------------------------------------------------

(h) Pro Forma Balance Sheet; Financial Statements. The Borrowers shall have
delivered (i) the Pro Forma Balance Sheet in form and substance satisfactory to
the Agent, and evidencing a pro forma combined Consolidated EBITDA for the
twelve month period ending as June 30, 2013, of not less than US$20,000,000
prior to any add backs or adjustments (any such add backs or adjustments to be
in the sole discretion of Agent), (ii) Borrower prepared year-to-date financial
statements, through June 30, 2013, in form and substance satisfactory to the
Agent, and (iii) Target-prepared year-to-date financial statements through
June 30, 2013, in form and substance satisfactory to Agent.

(i) Quality of Earnings Report. The Agent shall have received a quality of
earnings report on the financial information of the Target to be conducted by a
third party reasonably acceptable to Agent indicating Consolidated EBITDA for
the twelve month period ending December 31, 2012 (subject to such adjustments as
Agent may require in its sole discretion) of not less than US$5,500,000.

(j) Pro Forma Covenants. The Agent shall have received evidence of a pro forma
Senior Secured First Lien Debt to Adjusted EBITDA Ratio of not more than 2.75 to
1.00 as of the Effective Date and Consolidated Total Debt to Adjusted EBITDA of
not more than 3.30 to 1.00 as of the Effective Date.

(k) Minimum Availability. The US Agent shall have received evidence of Unused US
Revolving Credit Availability, based on the most recent week-end accounts
receivable balance prior to the Effective Date plus cash balances on the
Effective Date, of not less than US$5,000,000, based upon the June 30, 2013 US
Borrowing Base Certificate delivered to US Agent, and the Canadian Agent shall
have received evidence of Unused Canadian Revolving Credit Availability, based
on the most recent week-end accounts receivable balance prior to the Effective
Date plus cash balances on the Effective Date, of not less than US$1,000,000
based upon the June 30, 2013 Canadian Borrowing Base Certificate delivered to
Canadian Agent.

(l) Projections. The US Agent shall have received pro forma financial
projections for the US Borrowers and the Canadian Agent shall have received pro
forma financial projections for the Canadian Borrower, each through December 31,
2018 in form and content satisfactory to the applicable Agent.

(m) Reserved.

(n) Governmental and Other Approvals. The Agent shall have received copies of
all authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.

(o) Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of the US
Borrowers’ Representative dated the Effective Date (or, if different, the date
of the initial Advance hereunder), stating that to the best of his or her
respective knowledge after due inquiry, (a) the conditions set forth in this
Section 5 have been satisfied to the extent required to be satisfied by any
Credit Party; (b) the representations and warranties made by the Credit Parties
in this Agreement or any of the other Loan Documents, as applicable, are true
and correct in all material respects; (c) no Default or Event of Default shall
have occurred and be continuing; (d) since March 31, 2013, nothing shall have
occurred which has had, or could reasonably be expected to have, a material
adverse change on the business, results of operations, conditions, property or
prospects (financial or otherwise) of the Borrowers or any other Credit Party;
and (e) there shall have been no material adverse change to the Pro Forma
Balance Sheet.

 

81



--------------------------------------------------------------------------------

(p) Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by the Agent to the
Borrowers) from the Borrowers and each Guarantor.

(q) Closing of Acquisition. The Acquisition shall have closed in accordance with
the Purchase Agreement, on or before August 31, 2013, and all conditions
precedent in the Purchase Agreement shall have been satisfied (and not waived);
and the Agent shall have received evidence of such closing, together with a copy
of the Purchase Agreement, certified by a Responsible Officer of the Parent,
evidencing a purchase price of not more than US$14,000,000.

5.2 Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) or to provide other credit accommodations and
the obligation of the Issuing Lenders to issue any Letters of Credit shall be
subject to the continuing conditions that:

(a) No Default or Event of Default shall exist as of the date of the Advance or
the request for the Letter of Credit, as the case may be; and

(b) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than any representation or warranty
that expressly speaks only as of a different date).

6. REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to the Agents, the Lenders, the Swing Line
Lenders and the Issuing Lenders as follows:

6.1 Corporate Authority. Each Credit Party is a corporation (or other business
entity) duly organized and existing in good standing under the laws of the state
or jurisdiction of its incorporation or formation, as applicable, and each
Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.

6.2 Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by the Borrowers (if requested) are within such Person’s
corporate, limited liability or partnership power, have been duly authorized,
are not in contravention of any law applicable to such Credit Party or the terms
of such Credit Party’s organizational documents and, except as have been
previously obtained or as referred to in Section 6.10, below, do not require the
consent or approval of any governmental body, agency or authority or any other
third party except to the extent that such consent or approval is not material
to the transactions contemplated by the Loan Documents.

6.3 Good Title; Leases; Assets; No Liens. Each Credit Party, to the extent
applicable, has good and valid title (or, in the case of real property, good and
marketable title) to all assets owned by it, subject only to the Liens permitted
under Section 8.2 hereof, and each Credit Party has a valid leasehold or
interest as a lessee or a licensee in all of its leased real property;

 

82



--------------------------------------------------------------------------------

(b) Schedule 6.3(b) hereof identifies all of the real property owned or leased,
as lessee thereunder, by the Credit Parties on the Effective Date, including all
warehouse or bailee locations;

(c) On the Effective Date, following the closing of the Acquisition, the Credit
Parties will collectively own or have a valid leasehold interest in, or license
to use, all assets that were used or leased (as lessee) by the Credit Parties
immediately prior to the Acquisition to the extent that such assets are
necessary for the continued operation of the Credit Parties’ businesses in
substantially the manner as such businesses were operated immediately prior to
the Acquisition;

(d) The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;

(e) Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the best knowledge of
the Borrowers, no material condemnation, eminent domain or expropriation action
has been commenced or threatened against any such owned or leased real property;
and

(f) There are no Liens on and no financing statements on file with respect to
any of the assets owned by the Credit Parties, except for the Liens permitted
pursuant to Section 8.2 of this Agreement.

6.4 Taxes. Except as set forth on Schedule 6.4 hereof, each Credit Party has
filed on or before their respective due dates or within the applicable grace
periods, all United States federal, state, local and other tax returns which are
required to be filed or has obtained extensions for filing such tax returns and
is not delinquent in filing such returns in accordance with such extensions and
has paid all material taxes which have become due pursuant to those returns or
pursuant to any assessments received by any such Credit Party, as the case may
be, to the extent such taxes have become due, except to the extent such taxes
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.

6.5 No Defaults. No Credit Party is in default under or with respect to any
agreement, instrument or undertaking to which is a party or by which it or any
of its property is bound which would cause or would reasonably be expected to
cause a Material Adverse Effect.

6.6 Enforceability of Agreement and Loan Documents. This Agreement and each of
the other Loan Documents to which any Credit Party is a party (including without
limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

6.7 Compliance with Laws. Except as disclosed on Schedule 6.7, each Credit Party
has complied with all applicable federal, state, provincial and local laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders) including but not limited to Hazardous Material Laws,
and is in compliance with any Requirement of Law, except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

83



--------------------------------------------------------------------------------

6.8 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all US and Canadian economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the Criminal Code
(Canada), the United Nations Act (Canada) and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to any of the foregoing. No Credit Party and
no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the
US government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a US Person cannot deal with or otherwise
engage in business transactions, (ii) is a Person who is otherwise the target of
US economic sanctions laws such that a US Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
US economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under US
law.

6.9 USA Patriot Act. To the extent applicable, the Credit Parties, each of their
Subsidiaries and each of their Affiliates are in compliance with (a) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, (b) the USA
Patriot Act and (c) other US federal, state, Canadian, provincial and
territorial laws relating to “know your customer” and anti-money laundering
rules and regulations. No part of the proceeds of any Advance will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.

6.10 Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents (including each Request for Advance) to
which each Credit Party is a party are not in contravention of the terms of any
indenture, agreement or undertaking to which such Credit Party is a party or by
which it or its properties are bound where such violation could reasonably be
expected to have a Material Adverse Effect.

6.11 Litigation. Except as set forth on Schedule 6.11 hereof, there is no suit,
action, proceeding, including, without limitation, any bankruptcy proceeding or
governmental investigation pending against or to the knowledge of the Borrowers,
threatened against any Credit Party (other than any suit, action or proceeding
in which a Credit Party is the plaintiff and in which no counterclaim or
cross-claim against such Credit Party has been filed), or any judgment, decree,
injunction, rule, or order of any court, government, department, commission,
agency, instrumentality or arbitrator outstanding against any Credit Party, nor
is any Credit Party in violation of any Applicable Law, regulation, ordinance,
order, injunction, decree or requirement of any governmental body or court which
could in any of the foregoing events reasonably be expected to have a Material
Adverse Effect.

6.12 Consents, Approvals and Filings, Etc. Except as set forth on Schedule 6.12
hereof, (i) no material authorization, consent, approval, license, qualification
or formal exemption from, nor any filing, declaration or registration with, any
court, governmental agency or regulatory authority or any securities exchange or
any other Person (whether or not governmental) is required in connection with
the execution,

 

84



--------------------------------------------------------------------------------

delivery and performance: (a) by any Credit Party of this Agreement and any of
the other Loan Documents to which such Credit Party is a party, or (b) by the
Credit Parties of the grant of Liens granted, conveyed or otherwise established
(or to be granted, conveyed or otherwise established) by or under this Agreement
or the other Loan Documents, as applicable, and (ii) no authorization, consent,
approval, license, qualification or formal exemption from, nor any filing,
declaration or registration with, any court, governmental agency or regulatory
authority or any securities exchange or any other Person (whether or not
governmental, and including, without limitation, any landlords with respect to
any leasehold interests acquired in connection with the Acquisition) is required
in connection with the execution, delivery and performance by any Credit Party
of the Acquisition Documents; except in each case for (A) such matters which
have been previously obtained, and (B) such filings to be made concurrently
herewith or promptly following the Effective Date as are required by the
Collateral Documents to perfect Liens in the Collateral in favor of the
applicable Agent, if and to the extent that the Collateral consists of the type
of property in which a security interest may be perfected by filing a financing
statement under the UCC or PPSA, as applicable, or by filing or recording a
Security Agreement or other appropriate document with the United States
Copyright Office and the United States Patent and Trademark Office or the
Canadian Intellectual Property Office; provided, however, that additional
filings may be required in the United States Copyright Office and the United
States Patent and Trademark Office and the Canadian Intellectual Property Office
to perfect the security interest in any trademarks, copyrights or patents
acquired after the Effective Date.

6.13 Agreements Affecting Financial Condition. No Credit Party is party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.

6.14 No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.

6.15 ERISA and Related Canadian Compliance.

(a) No Credit Party maintains or contributes to any Pension Plan subject to
Title IV of ERISA, except as set forth on Schedule 6.15 hereto or otherwise
disclosed to the Agent in writing. There is no accumulated funding deficiency
within the meaning of Section 412 of the Internal Revenue Code or Section 302 of
ERISA, or any outstanding liability with respect to any Pension Plans owed to
the PBGC other than future premiums due and owing pursuant to Section 4007 of
ERISA, and no “reportable event” as defined in Section 4043(c) of ERISA has
occurred with respect to any Pension Plan other than an event for which the
notice requirement has been waived by the PBGC. None of the Credit Parties has
engaged in a prohibited transaction with respect to any Pension Plan, other than
a prohibited transaction for which an exemption is available and has been
obtained, which could subject such Credit Parties to a material tax or penalty
imposed by Section 4975 of the Internal Revenue Code or Section 502(i) of ERISA.
Each Pension Plan is being maintained and funded in accordance with its terms
and is in material compliance with the requirements of the Internal Revenue Code
and ERISA. No Credit Party has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to have
resulted in any Withdrawal Liability and, except as notified to the Agent in
writing following the Effective Date, no such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).

 

85



--------------------------------------------------------------------------------

(b) The Canadian Pension Plans, if any, are duly registered under the ITA (if
required to be so registered) and all other applicable laws which require
registration, have been administered in accordance with the ITA and all other
applicable laws and no event has occurred which could reasonably be expected to
cause the loss of such registered status, except to the extent that any failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Each Canadian Credit Party has complied with and performed all of its
obligations in all material respects under and in respect of the Canadian
Pension Plans and Canadian Benefit Plans under the terms thereof, any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations). All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws. There have been no improper withdrawals or applications of the assets of
the Canadian Pension Plans or the Canadian Benefit Plans. On the Effective Date,
the Canadian Borrower does not maintain or contribute to a defined benefit
pension plan. Except as set forth on Schedule 6.15, as of the Effective Date,
there are no outstanding disputes concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans. As of the Effective Date, except as set
forth on Schedule 6.15, each of the Canadian Pension Plans is fully funded on a
solvency basis (using actuarial methods and assumptions which are consistent
with the valuations last filed with the applicable Governmental Authorities and
which are consistent with generally accepted actuarial principles).

6.16 Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of any Credit Party is affected by any fire,
explosion, accident, strike, lockout or other dispute, drought, storm, hail,
earthquake, embargo, Act of God, or other casualty (except to the extent such
event is covered by insurance sufficient to ensure that upon application of the
proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.

6.17 Environmental and Safety Matters. Except as set forth in Schedule s 6.11,
6.12 and 6.17:

(a) all facilities and property owned or leased by the Credit Parties are in
compliance with all Hazardous Material Laws;

(b) to the best knowledge of the Borrowers, there have been no unresolved and
outstanding past, and there are no pending or threatened:

(i) claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged violation of any Hazardous Material
Law, or

(ii) written complaints, notices or inquiries to any Credit Party regarding
potential liability of any Credit Parties under any Hazardous Material Law; and

(c) to the best knowledge of the Borrowers, no conditions exist at, on or under
any property now or previously owned or leased by any Credit Party which, with
the passage of time, or the giving of notice or both, are reasonably likely to
give rise to liability under any Hazardous Material Law or create a significant
adverse effect on the value of the property.

6.18 Subsidiaries. Except as disclosed on Schedule 6.18 hereto as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, no Credit Party has any Subsidiaries.

 

86



--------------------------------------------------------------------------------

6.19 Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 6.19 contains a true and accurate list of all trade
names and any and all other names used by any Credit Party during the five-year
period ending as of the Effective Date.

6.20 Capital Structure. Schedule 6.20 attached hereto sets forth all issued and
outstanding Equity Interests of each Credit Party, including the number of
authorized, issued and outstanding Equity Interests of each Credit Party, the
par value of such Equity Interests and the holders of such Equity Interests, all
on and as of the Effective Date. All issued and outstanding Equity Interests of
each Credit Party are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of the Agent)
and such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.20, there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party, of any Equity Interests of
any Credit Party.

 

  6.21 Accuracy of Information.

(a) The audited financial statements for the Fiscal Year ended December 31,
2013, furnished to the Agent and the Lenders prior to the Effective Date fairly
present in all material respects the financial condition of the Borrowers and
their respective Subsidiaries and the results of their operations for the
periods covered thereby, and have been prepared in accordance with GAAP. The
projections, the Pro Forma Balance Sheet and the other pro forma financial
information delivered to the Agent prior to the Effective Date are based upon
good faith estimates and assumptions believed by management of each Borrower to
be accurate and reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein.

(b) Since March 31, 2013, there has been no material adverse change in the
business, operations, condition, property or prospects (financial or otherwise)
of the Credit Parties, taken as a whole.

(c) To the best knowledge of the Credit Parties, as of the Effective Date,
(i) the Credit Parties do not have any material contingent obligations
(including any liability for taxes) not disclosed by or reserved against in the
opening balance sheet to be delivered hereunder and (ii) there are no unrealized
or anticipated losses from any present commitment of the Credit Parties which
contingent obligations and losses in the aggregate could reasonably be expected
to have a Material Adverse Effect.

6.22 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by the Borrowers to the
Agent and the Lenders in good faith and in exchange for fair, equivalent
consideration. The Credit Parties do not intend to nor does management of the
Credit Parties believe the Credit Parties will incur debts beyond their ability
to pay as they mature. The Credit Parties do not contemplate filing a petition
in bankruptcy or for an arrangement or reorganization under the Bankruptcy Code,
Insolvency Laws or any similar law of any jurisdiction now or hereafter in
effect relating to any Credit Party, nor does any Credit Party have any
knowledge of any threatened bankruptcy or insolvency proceedings against a
Credit Party.

 

87



--------------------------------------------------------------------------------

6.23 Employee Matters. There are no strikes, slowdowns, work stoppages, unfair
labor practice complaints, grievances, arbitration proceedings or controversies
pending or, to the best knowledge of the Borrowers, threatened against any
Credit Party by any employees of any Credit Party, other than non-material
employee grievances or controversies arising in the ordinary course of business.
Set forth on Schedule 6.23 are all union contracts or agreements to which any
Credit Party is party as of the Effective Date and the related expiration dates
of each such contract.

6.24 No Misrepresentation. Neither this Agreement nor any other Loan Document,
certificate, information or report furnished or to be furnished by or on behalf
of a Credit Party to the Agent or any Lender in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made. There is
no fact, other than information known to the public generally, known to any
Credit Party after diligent inquiry, that could reasonably be expect to have a
Material Adverse Effect that has not expressly been disclosed to the Agent in
writing.

6.25 Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 1.1 hereto and has provided
the Agent and the Lenders with complete and correct copies of its articles of
incorporation, by-laws and all other applicable charter and other organizational
documents, and, if applicable, a good standing certificate and (b) its correct
legal name, business address, type of organization and jurisdiction of
organization, tax identification number and other relevant identification
numbers are set forth on Schedule 1.1 hereto.

7. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, that it will, and, as applicable, it will cause each of its Subsidiaries
to:

7.1 Financial Statements. Furnish to the US Agent, in form and detail
satisfactory to the Agent, with sufficient copies for each Lender, the following
documents:

(a) for each Fiscal Year, as soon as available, but in any event not later than
the date that is the earliest of: (i) one hundred twenty (120) days after the
end of each Fiscal Year of Parent, (ii) two Business Days after the filing by
Parent with the SEC of an annual report on Form 10-K for such Fiscal Year, and
(iii) the deadline for Parent’s filing with the SEC of such annual report on
Form 10-K for such Fiscal Year (without giving effect to any extensions that may
be permitted pursuant to Rule 12b-25 under the Exchange Act), (1) a copy of the
audited Consolidated and unaudited Consolidating financial statements of the
Parent and its Subsidiaries as at the end of such Fiscal Year and the related
audited Consolidated and unaudited Consolidating statements of income,
stockholders equity, and cash flows of the Parent and its Subsidiaries for such
Fiscal Year and underlying assumptions, setting forth in each case in
comparative form the figures for the previous Fiscal Year, certified as being
fairly stated in all material respects by UHY, LLP, or by another independent,
nationally recognized certified public accounting firm reasonably satisfactory
to the Agent; and

(b) for each fiscal quarter, as soon as available, but in any event not later
than the date that is the earliest of: (i) sixty (60) days after the end of each
such fiscal quarter of the Credit Parties (including the last quarter of each
Fiscal Year, which, for such quarter, shall be a US Borrower-prepared draft
subject to standard audit adjustments), or (ii) the earlier of (A) two Business
Days after the filing by the Parent with the SEC of a quarterly report on Form
10-Q for such fiscal quarter, and (B) the deadline for the Parent filing with
the SEC of such quarterly report on Form 10-Q for such fiscal quarter (without

 

88



--------------------------------------------------------------------------------

giving effect to any extensions that may be permitted pursuant to Rule 12b-25
under the Exchange Act), a copy of the Parent prepared unaudited Consolidated
and Consolidating balance sheets of the Parent and its Subsidiaries as at the
end of such quarter and the related unaudited statements of income, stockholders
equity and cash flows of the Parent and its Subsidiaries for the portion of the
Fiscal Year through the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
Fiscal Year, and certified by a Responsible Officer of the US Borrower and
Canadian Borrower as being fairly stated in all material respects;

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clause (b) hereof will not be
required to include footnotes and will be subject to change from audit and
year-end adjustments.

7.2 Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to the Agent, with sufficient copies for each Lender, the following
documents:

(a) Concurrently with the delivery of the financial statements described in
Section 7.1(a) for each Fiscal Year end, and 7.1(b) for each fiscal quarter end,
a Covenant Compliance Report (or, in the case of the Parent prepared financial
statements for the last fiscal quarter of each Fiscal Year, a draft Covenant
Compliance Report) duly executed by a Responsible Officer of the US Borrowers’
Representative;

(b) (i) Within twenty-five (25) days after and as of the most recent month-end
or more frequently as reasonably requested by the US Agent or the Majority US
Revolving Credit Lenders, a US Borrowing Base Certificate executed by a
Responsible Officer of the US Borrowers; and (ii) within twenty-five (25) days
after and as of the most recent month-end or more frequently as reasonably
requested by the Canadian Agent or the Majority Canadian Revolving Credit
Lenders, a Canadian Borrowing Base Certificate executed by a Responsible Officer
of the Canadian Borrower;

(c) Promptly upon receipt thereof, copies of all significant reports submitted
by the Credit Parties’ firm(s) of certified public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or related internal control systems of the Credit Parties
made by such accountants, including any comment letter submitted by such
accountants to management in connection with their services;

(d) Within ninety (90) days after the end of each Fiscal Year, projections for
the Credit Parties for the next succeeding Fiscal Year, on a quarterly basis and
for the following Fiscal Year on an annual basis, including a balance sheet, as
at the end of each relevant period and for the period commencing at the
beginning of the Fiscal Year and ending on the last day of such relevant period,
such projections certified by a Responsible Officer of the US Borrowers and a
Responsible Officer of the Canadian Borrower, as applicable, each such report
being based on reasonable estimates and assumptions taking into account all
facts and information known (or reasonably available to any Credit Party) by a
Responsible Officer of such Borrower(s);

(e) (i) Within twenty-five (25) days after and as of the end of each month,
including the last month of each Fiscal Year, or more frequently as requested by
the US Agent or the Majority US Revolving Credit Lenders, (1) the monthly aging
of the accounts receivable and accounts payable of the US Borrowing Base
Obligors, and (2) an Inventory report of the US Borrowing Base Obligors; and
(ii) within twenty-five (25) days after and as of the end of each month,
including the last month of each Fiscal Year, or more frequently as requested by
the Canadian Agent or the Majority Canadian Revolving Credit

 

89



--------------------------------------------------------------------------------

Lenders, (i) the monthly aging of the accounts receivable and accounts payable
of the Canadian Borrowing Base Obligors, and (ii) an Inventory report of the
Canadian Borrowing Base Obligors;

(f) Any additional information as required by any Loan Document, and such
additional schedules, certificates and reports respecting all or any of the
Collateral, the items or amounts received by the Credit Parties in full or
partial payment thereof, and any goods (the sale or lease of which shall have
given rise to any of the Collateral) possession of which has been obtained by
the Credit Parties, all to such extent as the Agent may reasonably request from
time to time, any such schedule, certificate or report to be certified as true
and correct in all material respects by a Responsible Officer of the applicable
Credit Party and shall be in such form and detail as the Agent may reasonably
specify; and

(g) Such additional financial and/or other information as the Agent or any
Lender may from time to time reasonably request, promptly following such
request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Credit Parties.

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.

(a) Continue to engage in their respective business and operations substantially
as conducted immediately prior to the Effective Date;

(b) Preserve, renew and keep in full force and effect its existence and maintain
its qualifications to do business in each jurisdiction where such qualifications
are necessary for its operations, except as otherwise permitted pursuant to
Section 8.4;

(c) Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(d) Comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(e) (i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by
Section 2 of that Order or become associated with Persons such that a violation
of Section 2 of the Order would arise, and (iii) not become a Person on the SDN
List, or (iv) otherwise not become subject to the limitation of any OFAC
regulation or executive order.

(f) Comply with all obligations and requirements, as applicable under the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), or
any other Anti-Terrorism Law and not become a Person on Criminal Code (Canada)
terrorist entity list.

 

90



--------------------------------------------------------------------------------

7.5 Maintenance of Property; Insurance. (a) Keep all material property it deems,
in its reasonable business judgment, useful and necessary in its business in
working order (ordinary wear and tear excepted); (b) maintain insurance coverage
with financially sound and reputable insurance companies on physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the applicable
Credit Party, and to the applicable Agent (as mortgagee, or, in the case of
personal property interests, lender loss payee) as their respective interests
may appear; (d) in the case of all public liability insurance policies, such
policies shall list the applicable Agent as an additional insured, as such Agent
may reasonably request; and (e) if requested by the applicable Agent,
certificates evidencing such policies, including all endorsements thereto, to be
deposited with such Agent, such certificates being in form and substance
reasonably acceptable to the Agent.

7.6 Inspection of Property; Books and Records, Discussions. Permit the Agents
and each Lender, through their authorized attorneys, accountants and
representatives (a) at all reasonable times during normal business hours, upon
the request of such Agent or such Lender, to examine each Credit Party’s books,
accounts, records, ledgers and assets and properties; (b) from time to time,
during normal business hours, upon the request of the Agent, to conduct full or
partial collateral audits of the Accounts and Inventory of the Credit Parties,
such audits to be completed by an appraiser as may be selected by the Agent and
consented to by the applicable Borrowers (such consent not to be unreasonably
withheld), with all reasonable costs and expenses of such audits to be
reimbursed by the Credit Parties, provided that so long as no Event of Default
or Default exists, the US Borrowers shall not be required to reimburse US Agent
and the Canadian Borrower shall not be required not reimburse the Canadian
Agent, for such audits or appraisals more frequently than twice each Fiscal Year
or each of the US Borrowers and the Canadian Borrower; (c) during normal
business hours and at their own risk, to enter onto the real property owned or
leased by any Credit Party to conduct inspections, investigations or other
reviews of such real property; and (d) at reasonable times during normal
business hours and at reasonable intervals, to visit all of the Credit Parties’
offices, discuss each Credit Party’s respective financial matters with their
respective officers, as applicable, and, by this provision, the Borrowers
authorize, and will cause each of their respective Subsidiaries to authorize,
its independent certified or chartered public accountants to discuss the
finances and affairs of any Credit Party and examine any of such Credit Party’s
books, reports or records held by such accountants.

7.7 Notices. Promptly give written notice to the Agent of:

(a) the occurrence of any Default or Event of Default of which any Credit Party
has knowledge;

(b) any (i) litigation or proceeding existing at any time between any Credit
Party and any Governmental Authority or other third party, or any investigation
of any Credit Party conducted by any Governmental Authority, which in any case
if adversely determined would have a Material Adverse Effect or (ii) any
material adverse change in the financial condition of any Credit Party since the
date of the last audited financial statements delivered pursuant to
Section 7.1(a) hereof;

(c) the occurrence of any event which any Credit Party believes could reasonably
be expected to have a Material Adverse Effect, promptly after concluding that
such event could reasonably be expected to have such a Material Adverse Effect;

 

91



--------------------------------------------------------------------------------

(d) promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or Canada Revenue Agency or any foreign taxing jurisdiction)
which could reasonably be expected to have a Material Adverse Effect, setting
forth the details of such position and the financial impact thereof; and

(e) (i) all jurisdictions in which any Credit Party proposes to become qualified
after the Effective Date to transact business, (ii) the acquisition or creation
of any new Subsidiaries, (iii) any material change after the Effective Date in
the authorized and issued Equity Interests of any Credit Party or any other
material amendment to any Credit Party’s charter, by-laws or other
organizational documents, such notice, in each case, to identify the applicable
jurisdictions, capital structures or amendments as applicable, provided that
such notice shall be given not less than ten (10) Business Days prior to the
proposed effectiveness of such changes, acquisition or creation, as the case may
be (or such shorter period to which the Agent may consent).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Canadian Borrower and the US Borrowers’
Representative setting forth details of the occurrence referred to therein and,
in the case of notices referred to in clauses (a), (b), (c), (d) and (g) hereof
stating what action the applicable Credit Party has taken or proposes to take
with respect thereto.

7.8 Hazardous Material Laws.

(a) Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

(b) (i) Promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with Hazardous Material Laws
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, (ii) promptly cure and have dismissed with prejudice to the
reasonable satisfaction of the US Agent and the Majority US Lenders any material
actions and proceedings relating to compliance with Hazardous Material Laws to
which any US Credit Party is named a party, other than such actions or
proceedings being contested in good faith and with the establishment of
reasonable reserves, and (iii) promptly cure and have dismissed with prejudice
to the reasonable satisfaction of the Canadian Agent and the Majority Canadian
Revolving Credit Lenders any material actions and proceedings relating to
compliance with Hazardous Material Laws to which any Canadian Credit Party is
named a party, other than such actions or proceedings being contested in good
faith and with the establishment of reasonable reserves;

(c) To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;

(d) Provide such information and certifications which any Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 7.8.

7.9 Financial Covenants. US Borrowers shall maintain on a Consolidated basis the
financial covenants set forth in this Section 7.9, tested on the last day of
each fiscal quarter of Parent:

 

92



--------------------------------------------------------------------------------

(a) Maintain, as of the last day of each fiscal quarter, for the Applicable
Measuring Period then ending, a Consolidated Fixed Charge Coverage Ratio of not
less than 1.25 to 1.0.

(b) Maintain, as of the last day of each fiscal quarter, a Senior Secured First
Lien Debt to Consolidated Adjusted EBITDA Ratio of not more than: (i) 3.25 to
1.00 from September 30, 2013 through September 30, 2014, and (ii) 3.00 to 1.00
as of December 31, 2014 and thereafter.

(c) Maintain, as of the last day of each fiscal quarter, a Consolidated Total
Debt to Consolidated Adjusted EBITDA Ratio of not more than: (i) 4.00 to 1.00
from September 30, 2013 through September 30, 2014, and (ii) 3.75 to 1.00 as of
December 31, 2014 and thereafter.

(d) Maintain, as of the end of each fiscal quarter, commencing with the fiscal
quarter ending September 30, 2013, a Consolidated Tangible Net Worth of not less
than the Base Tangible Net Worth.

7.10 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by the Agents in
connection with the execution, delivery and performance by any Credit Party of,
as applicable, this Agreement, the other Loan Documents, or any other documents
or instruments to be executed and/or delivered by any Credit Party, as
applicable in connection therewith or herewith, except where the failure to so
apply for, obtain or maintain could not reasonably be expected to have a
Material Adverse Effect.

7.11 Compliance with ERISA; ERISA Notices; Canadian Pension and Canadian Benefit
Plans.

(a) Comply in all material respects with all material requirements imposed by
ERISA and the Internal Revenue Code, including, but not limited to, the minimum
funding requirements for any Pension Plan, except to the extent that any
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

(b) Promptly notify the US Agent upon the occurrence of any of the following
events in writing: (i) the termination, other than a standard termination, as
defined in ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA
by any US Credit Party; (ii) the appointment of a trustee by a United States
District Court to administer any Pension Plan subject to Title IV of ERISA;
(iii) the commencement by the PBGC, of any proceeding to terminate any Pension
Plan subject to Title IV of ERISA; (iv) the failure of any US Credit Party to
make any payment in respect of any Pension Plan required under Section 412 of
the Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any US
Credit Party from any Multiemployer Plan if any US Credit Party reasonably
believes that such withdrawal would give rise to the imposition of Withdrawal
Liability with respect thereto; or (vi) the occurrence of (x) a “reportable
event” which is required to be reported by a US Credit Party under Section 4043
of ERISA other than any event for which the reporting requirement has been
waived by the PBGC or (y) a “prohibited transaction” as defined in Section 406
of ERISA or Section 4975 of the Internal Revenue Code other than a transaction
for which a statutory exemption is available or an administrative exemption has
been obtained.

(c) For any Canadian Pension Plan, ensure that such plan retains its registered
status under and is administered in a timely manner in all respects in
accordance with the applicable pension plan text, funding agreement, the ITA and
all other Applicable Laws. For each Canadian Pension Plan hereafter adopted or
contributed to by Canadian Borrower and/or its Subsidiaries,, which is required
to be

 

93



--------------------------------------------------------------------------------

registered under the ITA or any other Applicable Laws, Canadian Borrower shall
use, and shall cause its Subsidiaries to use, their best efforts to seek and
receive confirmation in writing from the applicable regulatory authorities to
the effect that such plan is unconditionally registered under the ITA and such
other Applicable Laws. For each existing Canadian Pension Plan and Canadian
Benefit Plan hereafter adopted or contributed to by Canadian Borrower and/or its
Subsidiaries, Canadian Borrower shall perform, or cause its Subsidiaries to
perform, in a timely fashion and in all material respects, all obligations
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with such plan and the funding therefor.

7.12 Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.

7.13 Future Subsidiaries; Additional Collateral.

7.13.1 US Future Subsidiaries; Additional Collateral.

(a) With respect to each Person which becomes a Domestic Subsidiary of any US
Borrower (directly or indirectly) after the Effective Date, whether by Permitted
Acquisition or otherwise, cause such new Domestic Subsidiary to execute and
deliver to the US Agent, for and on behalf of each of the US Lenders (unless
waived by the US Agent):

(i) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the US Agent may determine), a joinder
agreement to the Guaranty whereby such Domestic Subsidiary becomes obligated as
a US Guarantor under the Guaranty;

(ii) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the US Agent may determine), a joinder
agreement to the US Security Agreement whereby such Domestic Subsidiary grants a
Lien over its assets (other than Equity Interests which shall be governed by
(b) of this Section 7.13) as set forth in the US Security Agreement, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary in favor of US Agent, subject only to the other Liens permitted
pursuant to Section 8.2 of this Agreement; and

(iii) within the time period specified in and to the extent required under
clause (c) of this Section 7.13, a Mortgage, Leasehold Mortgage, Collateral
Access Agreements and/or other documents required to be delivered in connection
therewith;

(b) With respect to the Equity Interests of each Person which becomes (whether
by Permitted Acquisition or otherwise) (i) a Domestic Subsidiary subsequent to
the Effective Date, cause the Credit Party that holds such Equity Interests to
execute and deliver such Pledge Agreements, and take such actions as may be
necessary to ensure a valid first priority perfected Lien over one hundred
percent (100%) of the Equity Interests of such Domestic Subsidiary held by a
Credit Party, such Pledge Agreements to be executed and delivered (unless waived
by the US Agent) within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as the US Agent may determine);
and (ii) a Foreign Subsidiary subsequent to the Effective Date, the Equity
Interests of which is held directly by a US Borrower or one of its Domestic
Subsidiaries, cause the Credit Party that holds such Equity Interests to execute
and deliver such Pledge Agreements and take such actions as may be necessary to
ensure a valid first priority perfected Lien over sixty-five percent (65%) of
the Equity Interests of such Subsidiary, such Pledge Agreements to be executed
and delivered (unless waived by the US Agent) within thirty (30) days after the
date such Person becomes a Foreign Subsidiary (or such longer time period as the
Agent may determine);

 

94



--------------------------------------------------------------------------------

(c) (i) With respect to the acquisition of a fee interest in real property by
any Credit Party after the Effective Date (whether by Permitted Acquisition or
otherwise), not later than thirty (30) days after the acquisition is consummated
or the owner of such property becomes a Domestic Subsidiary (or such longer time
period as the US Agent may determine), such Credit Party shall execute or cause
to be executed (unless waived by the US Agent), a Mortgage (or an amendment to
an existing mortgage, where appropriate) covering such real property, together
with such additional real estate documentation, environmental reports, title
policies and surveys as may be reasonably required by the US Agent; and
(ii) with respect to the acquisition of any leasehold interest in real property
by any Credit Party after the Effective Date (whether by Permitted Acquisition
or otherwise), not later than thirty (30) days after the acquisition is
consummated or the owner of the applicable leasehold interest becomes a Domestic
Subsidiary (or such longer time period as the US Agent may determine), the
applicable Credit Party shall deliver to the US Agent a copy of the applicable
lease agreement and shall execute or cause to be executed, at the US Agent’s
option, unless otherwise waived by the US Agent, a Collateral Access Agreement
in form and substance reasonably acceptable to the US Agent together with such
other documentation as may be reasonably required by the US Agent;

in each case in form reasonably satisfactory to the US Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the US Agent. Upon the US Agent’s request, Credit Parties
shall take, or cause to be taken, such additional steps as are necessary or
advisable under applicable law to perfect and ensure the validity and priority
of the Liens granted under this Section 7.13.1.

7.13.2 Canadian Future Subsidiaries; Additional Collateral

(a) With respect to each Person which becomes a Subsidiary of Canadian Borrower
(directly or indirectly) after the Effective Date, whether by Permitted
Acquisition or otherwise, cause such new Subsidiary to execute and deliver to
the Canadian Agent, for and on behalf of each of the Canadian Lenders (unless
waived by the Canadian Agent):

(i) within thirty (30) days after the date such Person becomes a Subsidiary (or
such longer time period as the Canadian Agent may determine), a joinder
agreement to the Guarantee whereby such Subsidiary becomes obligated as a
Canadian Guarantor under the Guarantee;

(ii) within thirty (30) days after the date such Person becomes a Subsidiary (or
such longer time period as the Canadian Agent may determine), a joinder
agreement to the Canadian Security Agreement whereby such Subsidiary grants a
Lien over its assets (other than Equity Interests which shall be governed by
(b) of this Section 7.13) as set forth in the Canadian Security Agreement, and
such Subsidiary shall take such additional actions as may be necessary to ensure
a valid first priority perfected Lien over such assets of such Subsidiary in
favor of Canadian Agent, subject only to the other Liens permitted pursuant to
Section 8.2 of this Agreement; and

(iii) within the time period specified in and to the extent required under
clause (c) of this Section 7.13, a Mortgage, Leasehold Mortgage, Collateral
Access Agreements and/or other documents required to be delivered in connection
therewith;

(b) With respect to the Equity Interests of each Person which becomes (whether
by Permitted Acquisition or otherwise) a Subsidiary subsequent to the Effective
Date, cause the Credit Party that holds such Equity Interests to execute and
deliver such Pledge Agreements, and take such actions as may be necessary to
ensure a valid first priority perfected Lien over one hundred percent (100%) of
the Equity Interests of such Subsidiary held by a Credit Party, such Pledge
Agreements to be executed and

 

95



--------------------------------------------------------------------------------

delivered (unless waived by the Canadian Agent) within thirty (30) days after
the date such Person becomes a Subsidiary (or such longer time period as the
Canadian Agent may determine);

(c) (i) With respect to the acquisition of a fee interest in real property by
any Credit Party after the Effective Date (whether by Permitted Acquisition or
otherwise), not later than thirty (30) days after the acquisition is consummated
or the owner of such property becomes a Subsidiary (or such longer time period
as the Canadian Agent may determine), such Credit Party shall execute or cause
to be executed (unless waived by the Canadian Agent), a Mortgage (or an
amendment to an existing mortgage, where appropriate) covering such real
property, together with such additional real estate documentation, environmental
reports, title policies and surveys as may be reasonably required by the
Canadian Agent; and (ii) with respect to the acquisition of any leasehold
interest in real property by any Credit Party after the Effective Date (whether
by Permitted Acquisition or otherwise), not later than thirty (30) days after
the acquisition is consummated or the owner of the applicable leasehold interest
becomes a Subsidiary (or such longer time period as the Canadian Agent may
determine), the applicable Credit Party shall deliver to the Canadian Agent a
copy of the applicable lease agreement and shall execute or cause to be
executed, at the Canadian Agent’s option, unless otherwise waived by the
Canadian Agent, a Collateral Access Agreement in form and substance reasonably
acceptable to the Canadian Agent together with such other documentation as may
be reasonably required by the Canadian Agent;

in each case in form reasonably satisfactory to the Canadian Agent, in its
reasonable discretion, together with such supporting documentation, including
without limitation corporate authority items, certificates and opinions of
counsel, as reasonably required by the Canadian Agent. Upon the Canadian Agent’s
request, Credit Parties shall take, or cause to be taken, such additional steps
as are necessary or advisable under applicable law to perfect and ensure the
validity and priority of the Liens granted under this Section 7.13.2.

7.14 Accounts. Maintain primary all deposit accounts and securities accounts of
any Credit Party with the Agent or a Lender, provided that, with respect to any
such accounts maintained with any Lender (other than an Agent), such Credit
Party (i) shall cause to be executed and delivered an Account Control Agreement
in form and substance satisfactory to the applicable Agent and (ii) has taken
all other steps necessary, or in the opinion of the applicable Agent, desirable
to ensure that such Agent has a perfected security interest in such account.

7.15 Use of Proceeds. Use all Advances of the US Revolving Credit as set forth
in Section 2.12 hereof, Advances of the Canadian Revolving Credit as set forth
in Section 2.A.12 hereof and the proceeds of the Term Loans as set forth in
Section 4.9 hereof. The Borrowers shall not use any portion of the proceeds of
any such advances for the purpose of purchasing or carrying any “margin stock”
(as defined in Regulation U of the Board of Governors of the Federal Reserve
System) in any manner which violates the provisions of Regulation T, U or X of
said Board of Governors or for any other purpose in violation of any applicable
statute or regulation.

7.16 Further Assurances and Information.

(a) (i) Take such actions as the US Agent or Majority US Lenders may from time
to time reasonably request to establish and maintain first priority perfected
security interests in and Liens on all of the Collateral, subject only to those
Liens permitted under Section 8.2 hereof, including executing and delivering
such additional pledges, assignments, mortgages, lien instruments or other
security instruments covering any or all of the US Credit Parties’ assets as the
US Agent may reasonably require, such documentation to be in form and substance
reasonably acceptable to the US Agent, and prepared at the expense of the US
Borrowers; and (i) take such actions as the Canadian Agent or Majority Canadian
Revolving Credit Lenders may from time to time reasonably request to establish
and maintain first

 

96



--------------------------------------------------------------------------------

priority perfected security interests in and Liens on all of the Collateral,
subject only to those Liens permitted under Section 8.2 hereof, including
executing and delivering such additional pledges, assignments, mortgages, lien
instruments or other security instruments covering any or all of the Canadian
Credit Parties’ assets as the Canadian Agent may reasonably require, such
documentation to be in form and substance reasonably acceptable to the Canadian
Agent, and prepared at the expense of the Canadian Borrower.

(b) Execute and deliver or cause to be executed and delivered to the applicable
Agent within a reasonable time following such Agent’s request, and at the
expense of the applicable Borrower(s), such other documents or instruments as
such Agent may reasonably require to effectuate more fully the purposes of this
Agreement or the other Loan Documents.

(c) Provide the Agents and the Lenders with any other information required by
Section 326 of the USA Patriot Act, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), or necessary for the Agents and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act or the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada).

8. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any Lender has any
commitment to extend credit hereunder, or any of the Indebtedness remains
outstanding and unpaid, it will not, and, as applicable, it will not permit any
of its Subsidiaries to:

8.1 Limitation on Debt. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any US Credit Party to the US Agent and the US Lenders and
Indebtedness of any Canadian Credit Party to the Canadian Agent under this
Agreement and/or the other Loan Documents;

(b) any Debt existing on the Effective Date and set forth in Schedule 8.1(b)
attached hereto and any renewals or refinancing of such Debt provided that
(i) the aggregate principal amount of such renewed or refinanced Debt shall not
exceed the aggregate principal amount of the original Debt outstanding on the
Effective Date (less any principal payments and the amount of any commitment
reductions made thereon on or prior to such renewal or refinancing), (ii) the
renewal or refinancing of such Debt shall be on substantially the same or better
terms as in effect with respect to such Debt on the Effective Date, and shall
otherwise be in compliance with this Agreement, (iii) at the time of such
renewal or refinancing no Default or Event of Default has occurred and is
continuing or would result from the renewal or refinancing of such Debt, and
(iv) the aggregate amount of such Debt including Capitalized Leases, but
excluding Rental Fleet Debt, shall not exceed US$7,500,000 in the aggregate at
any time;

(c) any Rental Fleet Debt of such Borrower or any of its Subsidiaries incurred
to finance the acquisition of equipment or vehicle chassis, whether pursuant to
a loan or a Capitalized Lease, provided that both at the time of and immediately
after giving effect to the incurrence thereof (i) no Default or Event of Default
shall have occurred and be continuing, (ii) the Rental Fleet Debt existing on
June 30, 2013 and set forth on Schedule 8.1(c) attached hereto, and (iii) the
aggregate amount of all such Rental Fleet Debt at any one time outstanding in
respect of equipment shall not exceed US$4,000,000, or the Equivalent Amount in
Canadian Dollars, and any renewals or refinancings of such Debt shall be on
terms substantially the same or better than those in effect at the time of the
original incurrence of such Debt;

 

97



--------------------------------------------------------------------------------

(d) Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

(e) Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under Subsection (g) of Section 9.1;

(f) Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 8.7 hereof;

(g) Debt consisting of Guarantee Obligations permitted pursuant to Section 8.16
of this Agreement;

(h) additional unsecured Debt not otherwise described above, provided that both
at the time of and immediately after giving effect to the incurrence thereof
(i) no Default or Event of Default shall have occurred and be continuing or
result therefrom and (ii) the aggregate amount of all such Debt shall not exceed
US$500,000, or the Equivalent Amount in Canadian Dollars at any one time
outstanding; and

(i) Debt owing from Canadian Borrower to Comerica Canada under the specialized
equipment loan facility up to a maximum amount of US$5,000,000, or the
Equivalent Amount in Canadian Dollars.

8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Permitted Liens;

(b) Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens are created upon equipment or vehicle chassis acquired by the applicable
Credit Party after the date of this Agreement (including without limitation by
virtue of a loan or a Capitalized Lease), (ii) any such Lien is created solely
for the purpose of securing indebtedness representing or incurred to finance the
cost of the acquisition of the item of property subject thereto, (iii) the
principal amount of the Debt secured by any such Lien shall at no time exceed
100% of the sum of the purchase price or cost of the applicable property,
equipment or improvements and the related costs and charges imposed by the
vendors thereof and (iv) the Lien does not cover any property other than the
equipment or vehicle chassis acquired; provided, however, that no such Lien
shall be created over any owned real property of any Credit Party for which the
Agent has received a Mortgage or for which such Credit Party is required to
execute a Mortgage pursuant to the terms of this Agreement;

(c) Liens created pursuant to the Loan Documents; and

(d) other Liens, existing on the Effective Date, set forth on Schedule 8.2 and
renewals, refinancings and extensions thereof on substantially the same or
better terms as in effect on the Effective Date and otherwise in compliance with
this Agreement.

Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests of any Borrower or any Subsidiary of any Borrower (except for those
Liens for the benefit of the Agent and the Lenders) shall be permitted under the
terms of this Agreement.

8.3 Acquisitions. Except for Permitted Acquisitions and acquisitions permitted
under Section 8.7, if any, purchase or otherwise acquire or become obligated for
the purchase of all or substantially all or any material portion of the assets
or business interests or a division or other business unit of any Person, or any
Equity Interest of any Person, or any business or going concern.

 

98



--------------------------------------------------------------------------------

8.4 Limitation on Mergers, Dissolution or Sale of Assets. Enter into any merger
or consolidation or convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including, without limitation,
Equity Interests, receivables and leasehold interests), whether now owned or
hereafter acquired or liquidate, wind up or dissolve, except:

(a) Inventory leased or sold in the ordinary course of business;

(b) obsolete, damaged, uneconomic or worn out machinery or equipment, or
machinery or equipment no longer used or useful in the conduct of the applicable
Credit Party’s business;

(c) Permitted Acquisitions;

(d) (i) mergers or consolidations of any Domestic Subsidiary of a US Borrower
with or into any US Borrower or any US Guarantor so long as such US Borrower or
such US Guarantor shall be the continuing or surviving entity; provided that at
the time of each such merger or consolidation, both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or result from such merger or consolidation; and (ii) amalgamations
or consolidations of any Subsidiary of the Canadian Borrower with or into the
Canadian Borrower or any Canadian Guarantor so long as such Canadian Borrower or
such Canadian Guarantor shall be the continuing or surviving entity; provided
that at the time of each such merger or consolidation, both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or result from such amalgamation or consolidation;

(e) (i) any Domestic Subsidiary of a US Borrower may liquidate or dissolve into
a US Borrower or a US Guarantor if the US Borrowers determine in good faith that
such liquidation or dissolution is in the best interests of the US Borrowers, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom; and (ii) any Subsidiary of a Canadian Borrower may liquidate
or dissolve into the Canadian Borrower or a Canadian Guarantor if the Canadian
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of Canadian Borrower, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom;

(f) (i) sales or transfers, including without limitation upon voluntary
liquidation from any US Credit Party to a US Borrower or a US Guarantor,
provided that the applicable US Borrowers or US Guarantor takes such actions as
the US Agent may reasonably request to ensure the perfection and priority of the
Liens in favor of the US Lenders over such transferred assets; and (ii) sales or
transfers, including without limitation upon voluntary liquidation from any
Canadian Credit Party to the Canadian Borrower or a Canadian Guarantor, provided
that the Canadian Borrower or Canadian Guarantor takes such actions as the
Canadian Agent may reasonably request to ensure the perfection and priority of
the Liens in favor of the Canadian Lenders over such transferred assets;

(g) subject to Section 4.8(b) hereof (with respect to the US Borrowers),
(i) Asset Sales (exclusive of asset sales permitted pursuant to all other
subsections of this Section 8.4) in which the sales price is at least equal to
the fair market value of the assets sold and the consideration received is cash
or cash equivalents or Debt of any US Credit Party being assumed by the
purchaser, provided that the aggregate amount of such Asset Sales does not
exceed US$250,000 in any Fiscal Year and for any Canadian Credit Party the
aggregate amount of such Asset Sales does not exceed US$250,000, or the
Equivalent Amount in Canadian Dollars, and no Default or Event of Default has
occurred and is continuing at the time of each such sale (both before and after
giving effect to such Asset Sale), and (ii)

 

99



--------------------------------------------------------------------------------

other Asset Sales approved by the Majority US Lenders in their sole discretion
with respect to Asset Sales by the any US Borrower and the Majority Canadian
Revolving Credit Lenders in their sole discretion with respect to Asset Sales by
the Canadian Borrower;

(h) the sale or disposition of Permitted Investments and other cash equivalents
in the ordinary course of business; and

(i) dispositions of owned or leased vehicles in the ordinary course of business.

The US Lenders hereby consent and agree to the release by the US Agent of any
and all Liens on the property sold or otherwise disposed of in compliance with
this Section 8.4, and the Canadian Lenders hereby consent and agree to the
release by the Canadian Agent of any and all Liens on the property sold or
otherwise disposed of in compliance with this Section 8.4.

8.5 Restricted Payments. Declare or make any distributions, dividend, payment or
other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

(a) each Credit Party may pay cash Distributions to any Borrower; and

(b) each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution.

8.6 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for (a) Reinvestments of
Net Cash Proceeds from Asset Sales, Insurance Proceeds or Condemnation Proceeds
to the extent permitted under Section 4.8 hereof, and (b) Capital Expenditures,
the amount of which in any Fiscal Year shall not exceed in the aggregate,
US$3,000,000, or the Equivalent Amount in Canadian Dollars, net of trade-ins for
the US Borrowers, and Canadian Borrower combined.

8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

(a) Permitted Investments;

(b) Investments existing on the Effective Date and listed on Schedule 8.7
hereof;

(c) sales on open account in the ordinary course of business;

(d) intercompany loans or intercompany Investments made by any Credit Party to
or in any Guarantor or any Borrower; provided that, in the case of any
intercompany loans or intercompany Investments made by any Borrower in any
Guarantor, the aggregate amount from time to time outstanding in respect thereof
shall not exceed US$1,000,000, or the Equivalent Amount in Canadian

 

100



--------------------------------------------------------------------------------

Dollars; and provided, further, that in each case, no Default or Event of
Default shall have occurred and be continuing at the time of making such
intercompany loan or intercompany Investment or result from such intercompany
loan or intercompany Investment being made and that any intercompany loans shall
be evidenced by and funded under an Intercompany Note pledged to the Agent under
the appropriate Collateral Documents;

(e) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

(f) loans and advances to employees, officers and directors of any Credit Party
for moving, entertainment, travel and other similar expenses in the ordinary
course of business not to exceed US$100,000, or the Equivalent Amount in
Canadian Dollars, in the aggregate at any time outstanding;

(g) Permitted Acquisitions and Investments in any Person acquired pursuant to a
Permitted Acquisition;

(h) Investments in Foreign Subsidiaries not to exceed US$6,500,000, or the
Equivalent Amount in Canadian Dollars in the aggregate at any time outstanding;
and

(i) other Investments not described above provided that both at the time of and
immediately after giving effect to any such Investment (i) no Default or Event
of Default shall have occurred and be continuing or shall result from the making
of such Investment and (ii) the aggregate amount of all such Investments shall
not exceed US$100,000, or the Equivalent Amount in Canadian Dollars at any time
outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

8.8 Transactions with Affiliates. Except as set forth in Schedule 8.8, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliates of
the Credit Parties except: (a) transactions with Affiliates that are the
Borrowers or Guarantors; (b) transactions otherwise permitted under this
Agreement; and (c) transactions in the ordinary course of a Credit Party’s
business and upon fair and reasonable terms no less favorable to such Credit
Party than it would obtain in a comparable arms length transaction from
unrelated third parties.

8.9 Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be.

8.10 Limitations on Other Restrictions. Except for this Agreement, any other
Loan Document, enter into any agreement, document or instrument which would
(i) restrict the ability of any Subsidiary of a Borrower to pay or make
dividends or Distributions in cash or kind to any Borrower or any Guarantor, to
make loans, advances or other payments of whatever nature to any Credit Party,
or to make transfers or distributions of all or any part of its assets to any
Credit Party; or (ii) restrict or prevent any Credit Party from granting the
applicable Agent on behalf of Lenders Liens upon, security interests in and
pledges of their respective assets, except to the extent such restrictions exist
in documents creating Liens permitted by Section 8.2 hereunder.

 

101



--------------------------------------------------------------------------------

8.11 Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance, principal payments or any other payment in
respect of any Subordinated Debt, provided, however, that the applicable Credit
Party may make regularly scheduled interest payments in respect of the
Subordinated Debt, provided no Default or Event of Default has occurred or is
continuing or would result from such payment and only to the extent permitted
under the applicable Subordination Agreement.

8.12 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party except to the extent that any such amendment or modification (i) does not
violate the terms and conditions of this Agreement or any of the other Loan
Documents, (ii) does not materially adversely affect the interest of the Lenders
as creditors and/or secured parties under any Loan Document and (iii) could not
reasonably be expected to have a Material Adverse Effect.

8.13 Management Fees. Except as set forth on Schedule 8.13, pay or otherwise
advance, directly or indirectly, any management, consulting or other fees to an
Affiliate.

8.14 Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than December 31.

8.15 Modification of Acquisition Documents. Make, permit or consent to any
amendment or other modification to the Acquisition Documents without the prior
written consent of the Agent, except to the extent that any such amendment or
modification (i) does not violate the terms and conditions of this Agreement or
any of the other Loan Documents, (ii) does not adversely affect the interest of
the Lenders as creditors and/or as secured parties under any Loan Document and
(iii) could not reasonably be expected to have a Material Adverse Effect.

8.16 Guarantee Obligations. Except (i) for any guarantees in favor of the US
Agent or the Canadian Agent, (ii) the guaranties up to US$5,000,000 from Parent
and Manitex, Inc. with respect to the obligations of Manitex Liftking, ULC under
the specialized equipment loan facility provided by Comerica Bank, (iii) the
guaranties from Parent in support of the Debt of CVS Ferrari S.R.L. to foreign
banks, including but not limited to such guaranties existing on June 30, 2013
and set forth on Schedule 8.16(iii) attached hereto, provided that such
guarantee obligation shall not to exceed the lesser of US$9,000,000 or the
amount of such foreign Debt, of CVS Ferrari S.R.L., and (iv) the performance
guaranty provided by Manitex International, Inc. in support of Manitex Liftking,
ULC’s military contract, guarantee or otherwise in any way become responsible
for the obligations of any other Person.

8.17 Change of Name; Business Offices. Change its name, identity or relocate its
chief executive office or any of its business locations unless such Borrower or
such other Credit Party shall have given the applicable Agent at least thirty
(30) days prior written notice thereof and shall have taken all action (or made
arrangements to take such action substantially simultaneously with such change
if it is impossible to take such action in advance) necessary or reasonably
requested by such Agent to maintain the perfection and priority of such Agent’s
Lien in the Collateral and to amend any financing statements, continuation
statements or other documents so that such statements or documents are not
seriously misleading.

9. DEFAULTS.

 

102



--------------------------------------------------------------------------------

9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

(a) non-payment when due of (i) the principal or interest on the US Obligations
under the US Revolving Credit (including the US Swing Line) and the Term Loan,
or (ii) the principal or interest on the Canadian Obligations under the Canadian
Revolving Credit (including the Canadian Swing Line) or (iii) any US
Reimbursement Obligation or any Canadian Reimbursement Obligations or (iv) any
Fees;

(b) non-payment of any other amounts due and owing by a Borrower under this
Agreement or by any Credit Party under any of the other Loan Documents to which
it is a party, other than as set forth in Subsection (a) above, within three
(3) Business Days after the same is due and payable;

(c) default in the observance or performance of any of the conditions, covenants
or agreements of the Borrowers set forth in Sections 7.1, 7.2, 7.4(a) and (e),
7.5, 7.6, 7.7, 7.9, 7.13, 7.14, 7.15, 7.16, 7.17 or Article 8 in its entirety,
provided that an Event of Default arising from a breach of Sections 7.1 or 7.2
shall be deemed to have been cured upon delivery of the required item; and
provided further that any Event of Default arising solely due to a breach of
Section 7.7(a) shall be deemed cured upon the earlier of (x) the giving of the
notice required by Section 7.7(a) and (y) the date upon which the Default or
Event of Default giving rise to the notice obligation is cured or waived;

(d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) consecutive days;

(e) any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;

(f) (i) default by any Credit Party in the payment of any indebtedness for
borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder) of any Credit Party in excess of US$250,000 (or the
equivalent thereof in any currency other than US Dollars) individually or in the
aggregate when due and continuance thereof beyond any applicable period of cure,
and which results in the acceleration by the holder or holders of any such
indebtedness for borrowed money, or requires the prepayment, repurchase,
redemption or defeasance of such indebtedness, and/or (ii) failure to comply
with the terms of any other obligation of any Credit Party with respect to any
indebtedness for borrowed money (other than Indebtedness hereunder) in excess of
US$250,000 (or the equivalent thereof in any currency other than US Dollars)
individually or in the aggregate, which continues beyond any applicable period
of cure and which results in the acceleration by the holder or holders of such
other indebtedness for borrowed money, or requires the prepayment, repurchase,
redemption or defeasance of such indebtedness;

(g) the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of US$500,000 (or the Equivalent
Amount in Canadian Dollars) individually or in the aggregate against any Credit
Party, and such judgments shall remain unpaid, unvacated, unbonded or unstayed
by appeal or otherwise for a period of thirty (30) consecutive days from the
date of its entry;

(h) the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to

 

103



--------------------------------------------------------------------------------

Title IV of ERISA maintained or contributed to by or on behalf of any US Credit
Party for the benefit of any of its employees or for the appointment by the
appropriate United States District Court of a trustee to administer such Pension
Plan and such reportable event is not corrected and such determination is not
revoked within sixty (60) days after notice thereof has been given to the plan
administrator of such Pension Plan (without limiting any of the US Agent’s or
any US Lender’s other rights or remedies hereunder), or (ii) the termination or
the institution of proceedings by the PBGC to terminate any such Pension Plan,
or (iii) the appointment of a trustee by the appropriate United States District
Court to administer any such Pension Plan, or (iv) the reorganization (within
the meaning of Section 4241 of ERISA) or insolvency (within the meaning of
Section 4245 of ERISA) of any Multiemployer Plan, or receipt of notice from any
Multiemployer Plan that it is in reorganization or insolvency, or the complete
or partial withdrawal by any Credit Party from any Multiemployer Plan, which in
the case of any of the foregoing, could reasonably be expected to have a
Material Adverse Effect;

(i) except as expressly permitted under this Agreement, any Credit Party shall
be dissolved (other than a dissolution of a Subsidiary of a Borrower which is
not a Guarantor or a Borrower) or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within sixty (60) days;

(j) a Change of Control; or

(k) any Loan Document shall at any time for any reason cease to be in full force
and effect (other than in accordance with the terms thereof or the terms of any
other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, any Agent, ant Issuing Lender or any Swing Line Lender), or any Person
shall deny that it has any or further liability or obligation under any Loan
Document, or any such Loan Document shall be terminated (other than in
accordance with the terms thereof or the terms of any other Loan Document),
invalidated, revoked or set aside or in any way cease to give or provide to the
Lenders and the Agents the benefits purported to be created thereby, or any Loan
Document purporting to grant a Lien to secure any Indebtedness shall, at any
time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any Collateral purported to be covered thereby or such Lien
shall fail to cease to be a perfected Lien with the priority required in the
relevant Loan Document.

9.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder: (a) the US Agent may, and shall, upon being directed to do so by the
Majority US Revolving Credit Lenders, declare the US Revolving Credit Aggregate
Commitment terminated and the Canadian Agent may, and shall, upon being directed
to do so by the Majority Canadian Revolving Credit Lenders, declare the Canadian
Revolving Credit Aggregate Commitment terminated; (b) the US Agent may, and
shall, upon being directed to do so by the Majority US Lenders, declare the
entire unpaid principal US

 

104



--------------------------------------------------------------------------------

Obligations, including the US Notes, immediately due and payable, without
presentment, notice or demand, all of which are hereby expressly waived by the
US Borrowers and the Canadian Agent may, and shall, upon being directed to do so
by the Majority Canadian Revolving Credit Lenders, declare the entire unpaid
principal Canadian Obligations, including the Canadian Notes, immediately due
and payable, without presentment, notice or demand, all of which are hereby
expressly waived by the Canadian Borrower; (c) upon the occurrence of any Event
of Default specified in Section 9.1(i) and notwithstanding the lack of any
declaration by the Agents under preceding clauses (a) or (b), the entire unpaid
principal Indebtedness shall become automatically and immediately due and
payable, and the US Revolving Credit Aggregate Commitment and the Canadian
Revolving Credit Aggregate Commitment shall be automatically and immediately
terminated; (d) the US Agent shall, upon being directed to do so by the Majority
US Revolving Credit Lenders, demand immediate delivery of cash collateral, and
each US Borrower agrees to deliver such cash collateral upon demand, in an
amount equal to 105% of the maximum amount that may be available to be drawn at
any time prior to the stated expiry of all outstanding US Letters of Credit, for
deposit into an account controlled by the US Agent and the Canadian Agent shall,
upon being directed to do so by the Majority Canadian Revolving Credit Lenders,
demand immediate delivery of cash collateral, and each Canadian Borrower agrees
to deliver such cash collateral upon demand, in an amount equal to 105% of the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of all outstanding Canadian Letters of Credit, for deposit into an
account controlled by the Canadian Agent; (e) the US Agent may, and shall, upon
being directed to do so by the Majority US Lenders, notify the US Borrowers or
any US Credit Party that interest shall be payable on demand on all US
Obligations (other than US Revolving Credit Advances, US Swing Line Advances and
Term Loan Advances with respect to which Sections 2.6 and 4.6 hereof shall
govern) owing from time to time to the US Agent or any US Lender, at a per annum
rate equal to the US Base Rate plus three percent (3%); (f) the Canadian Agent
may, and shall, upon being directed to do so by the Majority Canadian Revolving
Credit Lenders, notify the Canadian Borrower or any Canadian Credit Party that
interest shall be payable on demand on all Canadian Obligations (other than
Canadian Revolving Credit Advances and Canadian Swing Line Advances with respect
to which Section 2.A.6 hereof shall govern) owing from time to time to the
Canadian Agent or any Canadian Lender, at a per annum rate equal to the then
applicable Canadian Prime-based Rate or the US Prime-based Rate, plus three
percent (3%); and (g) the US Agent may, and shall, upon being directed to do so
by the Majority US Lenders or the US Lenders, as applicable (subject to the
terms hereof), exercise any remedy permitted by this Agreement, the other Loan
Documents or law and the Canadian Agent may, and shall, upon being directed to
do so by the Majority Canadian Revolving Credit Lenders or the Canadian Lenders,
as applicable (subject to the terms hereof), exercise any remedy permitted by
this Agreement, the other Loan Documents or law.

9.3 Rights Cumulative. No delay or failure of any Agent and/or any Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of the Agents and Lenders under this Agreement are
cumulative and not exclusive of any right or remedies which Lenders would
otherwise have.

9.4 Waiver by the Borrowers of Certain Laws. To the extent permitted by
Applicable Law, each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

 

105



--------------------------------------------------------------------------------

9.5 Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the US Agent and the Canadian Agent
in accordance with Section 13.10 hereof. No single or partial exercise of any
right, power or privilege hereunder, nor any delay in the exercise thereof,
shall preclude other or further exercise of their rights by the Agents or the
Lenders. No waiver of any Event of Default shall extend to any other or further
Event of Default. No forbearance on the part of the Agents or the Lenders in
enforcing any of their rights shall constitute a waiver of any of their rights.
Each Borrower expressly agrees that this Section may not be waived or modified
by the Lenders or the Agents by course of performance, estoppel or otherwise.

9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
the Borrowers but subject to the provisions of Section 10.3 hereof (any
requirement for such notice being expressly waived by the Borrowers), setoff and
apply against any and all of the obligations of the Borrowers now or hereafter
existing under this Agreement, whether owing to such Lender, any Affiliate of
such Lender or any other Lender or the Agent, any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the applicable Borrowers and any property of the applicable Borrowers
from time to time in possession of such Lender, irrespective of whether or not
such deposits held or indebtedness owing by such Lender may be contingent and
unmatured and regardless of whether any Collateral then held by the Agent or any
Lender is adequate to cover the Indebtedness. Promptly following any such
setoff, such Lender shall give written notice to the applicable Agent and the
applicable Borrowers of the occurrence thereof; provided that if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the applicable Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held for
the benefit of the applicable Agent, the applicable Issuing Lender and the
applicable Lenders, and (y) the Defaulting Lender shall provide promptly to the
applicable Agent a statement describing in reasonable detail the Indebtedness
owing to such Defaulting Lender as to which it exercised such right of setoff.
The US Borrowers hereby grant to the US Lenders and the US Agent a lien on and
security interest in all such deposits, indebtedness and property as collateral
security for the payment and performance of all of the obligations of the US
Borrowers under this Agreement and the Canadian Borrower hereby grants to the
Canadian Lenders and the Canadian Agent a lien on and security interest in all
such deposits, indebtedness and property as collateral security for the payment
and performance of all of the obligations of the Canadian Borrowers under this
Agreement. The rights of each Lender under this Section 9.6 are in addition to
the other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.

10. PAYMENTS, RECOVERIES AND COLLECTIONS.

10.1 Payment Procedure.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, (i) all payments made by the US Borrowers of
principal, interest or fees hereunder shall be made without setoff or
counterclaim on the date specified for payment under this Agreement and must be
received by the US Agent not later than 1:00 p.m. (Detroit time) on the date
such payment is required or intended to be made in Dollars in immediately
available funds to the US Agent at the US Agent’s office located at 411 West
Lafayette, 7th Floor, MC 3289, Detroit, Michigan 48226-3289, for the ratable
benefit of the US Revolving Credit Lenders in the case of payments in respect of
the US Revolving Credit and any US Letter of Credit Obligations, for the ratable
benefit of the Term Loan Lenders in the case of payments in respect of the Term
Loan; and (ii) all payments made by the Canadian Borrower of principal, interest
or fees hereunder shall be made without setoff or counterclaim on the date
specified for payment under this

 

106



--------------------------------------------------------------------------------

Agreement and must be received by the Canadian Agent not later than 1:00 p.m.
(Detroit time) on the date such payment is required or intended to be made in US
Dollars or Canadian Dollars, as applicable, in immediately available funds to
the Canadian Agent at the Canadian Agent’s Office, for the ratable benefit of
the Canadian Revolving Credit Lenders in the case of payments in respect of the
Canadian Revolving Credit and any Canadian Letter of Credit Obligations. Any
payment received by either Agent after 1:00 p.m. (Detroit time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Upon receipt of each such payment, the applicable
Agent shall make prompt payment to each applicable Lender, or, in respect of
Eurodollar-based Advances, such Lender’s Eurodollar Lending Office, in like
funds and currencies, of all amounts received by it for the account of such
Lender.

(b) Unless the applicable Agent shall have been notified in writing by the
applicable Borrowers at least two (2) Business Days prior to the date on which
any payment to be made by such Borrower(s) is due that the Borrower(s) does/do
not intend to remit such payment, the applicable Agent may, in its sole
discretion and without obligation to do so, assume that the Borrower(s) have
remitted such payment when so due and the applicable Agent may, in reliance upon
such assumption, make available to each Revolving Credit Lender or Term Loan
Lender, as the case may be, on such payment date an amount equal to such
Lender’s share of such assumed payment. If the Borrowers have not in fact
remitted such payment to the Agent, each Lender shall forthwith on demand repay
to the Agent the amount of such assumed payment made available or transferred to
such Lender, together with the interest thereon, in respect of each day from and
including the date such amount was made available by the Agent to such Lender to
the date such amount is repaid to the applicable Agent at a rate per annum equal
to (x) the Federal Funds Effective Rate for the first two (2) Business Days that
such amount remains unpaid, and thereafter at a rate of interest then applicable
to such US Revolving Credit Advances, with respect to US Revolving Credit
Advances, and (y) the Canadians Prime Rate with respect to Canadian Revolving
Credit Advances outstanding in Canadian Dollars and the Federal Funds Effective
Rate with respect to Canadian Revolving Credit Advances outstanding in US
Dollars, each for the first two (2) Business Days that such amount remains
unpaid, and thereafter at a rate of interest then applicable to such Canadian
Revolving Credit Advances.

(c) Subject to the definition of “Interest Period” in Section 1 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.

(d) All payments to be made by the Borrowers under this Agreement or any of the
Notes (including without limitation payments under the Canadian Swing Line or US
Swing Line and/or the Canadian Swing Line Note or the US Swing Line Note) shall
be made without setoff or counterclaim, as aforesaid, and, subject to full
compliance by each Lender (and each assignee and participant pursuant to
Section 13.9) with Section 13.14, without deduction for or on account of any
present or future withholding or other taxes of any nature imposed by any
Governmental Authority or of any political subdivision thereof or any federation
or organization of which such Governmental Authority may at the time of payment
be a member (other than any Excluded Taxes), unless the Borrowers are compelled
by law to make payment subject to such tax. In such event, the applicable
Borrower(s) shall:

(i) pay to the applicable Agent for such Agent’s own account and/or, as the case
may be, for the account of the applicable Lenders such additional amounts as may
be necessary to ensure that such Agent and/or such Lender or Lenders (including
the Swing Line Lenders) receive a net amount equal to the full amount which
would have been receivable had payment not been made subject to such tax; and

 

107



--------------------------------------------------------------------------------

(ii) remit such tax to the relevant taxing authorities according to Applicable
Law, and send to the applicable Agent or the applicable Lender or Lenders
(including the applicable Swing Line Lender), as the case may be, such
certificates or certified copy receipts as the applicable Agent or such Lender
or Lenders shall reasonably require as proof of the payment by the Borrower(s)
of any such taxes payable by the Borrower(s).

As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to this Section 10.1(d)) thereon.

The Borrowers shall be reimbursed by the applicable Lender for any payment made
by the Borrowers under Section 10.1(d) if the applicable Lender is not in
compliance with its obligations under Section 13.13 at the time of the
Borrowers’ payment.

10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under
Section 9.1(i), immediately following the occurrence thereof, and in the case of
any other Event of Default:

(a) upon the termination of the US Revolving Credit Aggregate Commitment and/or
the Canadian Revolving Credit Aggregate Commitment,

(b) the acceleration of any Indebtedness arising under this Agreement,

(c) at the Agents’ option, or

(d) upon the request of:

(i) the Majority US Lenders after the commencement of any remedies hereunder,
the US Agent shall apply the proceeds of any US Collateral, together with any
offsets, voluntary payments by any US Credit Party or others and any other sums
received or collected in respect of the Indebtedness first, to pay all incurred
and unpaid fees and expenses of the Agents under the Loan Documents and any
protective advances made by any Agent with respect to the Collateral under or
pursuant to the terms of any Loan Document, next, to pay any fees and expenses
owed to the Issuing Lenders hereunder, next, to pay principal and interest due
under the US Revolving Credit and the Canadian Revolving Credit (including the
US Swing Line, the Canadian Swing Line, any US Reimbursement Obligations and any
Canadian Reimbursement Obligations) and the Term Loan, and to cash collateralize
all outstanding Letters of Credit in an amount equal to 105% of the maximum
amount that may be available to be drawn at any time prior to the stated expiry
of all outstanding Letters of Credit and any obligations owing by any Credit
Party under any Hedging Agreements, all on a pro rata basis, next to pay any
obligations owing by any Credit Party for any obligations with respect to Lender
Products on a pro rata basis, next, to pay any other Indebtedness on a pro rata
basis, and then, if there is any excess, to the Credit Parties, as the case may
be, and

(ii) the Majority Canadian Revolving Credit Lenders after the commencement of
any remedies hereunder, the Canadian Agent shall apply the proceeds of any
Collateral, together with any offsets, voluntary payments by any Credit Party or
others and any other sums received or collected in respect of the Indebtedness
first, to pay all incurred and unpaid fees and expenses of the Canadian Agent
under the Loan Documents and any protective advances made by the Canadian Agent
with respect to the Canadian Collateral under or pursuant to the terms of any
Loan Document, next, to pay any fees and expenses owed to the Canadian Issuing
Lender hereunder, next, to pay principal and interest due under the Canadian
Revolving Credit (including the Canadian Swing Line

 

108



--------------------------------------------------------------------------------

and any Canadian Reimbursement Obligations), and to cash collateralize all
outstanding Canadian Letters of Credit in an amount equal to 105% of the maximum
amount that may be available to be drawn at any time prior to the stated expiry
of all outstanding Canadian Letters of Credit and pay any obligations owing by
any Canadian Credit Party under any Hedging Agreements, all on a pro rata basis,
next to pay any obligations owing by any Canadian Credit Party for any
obligations with respect to Canadian Lender Products on a pro rata basis, next,
to pay any other Canadian Obligations on a pro rata basis, and then, if there is
any excess, to the Credit Parties, as the case may be.

 

  10.3 Pro-rata Recovery.

(a) If any US Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of
principal of, or interest on, any of the Advances made by it in respect of the
US Obligations, or the participations in US Letter of Credit Obligations or US
Swing Line Advances held by it in excess of its pro rata share of payments then
or thereafter obtained by all US Lenders upon principal of and interest on all
such Indebtedness of US Borrowers, such US Lender shall purchase from the other
US Lenders such participations in the US Revolving Credit, the Term Loan and/or
the US Letter of Credit Obligation held by them as shall be necessary to cause
such purchasing US Lender to share the excess payment or other recovery ratably
in accordance with the applicable Percentages of the US Lenders; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(b) If any Canadian Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of
principal of, or interest on, any of the Advances made by it in respect of the
Canadian Obligations, or the participations in Canadian Letter of Credit
Obligations or Canadian Swing Line Advances held by it in excess of its pro rata
share of payments then or thereafter obtained by all Canadian Lenders upon
principal of and interest on all such Indebtedness of Canadian Borrowers, such
Canadian Lender shall purchase from the other Canadian Lenders such
participations in the Canadian Revolving Credit and/or the Canadian Letter of
Credit Obligation held by them as shall be necessary to cause such purchasing
Canadian Lender to share the excess payment or other recovery ratably in
accordance with the applicable Percentages of the Canadian Lenders; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

10.4 Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s
Fronting Exposure.

(a) The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to the applicable Borrower(s)
or any of their Subsidiaries, any Agent, any other Lender, or any other Person
for another Lender’s failure to make any loan or Advance hereunder.

(b) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 13.10.

(c) Any payment of principal, interest, fees or other amounts received by the
applicable Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity,

 

109



--------------------------------------------------------------------------------

pursuant to Article 9 or otherwise) or received by such Agent from a Defaulting
Lender pursuant to Section 9.6 shall be applied at such time or times as may be
determined by such Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the applicable Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable Issuing Lender or Swing Line Lender hereunder; third, to cash
collateralize the applicable Issuing Lenders’ Fronting Exposure with respect to
such Defaulting Lender in accordance with clause (g) below; fourth, as the
Borrower(s) may request (so long as no Default or Event of Default exists), to
the funding of any Advance in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the applicable Agent and the Borrower(s), to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Advances under this Agreement and (y) cash collateralize the applicable Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with clause (g) below; sixth, to the payment of any amounts owing to the
applicable Lenders, the applicable Issuing Lenders or applicable Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the applicable Issuing Lenders or the applicable Swing
Line Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
applicable Borrower(s) as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower(s) against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or US Letter of Credit Obligations or
Canadian Letter of Credit Obligations, as the case may be, in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and applicable Letter of Credit
Obligations to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of, or applicable Letter of Credit
Obligations owed to, such Defaulting Lender until such time as all Advances and
funded and unfunded participations in applicable Letter of Credit Obligations
and applicable Swing Line Advances are held by the applicable Lenders pro rata
in accordance with their respective Percentages of the Canadian Revolving Credit
and US Revolving Credit, as applicable, without giving effect to Section clause
(d) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this clause (c) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(d) No Defaulting Lender shall be entitled to receive any Canadian Revolving
Credit Facility Fee or any US Revolving Credit Facility Fee, as applicable, for
any period during which that Lender is a Defaulting Lender (and the applicable
Borrower(s) shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(e) Each Defaulting Lender shall be entitled to receive the Letter of Credit
Fees described in Section 3.4(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Percentage of the
applicable US Revolving Credit or Canadian Revolving Credit, as applicable, of
the stated amount of Letters of Credit for which it has provided cash collateral
in accordance with clause (g) below. With respect to any Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the applicable Borrower(s) shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Canadian Letter of
Credit Obligations or US Letter of Credit Obligations or US Swing Line Advances
or Canadian Swing Line Advances, as the case may be,

 

110



--------------------------------------------------------------------------------

that has been reallocated to such Non-Defaulting Lender pursuant to clause “(f)”
below, (y) pay to each applicable Issuing Lender and applicable Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s and such
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(f) If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by the applicable Agent at the request of the applicable Swing Line Lender
and/or the applicable Issuing Lender among the Non-Defaulting Lenders in
accordance with their respective Percentages of the US Revolving Credit or the
Canadian Revolving Credit, as the case may be, but only to the extent that the
sum of the aggregate principal amount of all applicable Canadian Revolving
Credit Advances and/or US Revolving Credit Advances, as applicable made by each
applicable Non-Defaulting Lender, plus such Non-Defaulting Lender’s Percentage
of the aggregate outstanding principal amount of the applicable Swing Line
Advances and the applicable Letter of Credit Obligations prior to giving effect
to such reallocation plus such Non-Defaulting Lender’s Percentage of the
Fronting Exposure to be reallocated does not exceed such Non- Defaulting
Lender’s Percentage of the US Revolving Credit Aggregate Commitment or the
Canadian Revolving Credit Aggregate Commitment, as applicable to such Lenders,
and only so long as no Default or Event of Default has occurred and is
continuing on the date of such reallocation.

(g) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the applicable Agent, the
applicable Swing Line Lender or the applicable Issuing Lender (with a copy to
the applicable Agent), the applicable Borrower(s) shall cash collateralize the
applicable Swing Line Lender’s and applicable Issuing Lender’s Fronting
Exposure, as applicable, with respect to such Defaulting Lender (determined
after giving effect to any cash collateral provided by such Defaulting Lender)
in an amount not less than an amount determined by the applicable Agent, the
applicable Swing Line Lender and the applicable Issuing Lender in their sole
discretion, by depositing such amounts into an account controlled by the
applicable Agent.

11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

11.1 Reimbursement of Prepayment Costs. If (i) the US Borrowers make any payment
of principal with respect to any Eurodollar-based Advance or Quoted Rate Advance
on any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) the US Borrowers convert or refund (or attempt
to convert or refund) any such Advance on any day other than the last day of the
Interest Period applicable thereto (except as described in Section 2.5(e));
(iii) the US Borrowers fail to borrow, refund or convert any Eurodollar-based
Advance or Quoted Rate Advance after notice has been given by the US Borrowers
to the US Agent in accordance with the terms hereof requesting such Advance; or
(iv) or if any US Borrower fails to make any payment of principal in respect of
a Eurodollar-based Advance or Quoted Rate Advance when due, the US Borrowers
shall reimburse the US Agent for itself and/or on behalf of any US Lender, as
the case may be, within ten (10) Business Days of written demand therefor for
any resulting loss, cost or expense incurred (excluding the loss of any
Applicable Margin) by the US Agent and US Lenders, as the case may be, as a
result thereof, including, without limitation, any such loss, cost or expense
incurred in obtaining, liquidating, employing or redeploying deposits from third
parties, whether or not the US Agent and US Lenders, as the case may be, shall
have funded or committed to fund such Advance. The amount payable hereunder by
the US Borrowers to the US Agent for itself and/or on behalf of any US Lender,
as the case may be, shall be deemed to equal an amount equal to the excess, if
any, of (a) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, refunded or converted, for the period from the date
of such prepayment or of such failure to borrow, refund or convert, through the
last day of the relevant Interest Period, at the applicable rate of

 

111



--------------------------------------------------------------------------------

interest for said Advance(s) provided under this Agreement, over (b) the amount
of interest (as reasonably determined by the US Agent and US Lenders, as the
case may be) which would have accrued to the US Agent and US Lenders, as the
case may be, on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurocurrency market. Calculation of
any amounts payable to any US Lender under this paragraph shall be made as
though such US Lender shall have actually funded or committed to fund the
relevant Advance through the purchase of an underlying deposit in an amount
equal to the amount of such Advance and having a maturity comparable to the
relevant Interest Period; provided, however, that any US Lender may fund any
Eurodollar-based Advance or Quoted Rate Advance, as the case may be, in any
manner it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of the US Borrowers, the US Agent and US Lenders shall deliver
to the US Borrowers a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error.

11.2 Eurodollar Lending Office. For any Eurodollar Advance, if the US Agent or a
US Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of the US Agent or such US
Lender, the US Agent or such US Lender, as the case may be, shall have the
option of maintaining and carrying the relevant Advance on the books of such
Eurodollar Lending Office.

11.3 Circumstances Affecting LIBOR Rate Availability. If the US Agent or the
Majority US Lenders (after consultation with the US Agent) shall determine in
good faith that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars in the applicable amounts
are not being offered to the US Agent or such US Lenders at the applicable LIBOR
Rate, then the US Agent shall forthwith give notice thereof to the US Borrowers.
Thereafter, until the US Agent notifies the US Borrowers that such circumstances
no longer exist, (i) the obligation of US Lenders to make Advances which bear
interest at or by reference to the LIBOR Rate, and the right of the US Borrowers
to convert an Advance to or refund an Advance as an Advance which bears interest
at or by reference to the LIBOR Rate shall be suspended, (ii) effective upon the
last day of each Eurodollar-Interest Period related to any existing
Eurodollar-based Advance, each such Eurodollar-based Advance shall automatically
be converted into an Advance which bears interest at or by reference to the US
Base Rate (without regard to the satisfaction of any conditions to conversion
contained elsewhere herein), and (iii) effective immediately following such
notice, each Advance which bears interest at or by reference to the Daily
Adjusting LIBOR Rate shall automatically be converted into an Advance which
bears interest at or by reference to the US Base Rate (without regard to the
satisfaction of any conditions to conversion contained elsewhere herein).

11.4 Laws Affecting LIBOR Rate Availability. If, after the date of this
Agreement, the adoption or introduction of, or any change in, any Applicable
Law, rule or regulation or in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the US Lenders (or any of their respective
Eurodollar Lending Offices) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for any of the US Lenders (or any of their respective Eurodollar Lending
Offices) to honor its obligations hereunder to make or maintain any Advance
which bears interest at or by reference to the LIBOR Rate, such US Lender shall
forthwith give notice thereof to the US Borrowers and to the US Agent.
Thereafter, (a) the obligations of the applicable US Lenders to make Advances
which bear interest at or by reference to the LIBOR Rate and the right of the US
Borrowers to convert an Advance into or refund an Advance as an Advance which
bears interest at or by reference to the LIBOR Rate shall be suspended and
thereafter only the US Base Rate shall be available, and (b) if any of the US
Lenders may not lawfully continue to maintain an Advance which bears interest at
or by reference to the LIBOR Rate, the applicable Advance shall immediately be
converted to an Advance which bears interest at or by reference to the US Base
Rate.

 

112



--------------------------------------------------------------------------------

11.5 Increased Cost of Advances Carried at the LIBOR Rate. If any Change in Law
shall:

(a) subject any of the US Lenders (or any of their respective Eurodollar Lending
Offices) to any tax, duty or other charge with respect to any Advance (except
for any withholding taxes which are covered by Section 10.1(d) hereof) or shall
change the basis of taxation of payments to any of the US Lenders (or any of
their respective Eurodollar Lending Offices) of the principal of or interest on
any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in any Excluded Taxes); or

(b) impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the US Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the US
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing matters is to increase the costs to any
of the US Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate or to reduce
the amount of any sum received or receivable by any of the US Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such US Lender shall promptly notify the US Agent, and the
US Agent shall promptly notify the US Borrowers of such fact and demand
compensation therefor and, within ten (10) Business Days after such notice, the
US Borrowers agree to pay to such US Lender or US Lenders such additional amount
or amounts as will compensate such US Lender or US Lenders for such increased
cost or reduction, provided that each US Lender agrees to take any reasonable
action, to the extent such action could be taken without cost or administrative
or other burden or restriction to such US Lender, to mitigate or eliminate such
cost or reduction, within a reasonable time after becoming aware of the
foregoing matters. The US Agent will promptly notify the US Borrowers of any
event of which it has knowledge which will entitle US Lenders to compensation
pursuant to this Section, or which will cause the US Borrowers to incur
additional liability under Section 11.1 hereof, provided that the US Agent shall
incur no liability whatsoever to the US Lenders or the US Borrowers if it fails
to do so. A certificate of the US Agent (or such US Lender, if applicable)
setting forth the basis for determining such additional amount or amounts
necessary to compensate such US Lender or US Lenders shall accompany such demand
and shall be conclusively presumed to be correct absent manifest error.

11.6 Capital Adequacy and Other Increased Costs.

If any Change in Law affects or would affect the amount of capital required to
be maintained by such any Lender or either Agent (or any corporation controlling
such Lender or such Agent) and such Lender or such Agent, as the case may be,
determines that the amount of such capital is increased by or, based upon the
existence of such Lender’s or the Agent’s obligations or Advances hereunder, the
effect of such Change in Law is to result in such an increase, and such increase
has the effect of reducing the rate of return on such Lender’s or such Agent’s
(or such controlling corporation’s) capital as a consequence of such obligations
or Advances hereunder to a level below that which such Lender or such Agent (or
such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Lender or such Agent to be material (collectively,
“Increased Costs”), then such Agent or such Lender shall notify the applicable
Borrower(s), and thereafter the applicable Borrower(s) shall pay to such Lender
or such Agent, as the case

 

113



--------------------------------------------------------------------------------

may be, within ten (10) Business Days of written demand therefor from such
Lender or such Agent, additional amounts sufficient to compensate such Lender or
such Agent (or such controlling corporation) for any increase in the amount of
capital and reduced rate of return which such Lender or such Agent reasonably
determines to be allocable to the existence of such Lender’s or such Agent’s
obligations or Advances hereunder. A statement setting forth the amount of such
compensation, the methodology for the calculation and the calculation thereof
which shall also be prepared in good faith and in reasonable detail by such
Lender or such Agent, as the case may be, shall be submitted by such Lender or
by such Agent to the applicable Borrower(s), reasonably promptly after becoming
aware of any event described in this Section 11.6(a) and shall be conclusively
presumed to be correct, absent manifest error.

11.7 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation a Swing Line Lender) may, if it so elects, fulfill
its commitment as to any Advance hereunder by designating a branch or Affiliate
of such Lender to make such Advance; provided that (a) such Lender shall remain
solely responsible for the performances of its obligations hereunder and (b) no
such designation shall result in any material increased costs to the applicable
Borrower(s).

11.8 Margin Adjustment. Adjustments to the Applicable Margins and the Applicable
Fee Percentages, based on Annex I, shall be implemented on a quarterly basis as
follows:

(a) Such adjustments shall be given prospective effect only, effective as to all
Advances outstanding hereunder, the Applicable Fee Percentage and the Letter of
Credit Fee, upon the date of delivery of the financial statements under Sections
7.1(a) and 7.1(b) hereunder and the Covenant Compliance Report under
Section 7.2(a) hereof, in each case establishing applicability of the
appropriate adjustment and in each case with no retroactivity or claw-back. If
the Borrowers shall fail timely to deliver such financial statements or the
Covenant Compliance Report and such failure continues for three (3) days, then
(but without affecting the Event of Default resulting therefrom) from the date
delivery of such financial statements and report was required until such
financial statements and report are delivered, the Applicable Margins and
Applicable Fee Percentages shall be at the highest level on the Pricing Matrix
attached to this Agreement as Annex I.

(b) From the Effective Date until the required date of delivery (or, if earlier,
delivery) of the financial statements under Section 7.1(a) or 7.1(b) hereof, as
applicable, and the Covenant Compliance Report under Section 7.2(a) hereof, for
the fiscal quarter ending December 31, 2013, the Applicable Margins and
Applicable Fee Percentages shall be those set forth under the Level III column
of the pricing matrix attached to this Agreement as Annex I. Thereafter,
Applicable Margins and Applicable Fee Percentages shall be based upon the
quarterly financial statements and Covenant Compliance Reports, subject to
recalculation as provided in Section 11.8(a) above.

(c) Notwithstanding the foregoing, however, if, prior to the payment and
discharge in full (in cash) of the Indebtedness and the termination of any and
all commitments hereunder, as a result of any restatement of or adjustment to
the financial statements of a Borrower and any of its Subsidiaries (relating to
the current or any prior fiscal period) or for any other reason, the Agent
determines that the Applicable Margin and/or the Applicable Fee Percentages as
calculated by the Borrowers as of any applicable date of determination were
inaccurate in any respect and a proper calculation thereof would have resulted
in different pricing for any fiscal period, then (x) if the proper calculation
thereof would have resulted in higher pricing for any such period, the
applicable Borrower(s) shall automatically and retroactively be obligated to pay
to the applicable Agent, promptly upon demand by such Agent or the Majority US
Lenders or Majority Canadian Revolving Credit Lenders, as applicable, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period and, if the current fiscal period is affected thereby, the Applicable
Margin and/or the Applicable Fee Percentages for the current period shall be
adjusted based

 

114



--------------------------------------------------------------------------------

on such recalculation; and (y) if the proper calculation thereof would have
resulted in lower pricing for such period, the applicable Agent and applicable
Lenders shall have no obligation to recalculate such interest or fees or to
repay any interest or fees to the applicable Borrowers.

11.9 Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 11.9 shall not constitute a waiver of such Lender’s or such Issuing
Lender’s right to demand such compensation, provided that the applicable
Borrower(s) shall not be required to compensate a Lender or an Issuing Lender
pursuant to Sections 11.4, 11.5, 11.6 or 3.4(c), for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Lender, as the case may be, notifies the applicable
Borrower(s) of the Change in Law (provided that this provision will not apply to
any Change in Law of the type referred to in clauses (x), (y) or (z) of the
definition thereof) giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

12. AGENT.

12.1 Appointment of the Agent.

(a) Each US Lender and the holder of each US Note (if issued) irrevocably
appoints and authorizes the US Agent to act on behalf of such US Lender or
holder under this Agreement and the other Loan Documents and to exercise such
powers hereunder and thereunder as are specifically delegated to the US Agent by
the terms hereof and thereof, together with such powers as may be reasonably
incidental thereto, including without limitation the power to execute or
authorize the execution of financing or similar statements or notices, and other
documents. In performing its functions and duties under this Agreement, the US
Agent shall act solely as agent of the US Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.

(b) Each Canadian Lender and the holder of each Canadian Note (if issued)
irrevocably appoints and authorizes the Canadian Agent to act on behalf of such
Canadian Lender or holder under this Agreement and the other Loan Documents and
to exercise such powers hereunder and thereunder as are specifically delegated
to the Canadian Agent by the terms hereof and thereof, together with such powers
as may be reasonably incidental thereto, including without limitation the power
to execute or authorize the execution of financing or similar statements or
notices, and other documents. In performing its functions and duties under this
Agreement, the Canadian Agent shall act solely as agent of the Canadian Lenders
and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for any Credit Party.

12.2 Deposit Account with an Agent or any Lender.

(a) Each US Borrower authorizes the US Agent and each US Lender, in the US
Agent’s or such US Lender’s sole discretion, upon notice to the US Borrowers to
charge its general deposit account(s), if any, maintained with the US Agent or
such US Lender for the amount of any principal, interest, or other amounts or
costs due under this Agreement when the same become due and payable under the
terms of this Agreement or the US Notes.

(b) Each Canadian Borrower authorizes the Canadian Agent and each Canadian
Lender, in the Canadian Agent’s or such Canadian Lender’s sole discretion, upon
notice to the Canadian Borrowers to charge its general deposit account(s), if
any, maintained with the Canadian Agent or such

 

115



--------------------------------------------------------------------------------

Canadian Lender for the amount of any principal, interest, or other amounts or
costs due under this Agreement when the same become due and payable under the
terms of this Agreement or the Canadian Notes.

12.3 Scope of the Agent’s Duties. No Agent shall have any duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against an Agent). No Agent, or any of their respective Affiliates,
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it or them under this Agreement or any
document executed pursuant hereto, or in connection herewith or therewith with
the consent or at the request of the Majority US Lenders (or all of the US
Lenders for those acts requiring consent of all of the US Lenders) or, as
applicable, the Majority Canadian Revolving Credit Lenders (or all of the
Canadian Lenders for those acts requiring consent of all of the Canadian
Lenders) (except for its or their own willful misconduct or gross negligence),
nor be responsible for or have any duties to ascertain, inquire into or verify
(a) any recitals or warranties made by the Credit Parties or any Affiliate of
the Credit Parties, or any officer thereof contained herein or therein, (b) the
effectiveness, enforceability, validity or due execution of this Agreement or
any document executed pursuant hereto or any security thereunder, (c) the
performance by the Credit Parties of their respective obligations hereunder or
thereunder, or (d) the satisfaction of any condition hereunder or thereunder,
including without limitation in connection with the making of any Advance or the
issuance of any Letter of Credit. Each Agent and its respective Affiliates shall
be entitled to rely upon any certificate, notice, document or other
communication (including any cable, telegraph, telex, facsimile transmission or
oral communication) believed by it to be genuine and correct and to have been
sent or given by or on behalf of a proper person. Each Agent may treat the payee
of any Note as the holder thereof. Each Agent may employ agents and may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable to the Lenders (except as to money or property
received by them or their authorized agents), for the negligence or misconduct
of any such agent selected by it with reasonable care or for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

12.4 Successor Agent. An Agent may resign as such at any time upon at least
thirty (30) days prior notice to the other Agent, the Borrowers and each of the
Lenders. If an Agent at any time shall resign or if the office of an Agent shall
become vacant for any other reason, Majority US Lenders, with respect to US
Agent and Majority Canadian Revolving Credit Lenders with respect to Canadian
Agent, shall, by written instrument, appoint successor agent(s) (“Successor
Agent”) satisfactory to such Majority US Lenders or Majority Canadian Revolving
Credit Lenders, as applicable, and, so long as no Default or Event of Default
has occurred and is continuing, to the Borrowers (which approval shall not be
unreasonably withheld or delayed); provided, however that any such successor to
the US Agent shall be a bank or a trust company or other financial institution
which maintains an office in the United States, or a commercial bank organized
under the laws of the United States or any state thereof, or any Affiliate of
such bank or trust company or other financial institution which is engaged in
the banking business, and shall have a combined capital and surplus of at least
US$500,000,000 and any such successor to the Canadian Agent shall be a Canadian
Charted Bank or authorized foreign bank under the Bank Act (Canada) or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least US$500,000,000. Such Successor Agent shall thereupon become the US
Agent or Canadian Agent, hereunder, as applicable, and the applicable Agent
shall deliver or cause to be delivered to any successor agent such documents of
transfer and assignment as such Successor Agent may reasonably request. If a
Successor Agent is not so appointed or does not accept such appointment before
the resigning Agent’s resignation becomes effective, the resigning Agent may
appoint a temporary successor to act until such appointment with respect to the
US Agent by the Majority US Lenders and, if applicable, the US Borrowers, or
with respect

 

116



--------------------------------------------------------------------------------

to the Canadian Agent by the Majority Canadian Revolving Credit Lenders and, if
applicable, the Canadian Borrowers, is made and accepted, or if no such
temporary successor is appointed as provided above by the resigning Agent, the
Majority US Lenders or the Majority Canadian Revolving Credit Lenders, as
applicable, shall thereafter perform all of the duties of the resigning Agent
hereunder until such appointment by the Majority US Lenders and, if applicable,
the US Borrowers, or with respect to the Canadian Agent by the Majority Canadian
Revolving Credit Lenders and, if applicable, the Canadian Borrowers, is made and
accepted. Such Successor Agent shall succeed to all of the rights and
obligations of the resigning Agent as if originally named. The resigning Agent
shall duly assign, transfer and deliver to such Successor Agent all moneys at
the time held by the resigning Agent hereunder after deducting therefrom its
expenses for which it is entitled to be reimbursed hereunder. Upon such
succession of any such Successor Agent, the resigning Agent shall be discharged
from its duties and obligations, in its capacity as the Agent hereunder, except
for its gross negligence or willful misconduct arising prior to its resignation
hereunder, and the provisions of this Article 12 shall continue in effect for
the benefit of the resigning Agent in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent.

12.5 Credit Decisions. Each Lender acknowledges that it has, independently of
each Agent and each other Lender and based on the financial statements of the
applicable Borrower(s) and such other documents, information and investigations
as it has deemed appropriate, made its own credit decision to extend credit
hereunder from time to time. Each Lender also acknowledges that it will,
independently of such Agent and each other Lender and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement, any Loan Document or any other document executed pursuant
hereto.

12.6 Authority of the Agent to Enforce This Agreement.

(a) Each US Lender, subject to the terms and conditions of this Agreement,
grants the US Agent full power and authority as attorney-in-fact to institute
and maintain actions, suits or proceedings for the collection and enforcement of
any Indebtedness outstanding under this Agreement or any other Loan Document and
to file such proofs of debt or other documents as may be necessary to have the
claims of the US Lenders allowed in any proceeding relative to any US Credit
Party, or their respective creditors or affecting their respective properties,
and to take such other actions which the US Agent considers to be necessary or
desirable for the protection, collection and enforcement of the US Notes, this
Agreement or the other Loan Documents.

(b) Each Canadian Lender, subject to the terms and conditions of this Agreement,
grants the Canadian Agent full power and authority as attorney-in-fact to
institute and maintain actions, suits or proceedings for the collection and
enforcement of any Indebtedness outstanding under this Agreement or any other
Loan Document and to file such proofs of debt or other documents as may be
necessary to have the claims of the Canadian Lenders allowed in any proceeding
relative to any Canadian Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which the
Canadian Agent considers to be necessary or desirable for the protection,
collection and enforcement of the Notes, this Agreement or the other Loan
Documents.

12.7 Indemnification of each Agent.

(a) The US Lenders agree (which agreement shall survive the expiration or
termination of this Agreement) to indemnify the US Agent and its Affiliates (to
the extent not reimbursed by the US Borrowers, but without limiting any
obligation of the US Borrowers to make such reimbursement), ratably according to
their respective Weighted Percentages, from and against any and all

 

117



--------------------------------------------------------------------------------

claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the US Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the US Agent and its Affiliates under
this Agreement or any of the Loan Documents; provided, however, that no US
Lender shall be liable for any portion of such claims, damages, losses,
liabilities, costs or expenses resulting from the US Agent’s or its Affiliate’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each US Lender agrees to reimburse the US Agent and its Affiliates promptly upon
demand for its ratable share of any reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of house and
outside counsel) incurred by the US Agent and its Affiliates in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any of the other Loan Documents, to the extent that the US Agent and its
Affiliates are not reimbursed for such expenses by the US Borrowers, but without
limiting the obligation of the US Borrowers to make such reimbursement. Each US
Lender agrees to reimburse the US Agent and its Affiliates promptly upon demand
for its ratable share of any amounts owing to the US Agent and its Affiliates by
the US Lenders pursuant to this Section, provided that, if the US Agent or its
Affiliates are subsequently reimbursed by the US Borrowers for such amounts,
they shall refund to the US Lenders on a pro rata basis the amount of any excess
reimbursement. If the indemnity furnished to the US Agent and its Affiliates
under this Section shall become impaired as determined in the US Agent’s
reasonable judgment or the US Agent shall elect in its sole discretion to have
such indemnity confirmed by the US Lenders (as to specific matters or
otherwise), the US Agent shall give notice thereof to each US Lender and, until
such additional indemnity is provided or such existing indemnity is confirmed,
the US Agent may cease, or not commence, to take any action. Any amounts paid by
the US Lenders hereunder to the US Agent or its Affiliates shall be deemed to
constitute part of the US Obligations hereunder.

(b) The Canadian Lenders agree (which agreement shall survive the expiration or
termination of this Agreement) to indemnify the Canadian Agent and its
Affiliates (to the extent not reimbursed by the Borrowers, but without limiting
any obligation of the Borrowers to make such reimbursement), ratably according
to their respective Weighted Percentages, from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of house and
outside counsel) which may be imposed on, incurred by, or asserted against the
Canadian Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Canadian Agent and its Affiliates
under this Agreement or any of the Loan Documents; provided, however, that no US
Lender shall be liable for any portion of such claims, damages, losses,
liabilities, costs or expenses resulting from the Canadian Agent’s or its
Affiliate’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Canadian Lender agrees to reimburse the Canadian Agent and its
Affiliates promptly upon demand for its ratable share of any reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of house and outside counsel) incurred by the Canadian Agent and its
Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Canadian Agent and its Affiliates are not
reimbursed for such expenses by the Borrowers, but without limiting the
obligation of the Borrowers to make such reimbursement. Each Canadian Lender
agrees to reimburse the Canadian Agent and its Affiliates promptly upon demand
for its ratable share of any amounts owing to the Canadian Agent and its
Affiliates by the Canadian Lenders pursuant to this Section, provided that, if
the Canadian Agent or its Affiliates are subsequently reimbursed by the
Borrowers for such amounts, they shall refund to the Canadian Lenders on a pro
rata basis the amount of any excess reimbursement. If the

 

118



--------------------------------------------------------------------------------

indemnity furnished to the US Agent and its Affiliates under this Section shall
become impaired as determined in the Canadian Agent’s reasonable judgment or the
Canadian Agent shall elect in its sole discretion to have such indemnity
confirmed by the Canadian Lenders (as to specific matters or otherwise), the
Canadian Agent shall give notice thereof to each Canadian Lender and, until such
additional indemnity is provided or such existing indemnity is confirmed, the
Canadian Agent may cease, or not commence, to take any action. Any amounts paid
by the Canadian Lenders hereunder to the Canadian Agent or its Affiliates shall
be deemed to constitute part of the Indebtedness hereunder.

12.8 Knowledge of Default. It is expressly understood and agreed that the Agents
shall be entitled to assume that no Default or Event of Default has occurred and
is continuing, unless the officers of an Agent immediately responsible for
matters concerning this Agreement shall have received a written notice from a
Lender or a Borrower specifying such Default or Event of Default and stating
that such notice is a “notice of default”. Upon receiving such a notice, the
applicable Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The applicable
Agent shall also furnish the Lenders, promptly upon receipt, with copies of all
other notices or other information required to be provided by the Borrowers
hereunder.

 

  12.9 The Agents’ Authorization; Action by Lenders.

(a) Except as otherwise expressly provided herein, whenever the US Agent is
authorized and empowered hereunder on behalf of the US Lenders to give any
approval or consent, or to make any request, or to take any other action on
behalf of the US Lenders (including without limitation the exercise of any right
or remedy hereunder or under the other Loan Documents), the US Agent shall be
required to give such approval or consent, or to make such request or to take
such other action only when so requested in writing by the Majority US Lenders
or the US Lenders, as applicable hereunder. Action that may be taken by the
Majority US Lenders, any other specified Percentage of the US Lenders or all of
the Lenders, as the case may be (as provided for hereunder) may be taken
(i) pursuant to a vote of the requisite percentages of the applicable Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that the US Agent exercises good faith, diligent efforts to give
all of the applicable Lenders reasonable advance notice of the meeting, or
(ii) pursuant to the written consent of the requisite percentages of the
applicable Lenders as required hereunder, provided that all of the applicable
Lenders are given reasonable advance notice of the requests for such consent.

(b) Except as otherwise expressly provided herein, whenever the Canadian Agent
is authorized and empowered hereunder on behalf of the Canadian Lenders to give
any approval or consent, or to make any request, or to take any other action on
behalf of the Canadian Lenders (including without limitation the exercise of any
right or remedy hereunder or under the other Loan Documents), the Canadian Agent
shall be required to give such approval or consent, or to make such request or
to take such other action only when so requested in writing by the Majority
Canadian Revolving Credit Lenders or the Canadian Lenders, as applicable
hereunder. Action that may be taken by the Majority Canadian Revolving Credit
Lenders, any other specified Percentage of the Canadian Lenders or all of the
Lenders, as the case may be (as provided for hereunder) may be taken
(i) pursuant to a vote of the requisite percentages of the applicable Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that the Canadian Agent exercises good faith, diligent efforts
to give all of the applicable Lenders reasonable advance notice of the meeting,
or (ii) pursuant to the written consent of the requisite percentages of the
applicable Lenders as required hereunder, provided that all of the applicable
Lenders are given reasonable advance notice of the requests for such consent.

 

119



--------------------------------------------------------------------------------

12.10 Enforcement Actions by the Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, each Agent will take such action, assert such rights and pursue
such remedies under this Agreement and the other Loan Documents as the Majority
US Lenders or the Majority Canadian Revolving Credit Lenders, as applicable, or
all of the Lenders, as the case may be (as provided for hereunder), shall
direct; provided, however, that such Agent shall not be required to act or omit
to act if, in the reasonable judgment of such Agent, such action or omission may
expose such Agent to personal liability for which the applicable Agent has not
been satisfactorily indemnified hereunder or is contrary to this Agreement, any
of the Loan Documents or Applicable Law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
an Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

12.11 Collateral Matters.

(a) The US Agent is authorized on behalf of all the US Lenders, the Canadian
Agent and the Canadian Lenders, without the necessity of any notice to or
further consent from the US Lenders, the Canadian Agent and the Canadian
Lenders, from time to time to take any action with respect to any US Collateral
or the US Credit Parties’ Collateral Documents which may be necessary to perfect
and maintain a perfected security interest in and Liens upon the US Collateral
granted pursuant to the Loan Documents. The Canadian Agent is authorized on
behalf of all the Canadian Lenders, without the necessity of any notice to or
further consent from the Canadian Lenders, from time to time to take any action
with respect to any Collateral or the Collateral Documents which may be
necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

(b) The Lenders irrevocably authorize each Agent, in its reasonable discretion,
to the full extent set forth in Section 13.11(e) hereof, (1) to release or
terminate any Lien granted to or held by the applicable Agent upon any
Collateral (a) upon termination of the US Revolving Credit Aggregate Commitment
and the Canadian Revolving Credit Aggregate Commitment, and payment in full of
all Indebtedness payable under this Agreement and under any other Loan Document;
(b) constituting property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement;
(c) constituting property in which a Credit Party owned no interest at the time
the Lien was granted or at any time thereafter; or (d) if approved, authorized
or ratified in writing by the Majority Lenders, or all the Lenders, as the case
may be, as provided in Section 13.11; (2) to subordinate the Lien granted to or
held by such Agent on any Collateral to any other holder of a Lien on such
Collateral which is permitted by Section 8.2(b) hereof; and (3) if all of the
Equity Interests held by the Credit Parties in any Person are sold or otherwise
transferred to any transferee other than a Borrower or a Subsidiary of a
Borrower as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guaranty or
Guarantee, as applicable). Upon request by an Agent at any time, the Lenders
will confirm in writing such Agent’s authority to release particular types or
items of Collateral pursuant to this Section 12.11(b).

12.12 The Agents in their Individual Capacities. Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to,

 

120



--------------------------------------------------------------------------------

and generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Lender were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Lenders.

12.13 The Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, the
Borrowers shall pay to the Agent, as applicable, any agency or other fee(s) set
forth (or to be set forth from time to time) in the applicable Fee Letter on the
terms set forth therein. The agency fees referred to in this Section 12.13 shall
not be refundable under any circumstances.

12.14 Documentation Agent or other Titles. Any Lender identified on the facing
page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

12.15 No Reliance on the Agents’ Customer Identification Program.

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on an Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with a Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures,
(ii) any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.

(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the applicable Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

12.16 Indebtedness in respect of Lender Products and Hedging Agreements. Except
as otherwise expressly set forth herein, no Lender that obtains the benefits of
the provisions of Section 10.3, any Guaranty, any Guarantee or any Collateral by
virtue of the provisions hereof or of any Guaranty or Guarantee or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article 12 to the contrary, the Agent

 

121



--------------------------------------------------------------------------------

shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Indebtedness arising under Lender
Products and Hedging Agreements unless the Agent has received written notice of
such Indebtedness, together with such supporting documentation as the Agent may
request, from the applicable Lender.

13. MISCELLANEOUS.

13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.

13.2 Consent to Jurisdiction. The Borrowers, the Agents and Lenders hereby
irrevocably submit to the non-exclusive jurisdiction of any United States
Federal Court or Michigan state court sitting in Detroit, Michigan in any action
or proceeding arising out of or relating to this Agreement or any of the Loan
Documents and the Borrowers, the Agents and Lenders hereby irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in any such United States Federal Court or Michigan state court. Each
Borrower irrevocably consents to the service of any and all process in any such
action or proceeding brought in any court in or of the State of Michigan by the
delivery of copies of such process to it at the applicable addresses specified
on the signature page hereto or by certified mail directed to such address or
such other address as may be designated by it in a notice to the other parties
that complies as to delivery with the terms of Section 13.6. Nothing in this
Section shall affect the right of the Lenders and the Agents to serve process in
any other manner permitted by law or limit the right of the Lenders or the Agent
(or any of them) to bring any such action or proceeding against any Credit Party
or any of their property in the courts with subject matter jurisdiction of any
other jurisdiction. Each Borrower irrevocably waives any objection to the laying
of venue of any such suit or proceeding in the above described courts.

13.3 Governing Law. This Agreement, the Notes and, except where otherwise
expressly specified therein to be governed by local law, the other Loan
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of Michigan (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

  13.4 Interest.

(a) In the event the obligation of the Borrowers to pay interest on the
principal balance of the Notes or on any other amounts outstanding hereunder or
under the other Loan Documents is or becomes in excess of the maximum interest
rate which the Borrowers are permitted by law to contract or agree to pay,
giving due consideration to the execution date of this Agreement, then, in that
event, the rate of interest applicable thereto with respect to such Lender’s
applicable Percentages shall be deemed to be immediately reduced to such maximum
rate and all previous payments in excess of the maximum rate shall be deemed to
have been payments in reduction of principal and not of interest.

(b) For purposes of the Interest Act (Canada), where in this Agreement or any
other Loan Document, a rate of interest on the Canadian Obligations is to be
calculated on the basis of a year of 365 days and 366 days in a leap year, the
yearly rate of interest to which the rate is equivalent is the rate multiplied
by the number of days in the year for which the calculation is made and divided
by 365 or 366 in the case of leap years, as applicable.

 

122



--------------------------------------------------------------------------------

13.5 Alternate Currency; Judgment Currency.

(a) Agent shall not be required to make any Advance requested to be made in a
currency specified hereunder or under the Notes if, at any time prior to making
such Advance, Agent shall determine, in its sole discretion, that (i) deposits
in the such currency in the amounts and maturities required to fund such Advance
will not be available to Lenders; (ii) a fundamental change has occurred in the
foreign exchange or interbank markets with respect to such currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls); or
(iii) it has become otherwise materially impractical for Lenders to make such
Advance in the applicable currency.

(b) If for the purpose of obtaining a judgment in any court it is necessary to
convert any amount owing or payable to any Lender under this Agreement from the
currency in which it is due (the “Agreed Currency”) into a particular currency
(the “Judgment Currency”), the rate of exchange applied in that conversion shall
be that at which such Lender, in accordance with its normal procedures, could
purchase the Agreed Currency with the Judgment Currency at or about noon on the
Business Day immediately preceding the date on which judgment is given. The
obligation of Borrowers and the other Credit Parties in respect of any amount
owing or payable under this Agreement to a Lender in the Agreed Currency shall,
notwithstanding any judgment and payment in the Judgment Currency, be satisfied
only to the extent that Lender, in accordance with its normal procedures, could
purchase the Agreed Currency with the amount of the Judgment Currency so paid at
or about noon on the next Business Day following that payment; and if the amount
of the Agreed Currency which such Lender could so purchase is less than the
amount originally due in the Agreed Currency Borrowers and the other Credit
Parties shall, as a separate obligation and notwithstanding the judgment or
payment, indemnify such Lender against any loss.

13.6 Closing Costs and Other Costs; Indemnification.

(a) The Borrowers shall pay or reimburse (a) the Agents and their Affiliates for
payment of, on demand, all reasonable costs and expenses, including, by way of
description and not limitation, reasonable in-house and outside attorney fees
and advances, appraisal and accounting fees, lien search fees, and required
travel costs, incurred by the Agents and their Affiliates in connection with the
commitment, consummation and closing of the loans contemplated hereby, or in
connection with the administration or enforcement of this Agreement or the other
Loan Documents (including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by the Borrowers, and (b) the
Agents and their Affiliates and each of the Lenders, as the case may be, for all
stamp and other taxes and duties payable or determined to be payable in
connection with the execution, delivery, filing or recording of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or duties. Furthermore,
all reasonable costs and expenses, including without limitation attorney fees,
incurred by the Agents and their Affiliates and, after the occurrence and during
the continuance of an Event of Default, by the Lenders in revising, preserving,
protecting, exercising or enforcing any of its or any of the Lenders’ rights
against the Borrowers or any other Credit Party, or otherwise incurred by the
Agents and their Affiliates and the Lenders in connection with any Event of
Default or the enforcement of the loans (whether incurred through negotiations,
legal proceedings or otherwise), including by way of description and not
limitation, such charges in any court or bankruptcy proceedings or arising out
of any

 

123



--------------------------------------------------------------------------------

claim or action by any person against the Agents, their Affiliates, or any
Lender which would not have been asserted were it not for the Agents’ or such
Affiliate’s or Lender’s relationship with the Borrowers hereunder or otherwise,
shall also be paid by the Borrowers. All of said amounts required to be paid by
the Borrowers hereunder and not paid forthwith upon demand, as aforesaid, shall
bear interest, from the date incurred to the date payment is received by the
Agents, at the US Base Rate, plus three percent (3%) or the Canadian Prime-based
Rate, plus three percent (3%), as applicable.

(b) The Borrowers agree to indemnify and hold the Agent and each of the Lenders
(and their respective Affiliates) harmless from all loss, cost, damage,
liability or expenses, including reasonable house and outside attorneys’ fees
and disbursements (but without duplication of such fees and disbursements for
the same services), incurred by the Agent and each of the Lenders by reason of
an Event of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents.

(c) The Borrowers agree to defend, indemnify and hold harmless the Agents and
each Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by the Agent or any Lender in connection with the violation of
Hazardous Material Laws), court costs and litigation expenses, arising out of or
related to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the
Borrowers shall have no obligations under this Section 13.5(c) with respect to
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses to the extent arising as a result of the gross negligence or willful
misconduct of such Agent or such Lender, as the case may be. The obligations of
the Borrowers under this Section 13.5(c) shall be in addition to any and all
other obligations and liabilities the Borrowers may have to the Agents or any of
the Lenders at common law or pursuant to any other agreement.

 

  13.7 Notices.

(a) Except as expressly provided otherwise in this Agreement (and except as
provided in clause (b) below), all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing and shall be given by personal delivery, by mail, by reputable overnight
courier or by facsimile and addressed or delivered to it at its address set
forth on Annex III or at such other address as may be designated by such party
in a notice to the other parties that complies as to delivery with the terms of
this Section 13.6 or posted to an E-System set up by or at the direction of the
US Agent (as set forth below). Any notice, if personally delivered or if mailed
and properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received or when delivery is refused; any
notice, if given to a reputable overnight courier and properly addressed, shall
be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by facsimile, shall be deemed given when received. An Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by facsimile, and
such notice will not be

 

124



--------------------------------------------------------------------------------

deemed to have been received until such confirmation is deemed received in
accordance with the provisions of this Section set forth above. If such
telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. Any notice given by an Agent or any Lender to
any Borrower shall be deemed to be a notice to all of the Credit Parties.

(b) Notices and other communications provided to the Agents and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the US Agent. The Agents or the
Borrowers may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

13.8 Further Action. The Borrowers, from time to time, upon written request of
either Agent will make, execute, acknowledge and deliver or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and take all such further action as may reasonably be required to
carry out the intent and purpose of this Agreement or the Loan Documents, and to
provide for Advances under and payment of the Notes, according to the intent and
purpose herein and therein expressed.

 

  13.9 Successors and Assigns; Participations; Assignments.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Borrowers and the Lenders and their respective successors and assigns.

(b) The foregoing shall not authorize any assignment by the Borrowers of its
rights or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.

(c) No Lenders may at any time assign or grant participations in such Lender’s
rights and obligations hereunder and under the other Loan Documents except
(i) by way of assignment to any Eligible Assignee in accordance with clause
(d) of this Section, (ii) by way of a participation in accordance with the
provisions of clause (e) of this Section 13.9 or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (g) of
this Section 13.9 (and any other attempted assignment or transfer by any Lender
shall be deemed to be null and void).

(d) Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:

(i) each such assignment shall be made on a pro rata basis, and shall be in a
minimum amount of the lesser of (x) Five Million US Dollars (US$5,000,000) or
the Equivalent Amount in Canadian Dollars, or such lesser amount as the
applicable Agent shall agree and (y) the entire remaining amount of assigning
Lender’s aggregate interest in the US Revolving Credit (and participations in
any outstanding US Letters of Credit) and the Term Loans or the Canadian
Revolving Credit (and participations in any outstanding Canadian Letters of
Credit) ; provided however that, after giving effect to such assignment, in no
event shall the entire remaining amount (if any) of assigning Lender’s aggregate

 

125



--------------------------------------------------------------------------------

interest in the US Revolving Credit (and participations in any outstanding US
Letters of Credit) and the Term Loan or the Canadian Revolving Credit (and
participations in any outstanding Canadian Letters of Credit) be less than Five
Million US Dollars (US$5,000,000) or the Equivalent Amount in Canadian Dollars;
and

(ii) the parties to any assignment shall execute and deliver to the applicable
Agent an Assignment Agreement substantially (as determined by such Agent) in the
form attached hereto as Exhibit H (with appropriate insertions acceptable to
such Agent), together with a processing and recordation fee in the amount, if
any, required as set forth in the Assignment Agreement.

Until the Assignment Agreement becomes effective in accordance with its terms
and is recorded in the Register maintained by the applicable Agent under clause
(h) of this Section 13.9, and such Agent has confirmed that the assignment
satisfies the requirements of this Section 13.9, the Borrowers and the Agent
shall be entitled to continue to deal solely and directly with the assigning
Lender in connection with the interest so assigned. From and after the effective
date of each Assignment Agreement that satisfies the requirements of this
Section 13.9, the assignee thereunder shall be deemed to be a party to this
Agreement, such assignee shall have the rights and obligations of a Lender under
this Agreement and the other Loan Documents (including without limitation the
right to receive fees payable hereunder in respect of the period following such
assignment) and the assigning Lender shall relinquish its rights and be released
from its obligations under this Agreement and the other Loan Documents.

Upon request, the Borrowers shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The applicable
Agent, the Lenders and the Borrowers acknowledge and agree that any such new
Note(s) shall be given in renewal and replacement of the Notes issued to the
assigning lender prior to such assignment and shall not effect or constitute a
novation or discharge of the Indebtedness evidenced by such prior Note, and each
such new Note may contain a provision confirming such agreement.

(e) The Borrowers and the Agent acknowledge that each of the Lenders may at any
time and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender’s rights and obligations hereunder and under the
other Loan Documents to any Person (other than a natural person or to a Borrower
or any of such Borrower’s Affiliates or Subsidiaries); provided that any
participation permitted hereunder shall comply with all applicable laws and
shall be subject to a participation agreement that incorporates the following
restrictions:

(i) such Lender shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;

(ii) a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;

(iii) such Lender shall retain the sole right and responsibility to enforce the
obligations of the Credit Parties relating to the Notes and the other Loan
Documents, including, without limitation, the right to proceed against the US
Guarantors with respect to the US Obligations and the US Guarantors and the
Canadian Guarantors with respect to the Canadian Obligations, or cause the
applicable Agent to do so (subject to the terms and conditions hereof), and the
right to approve any amendment, modification or waiver of any provision of this
Agreement without the consent of the participant (unless such participant is an
Affiliate of such Lender), except for those matters requiring the consent of
each of

 

126



--------------------------------------------------------------------------------

the Lenders under Section 13.11(b) (provided that a participant may exercise
approval rights over such matters only on an indirect basis, acting through such
Lender and the Credit Parties, the applicable Agent and the other Lenders may
continue to deal directly with such Lender in connection with such Lender’s
rights and duties hereunder). Notwithstanding the foregoing, however, in the
case of any participation granted by any Lender hereunder, the participant shall
not have any rights under this Agreement or any of the other Loan Documents
against the applicable Agent, any other Lender or any Credit Party; provided,
however that the participant may have rights against such Lender in respect of
such participation as may be set forth in the applicable participation agreement
and all amounts payable by the Credit Parties hereunder shall be determined as
if such Lender had not sold such participation. Each such participant shall be
entitled to the benefits of Article 11 of this Agreement to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (d) of this Section, provided that no participant shall be entitled to
receive any greater amount pursuant to such the provisions of Article 11 than
the issuing Lender would have been entitled to receive in respect of the amount
of the participation transferred by such issuing Lender to such participant had
no such transfer occurred and each such participant shall also be entitled to
the benefits of Section 9.6 hereof as though it were a Lender, provided that
such participant agrees to be subject to Section 10.3 hereof as though it were a
Lender; and

(iv) each participant shall provide the relevant tax form required under
Section 13.11.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrowers, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.

(h) The Borrowers hereby designate the US Agent, and US Agent agrees to serve,
as the Borrowers’ non-fiduciary agent solely for purposes of this
Section 13.9(h) to maintain at its principal office in the United States a copy
of each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, the Percentages of
such Lenders and the principal amount of each type of Advance owing to each such
Lender from time to time. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Borrowers, the Agents, and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by the Borrowers or any Lender (but only with
respect to any entry relating to such Lender’s Percentages and the principal
amounts owing to such Lender) upon reasonable notice to the US Agent and a copy
of such information shall be provided to any such party on their prior written
request. The US Agent shall give prompt written notice to the Borrowers of the
making of any entry in the Register or any change in such entry.

 

127



--------------------------------------------------------------------------------

(i) The Borrowers authorize each Lender to disclose to any prospective assignee
or participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided
that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 13.11 hereof or
shall otherwise agree to be bound by the terms thereof.

(j) Nothing in this Agreement, the Notes or the other Loan Documents, expressed
or implied, is intended to or shall confer on any Person other than the
respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.

13.10 Counterparts. This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

13.11 Amendment and Waiver.

(a) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (A) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers, the Agents and the Majority Lenders or (B) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the applicable Agent and the Credit Party or Credit Parties that are parties
thereto, with the consent of the Majority Lenders; provided that:

(i) no amendment, waiver or consent shall increase the stated amount of any
Lender’s commitment hereunder without such Lender’s consent;

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Lender or Lenders holding Indebtedness directly affected thereby, do any of the
following:

(1) reduce or forgive the principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder;

(2) postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder;

(3) change the provisions of this Section 13.11 or the definitions of “Majority
Lenders”, “Majority US Lenders”, “Majority Revolving Credit Lenders”, “Majority
US Revolving Credit Lenders”, “Majority Canadian Revolving Credit Lenders”,
“Majority Term Loan Lenders”, or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided that changes to
the definitions of “Majority Lenders” may be made with the consent of only the
Majority Lenders, “Majority US Lenders” may be made with the consent of only the
Majority US Lenders and Majority Canadian Revolving Credit Lenders may be made
with the consent of only the Majority Canadian Revolving Credit Lenders, each to
include the Lenders holding any additional credit facilities that are added to
this Agreement with the approval of the appropriate Lenders; and

 

128



--------------------------------------------------------------------------------

(4) any modifications to the definitions of “Eligible Accounts” or “Eligible
Inventory”, without the written consent of each Lender directly affected
thereby;

(iii) no amendment, waiver or consent shall, unless in writing and signed by all
Lenders, do any of the following:

(1) except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither the
Agents nor any Lender shall be prohibited thereby from proposing or
participating in a consensual or nonconsensual debtor-in-possession or similar
financing), or release any material guaranty provided by any Person in favor of
an Agent and the Lenders, provided however that such Agent shall be entitled,
without notice to or any further action or consent of the Lenders, to release
any Collateral which any Credit Party is permitted to sell, assign or otherwise
transfer in compliance with this Agreement or the other Loan Documents or
release any guaranty to the extent expressly permitted in this Agreement or any
of the other Loan Documents (whether in connection with the sale, transfer or
other disposition of the applicable Guarantor or otherwise);

(2) increase the maximum duration of Interest Periods permitted hereunder; or

(3) modify Sections 10.2 or 10.3 hereof;

(iv) any amendment, waiver or consent that will (A) reduce the principal of, or
interest on, the US Swing Line Note, (B) postpone any date fixed for any payment
of principal of, or interest on, the US Swing Line Note or (C) otherwise affect
the rights and duties of the US Swing Line Lender under this Agreement or any
other Loan Document, shall require the written concurrence of the US Swing Line
Lender; and any amendment, waiver or consent that will (A) reduce the principal
of, or interest on, the Canadian Swing Line Note, (B) postpone any date fixed
for any payment of principal of, or interest on, the Canadian Swing Line Note or
(C) otherwise affect the rights and duties of the Canadian Swing Line Lender
under this Agreement or any other Loan Document, shall require the written
concurrence of the Canadian Swing Line Lender;

(v) any amendment, waiver or consent that will affect the rights or duties of US
Issuing Lender under this Agreement or any of the other Loan Documents, shall
require the written concurrence of the US Issuing Lender; and any amendment,
waiver or consent that will affect the rights or duties of Canadian Issuing
Lender under this Agreement or any of the other Loan Documents, shall require
the written concurrence of the Canadian Issuing Lender; and

(vi) any amendment, waiver, or consent that will affect the rights or duties of
the US Agent under this Agreement or any other Loan Document, shall require the
written concurrence of the US Agent, and any amendment, waiver, or consent that
will affect the rights or duties of the Canadian Agent under this Agreement or
any other Loan Document, shall require the written concurrence of the Canadian
Agent.

(b) In addition to the limitations provided in paragraph (a) above, no amendment
or waiver shall, (i) unless signed by US Agent and Majority US Revolving Credit
Lenders (or by US Agent with the consent of Majority US Revolving Credit
Lenders): (A) amend or waive compliance with the conditions precedent to the
obligations of the applicable US Revolving Credit Lenders to make any US

 

129



--------------------------------------------------------------------------------

Revolving Credit Advance (or of any US Issuing Lender to issue any US Letter of
Credit); (B) waive any Default or Event of Default for the purpose of satisfying
the conditions precedent to the obligations of the applicable US Revolving
Credit Lenders to make any US Revolving Credit Advance (or of any US Issuing
Lender to issue any US Letter of Credit) (ii) unless signed by US Agent and
Majority Term Loan Lenders (or by US Agent with the consent of Majority Term
Loan Lenders): (A) amend or waive compliance with the conditions precedent to
the obligations of the Term Loan Lenders to make any Term Loan; (B) waive any
Default or Event of Default for the purpose of satisfying the conditions
precedent to the obligations of the Term Loan Lenders to make the Term Loan; and
(iii) unless signed by US Agent and the applicable Majority US Revolving Credit
Lenders and/or Term Loan Lenders (or by US Agent with the consent of the
applicable Majority US Revolving Credit Lenders and/or Term Loan Lenders) amend
or waive this Subsection 13.11(b) or the definitions of the terms used in this
Subsection 13.11(b) insofar as the definitions affect the substance of this
Subsection 13.11(b);.

(c) In addition to the limitations provided in paragraph (a) above, no amendment
or waiver shall, unless signed by Canadian Agent and Majority Canadian Revolving
Credit Lenders (or by Canadian Agent with the consent of Majority Canadian
Revolving Credit Lenders): (i) amend or waive compliance with the conditions
precedent to the obligations of Lenders to make any Canadian Revolving Credit
Advance (or of any Canadian Issuing Lender to issue any Canadian Letter of
Credit); (ii) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of Canadian Lenders to
make any Canadian Revolving Credit Advance (or of any Canadian Issuing Lender to
issue any Canadian Letter of Credit); or (iii) amend or waive this Subsection
13.12(c) or the definitions of the terms used in this Subsection 13.11(c)
insofar as the definitions affect the substance of this Subsection 13.11(c);

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove of any amendment, consent, waiver or any
other modification to any Loan Document (and all amendments, consents, waivers
and other modifications may be effected without the consent of the Defaulting
Lenders), except that the foregoing shall not permit, in each case without such
Defaulting Lender’s consent, (i) an increase in such Defaulting Lender’s stated
commitment amounts, (ii) the waiver, forgiveness or reduction of the principal
amount of any Indebtedness owing to such Defaulting Lender (unless all other
Lenders affected thereby are treated similarly), (iii) the extension of the
Final Maturity Date(s) of such Defaulting Lenders’ portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other Affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Percentage of any
Commitments or repayment of any amounts owing to such Defaulting Lender on a non
pro-rata basis).

(e) The applicable Agent shall, upon the written request of the Borrowers,
execute and deliver to the Credit Parties such documents as may be necessary to
evidence (1) the release of any Lien granted to or held by the Agent upon any
Collateral: (a) upon termination of the US Revolving Credit Aggregate
Commitment, the Canadian Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Canadian Revolving Credit
Lenders or the majority US Lenders, as applicable, or all the Lenders, as the
case may be, as provided in this Section 13.11; or (2) the release of any Person
from its obligations under the Loan Documents (including

 

130



--------------------------------------------------------------------------------

without limitation the Guaranty and/or the Guarantee) if all of the Equity
Interests of such Person that were held by a Credit Party are sold or otherwise
transferred to any transferee other than a Borrower or a Subsidiary of a
Borrower as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement; provided that (i) the applicable Agent shall not be
required to execute any such release or subordination agreement under clauses
(1) or (2) above on terms which, in the Agent’s opinion, would expose the Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or such release shall not in
any manner discharge, affect or impair the Indebtedness or any Liens upon any
Collateral retained by any Credit Party, including (without limitation) the
proceeds of the sale or other disposition, all of which shall constitute and
remain part of the Collateral.

(f) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

(g) Notwithstanding the foregoing, no amendment and restatement of this
Agreement which is in all other respects approved by the Lenders in accordance
with this Section 13.11 shall require the consent or approval of any Lender
(i) which immediately after giving effect to such amendment and restatement,
shall have no commitment or other obligation to maintain or extend credit under
this Agreement (as so amended and restated), including, without limitation, any
obligation to participate in any Letter of Credit and (ii) which, substantially
contemporaneously with the effectiveness of such amendment and restatement,
shall have received payment in full of all Indebtedness owing to such Lender
under the Loan Documents (other than any Indebtedness owing to such Lender in
connection with Lender Products or under any Hedging Agreements). From and after
the effectiveness of any such amendment and restatement, any such Lender shall
be deemed to no longer be a “Lender” hereunder or a party hereto, except that
any such Lender shall retain the benefits of indemnification provisions hereof
which, by the terms hereof would survive the termination of this Agreement.

13.12 Confidentiality. Each Lender agrees that it will not disclose without the
prior consent of the Borrowers (other than to its employees, its Subsidiaries,
another Lender, an Affiliate of a Lender or to its auditors, counsel or
representatives) any information with respect to the Credit Parties which is
furnished pursuant to this Agreement or any of the other Loan Documents;
provided that any Lender may disclose any such information (a) as has become
generally available to the public or has been lawfully obtained by such Lender
from any third party under no duty of confidentiality to any Credit Party,
(b) as may be required or appropriate in any report, statement or testimony
submitted to, or in respect to any inquiry, by, any municipal, state, provincial
or federal regulatory body having or claiming to have jurisdiction over such
Lender, (whether in Canada or elsewhere including the Board of Governors of the
Federal Reserve System of the United States, the Office of the Comptroller of
the Currency or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere)) or their successors,
(c) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (d) in order to comply with any law, order,
regulation, ruling or other Requirement of Law applicable to such Lender, and
(e) to any prospective assignee or participant in accordance with Section 13.9
hereof.

13.13 Substitution or Removal of Lenders.

(a) With respect to any Lender (i) whose obligation to make Eurodollar-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (ii) that has
demanded compensation under Sections 3.4(c), 11.5 or 11.6, (iii) that has become
a Defaulting Lender or (iv) that has failed to consent to a requested amendment,
waiver or modification to any Loan Document as to which the Majority Lenders
have already consented (in each case, an “Affected Lender”), then the applicable
Agent

 

131



--------------------------------------------------------------------------------

or the Borrowers may, at the Borrowers’ sole expense, require the Affected
Lender to sell and assign all of its interests, rights and obligations under
this Agreement, including, without limitation, its commitments, to an assignee
(which may be one or more of the Lenders) (such assignee shall be referred to
herein as the “Purchasing Lender” or “Purchasing Lenders”) within two
(2) Business Days after receiving notice from the applicable Borrower(s)
requiring it to do so, for an aggregate price equal to the sum of the portion of
all Advances made by it, interest and fees accrued for its account through but
excluding the date of such payment, and all other amounts payable to it
hereunder, from the Purchasing Lender(s) (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts, including without limitation, if demanded by the Affected Lender,
the amount of any compensation that due to the Affected Lender under Sections
3.4(c), 11.1, 11.5 and 11.6 to but excluding said date), payable (in immediately
available funds) in cash. The Affected Lender, as assignor, such Purchasing
Lender, as assignee, the applicable Borrower(s) and the applicable Agent, shall
enter into an Assignment Agreement pursuant to Section 13.9 hereof, whereupon
such Purchasing Lender shall be a Lender party to this Agreement, shall be
deemed to be an assignee hereunder and shall have all the rights and obligations
of a Lender with a US Revolving Credit Percentage and/or a Canadian Revolving
Credit Percentage, as the case may be, equal to its ratable share of the then
applicable US Revolving Credit Aggregate Commitment and/or Canadian Revolving
Credit Aggregate Commitment, as applicable and the applicable Percentages of the
Term Loan of the Affected Lender, provided, however, that if the Affected Lender
does not execute such Assignment Agreement within (2) Business Days of receipt
thereof, the applicable Agent may execute the Assignment Agreement as the
Affected Lender’s attorney-in-fact. Each of the US Lenders hereby irrevocably
constitutes and appoints the US Agent and each of the Canadian Lenders hereby
irrevocably constitutes and appoints the Canadian Agent, and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of such Lender or in
its own name to execute and deliver the Assignment Agreement while such Lender
is an Affected Lender hereunder (such power of attorney to be deemed coupled
with an interest and irrevocable). In connection with any assignment pursuant to
this Section 13.13, the Borrowers or the Purchasing Lender shall pay to the
Agent the administrative fee for processing such assignment referred to in
Section 13.9.

(b) If any Lender is an Affected Lender of the type described in
Section 13.13(a)(iii) or (iv) (any such Lender, a “Non-Compliant Lender”), the
applicable Borrower(s) may, with the prior written consent of the applicable
Agent, and notwithstanding Section 10.3 of this Agreement or any other
provisions requiring pro rata payments to the Lenders, elect to reduce any
commitments by an amount equal to the Non-Compliant Lender’s Percentage of the
commitment of such Non-Compliant Lender and repay such Non-Compliant Lender an
amount equal the principal amount of all Advances owing to it, all interest and
fees accrued for its account through but excluding the date of such repayment,
and all other amounts payable to it hereunder (including without limitation, if
demanded by the Non-Compliant Lender, the amount of any compensation that due to
the Non-Compliant Lender under Sections 3.4(c), 11.1, 11.5 and 11.6 to but
excluding said date), payable (in immediately available funds) in cash, so long
as, after giving effect to the termination of commitments and the repayments
described in this clause (b), any Fronting Exposure of such Non-Compliant Lender
shall be reallocated among the Lenders that are not Non-Compliant Lenders in
accordance with their respective US Revolving Credit Percentages and Canadian
Revolving Credit Percentages, but only to the extent that the sum of the
aggregate principal amount of all US Revolving Credit Advances and/or Canadian
Revolving Credit Advances, as the case may be, made by each such Lender, plus
such Lender’s Percentage of the aggregate outstanding principal amount of Swing
Line Advances and Letter of Credit Obligations prior to giving effect to such
reallocation plus such Lender’s Percentage of the Fronting Exposure to be
reallocated does not exceed such Lender’s Percentage of the US Revolving Credit
Aggregate Commitment and /or the Canadian Revolving Credit Aggregate Commitment,
as applicable, and with respect to any portion of the Fronting Exposure that may
not be reallocated, the US Borrowers shall deliver to the US Agent, for the
benefit of the US Issuing Lender and/or US Swing Line Lender, as applicable, and
the Canadian Borrowers shall

 

132



--------------------------------------------------------------------------------

deliver to the Canadian Agent, for the benefit of the Canadian Issuing Lender
and/or Canadian Swing Line Lender, as applicable, cash collateral or other
security satisfactory to the applicable Agent, with respect any such remaining
Fronting Exposure.

(c) If any Lender is a Non-Compliant Lender, the US Borrowers may,
notwithstanding Section 10.3 of this Agreement or any other provisions requiring
pro rata payments to the Lenders, elect to repay all amounts owing to such a
Non-Compliant Lender in connection with the Term Loans, so long as (i) no
Default or Event of Default exists at the time of such repayment and (ii) after
giving effect to any reduction in the US Revolving Credit Aggregate Commitment,
payments on the US Revolving Credit under clause (b) above and payments on the
Term Loan under this clause (c), the US Borrowers shall have availability, on
the date of the repayment, to borrow additional US Revolving Credit Advances
under the US Revolving Credit Aggregate Commitment of at least US$5,000,000
(after taking into account the sum on such date of the outstanding principal
amount of all US Revolving Credit Advances, US Swing Line Advances and US Letter
of Credit Obligations).

13.14 Withholding Taxes.

(a) Each Lender that is not a “United States person,” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (each, a “Non-U.S. Lender”)
that, at any of the following times, is entitled to an exemption from United
States withholding tax or, after a change in any Requirement of Law, is subject
to such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Lender becomes a Non-U.S. Lender hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete (to the extent such Lender has actual knowledge thereof, or is
so advised in writing by the US Borrowers), (y) after the occurrence of any
event requiring a change in the most recent form of certification previously
delivered by it pursuant to this clause (a) (to the extent such Lender has
actual knowledge thereof, or is so advised in writing by the US Borrowers) and
(z) from time to time if reasonably requested by the US Borrowers or US Agent,
provide US Agent and the US Borrowers with such properly completed and executed
documentation prescribed by Applicable Law as will permit payments to such
Lender to be made without withholding, or at a reduced rate of withholding, as
the case may be. Without limiting the generality of the foregoing, each Non-U.S.
Lender shall deliver originals of the following (in such number as shall be
reasonably requested by the recipient), as applicable: (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) and/or W-8IMY or
any successor forms, (B) in the case of a Non-U.S. Lender claiming exemption
under Sections 871(h) or 881(c) of the Internal Revenue Code, Form W-8BEN
(claiming exemption from U.S. withholding tax under the portfolio interest
exemption) or any successor form and a certificate that such Non-U.S. Lender is
not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (2) a “10 percent shareholder” of the US Borrowers within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code or (C) any other applicable document prescribed by the
Internal Revenue Service certifying as to the entitlement of such Non-U.S.
Lender to such exemption from United States withholding tax or such reduced rate
with respect to all payments to be made to such Non-U.S. Lender under the Loan
Documents, all as reasonably requested by the US Borrowers or the US Agent.
Unless the US Borrowers and the US Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the US Agent
may (and shall, if directed to do so by the US Borrowers) withhold amounts
required to be withheld by applicable requirements of law from such payments at
the applicable statutory rate.

 

133



--------------------------------------------------------------------------------

(b) Each Lender that is a “United States person,” within the meaning of
Section 7701(a)(30) of the Code (each a “U.S. Lender”) shall (A) on or prior to
the date such Lender becomes a “U.S. Lender” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete (to the
extent such Lender has actual knowledge thereof, or is so advised in writing by
US Borrowers), (C) after the occurrence of any event requiring a change in the
most recent form or certification previously delivered by it pursuant to this
clause (b) (to the extent such Lender has actual knowledge thereof, or is so
advised in writing by the US Borrowers) and (D) from time to time if requested
by the US Borrowers or US Agent, provide US Agent and the US Borrowers with two
completed originals of Form W-9 (certifying that such U.S. Lender party is
entitled to an exemption from U. S. backup withholding tax) or any successor
form.

(c) If a payment made to a Non-U.S. Lender would be subject to United States
federal withholding tax imposed by FATCA if such Non-U.S. Lender fails to comply
with the applicable reporting requirements of FATCA, such Non-U.S. Lender shall
deliver to the US Agent and the US Borrowers any documentation under any
Requirement of Law or reasonably requested by any US Agent or the US Borrowers
sufficient for the US Agent or the US Borrowers to comply with their obligations
under FATCA and to determine that such Non-U.S. Lender has complied with such
applicable reporting requirements.

(d) Promptly upon notice from the US Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income tax withholding when made (or subject to
withholding at a higher rate than that applied to such payments), such Lender
shall pay to the US Agent the excess of the aggregate amount required to be
withheld from such payments over the aggregate amount (if any) actually withheld
by the US Agent, provided that, following any such payment, such Lender shall
retain all of its rights and remedies against the US Borrowers with respect
thereto.

13.15 Taxes and Fees. Should any stamp, documentary or other tax (other than any
tax resulting from a Lender’s failure to comply with Section 13.14 or any
Excluded Taxes), or recording or filing fee become payable in respect of this
Agreement or any of the other Loan Documents or any amendment, modification or
supplement hereof or thereof, the applicable Borrower(s) agree to pay the same,
together with any interest or penalties thereon arising from such Borrower’s
actions or omissions, and agrees to hold the applicable Agent and the Lenders
harmless with respect thereto provided, however, that the applicable Borrower(s)
shall not be responsible for any such interest or penalties which were incurred
prior to the date that notice is given to the Credit Parties of such tax, fees
or other charges. Notwithstanding the foregoing, nothing contained in this
Section 13.15 shall affect or reduce the rights of any Lender or the Agent under
Section 11.5 hereof.

13.16 WAIVER OF JURY TRIAL. THE LENDERS, THE AGENTS AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENTS NOR THE
BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENTS OR THE BORROWERS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.

 

134



--------------------------------------------------------------------------------

13.17 USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agents and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with either Agent or
any Lender, the applicable Agent or the applicable Lender will request the
applicable Person’s name, tax identification number, business address and other
information necessary to identify such Person (and may request such Person’s
organizational documents or other identifying documents) to the extent necessary
for such Agent and the applicable Lender to comply with the USA Patriot Act.

13.18 Complete Agreement; Conflicts. This Agreement, the Notes (if issued), any
Requests for US Revolving Credit Advance, Requests for Canadian Revolving Credit
Advance, Requests for US Swing Line Advance, Requests for Canadian Swing Line
Advance, and Term Loan Rate Requests, and the Loan Documents contain the entire
agreement of the parties hereto, superseding all prior agreements, discussions
and understandings relating to the subject matter hereof, and none of the
parties shall be bound by anything not expressed in writing. In the event of any
conflict between the terms of this Agreement and the other Loan Documents, this
Agreement shall govern.

13.19 Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.

13.20 Table of Contents and Headings; Section References. The table of contents
and the headings of the various subdivisions hereof are for convenience of
reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.

13.21 Construction of Certain Provisions. If any provision of this Agreement or
any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

13.22 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

13.23 Electronic Transmissions.

(a) Each of the Agents, the Credit Parties, the Lenders, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrowers
and each other Credit Party hereby acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

135



--------------------------------------------------------------------------------

(b) All uses of an E-System shall be governed by and subject to, in addition to
Section 13.7 and this Section 13.23, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agents, the Credit Parties and the Lenders in connection with the use of such
E-System.

(c) All E-Systems and Electronic Transmissions shall be provided “as is” and “as
available”. None of the Agents or any of their Affiliates, nor any Borrower or
any of their respective Affiliates warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
the Agents or any of their Affiliates, or any Borrower or any of their
respective Affiliates in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. The Agents, the Borrowers and their Subsidiaries,
and the Lenders agree that the Agents have no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System. The Agents and the Lenders agree that the Borrowers have no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

13.24 Advertisements. The Agent and the Lenders may disclose the names of the
Credit Parties and the existence of the Indebtedness in general advertisements
and trade publications.

13.25 Reliance on and Survival of Provisions. All terms, covenants, agreements,
representations and warranties of the Credit Parties to any of the Loan
Documents made herein or in any of the Loan Documents or in any certificate,
report, financial statement or other document furnished by or on behalf of any
Credit Party in connection with this Agreement or any of the Loan Documents
shall be deemed to have been relied upon by the Lenders, notwithstanding any
investigation heretofore or hereafter made by any Lender or on such Lender’s
behalf, and those covenants and agreements of the Borrowers set forth in
Section 13.5 hereof (together with any other indemnities of any Credit Party
contained elsewhere in this Agreement or in any of the other Loan Documents) and
of Lenders set forth in Section 12.7 hereof shall survive the repayment in full
of the Indebtedness and the termination of any commitment to extend credit.

13.26 Joint and Several Liability.

Each US Borrower agrees as follows:

(a) It is jointly and severally, directly, and primarily liable to Lenders for
payment in full of the Indebtedness and that such liability is independent of
the duties, obligations and liabilities of each Borrower. This Agreement, the
Notes and each other Loan Document are a primary and original obligation of each
US Borrower, are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the Loan Documents. Each US Borrower acknowledges that the obligations of such
US Borrower undertaken herein might be construed to consist, at least in part,
of the guaranty of obligations of persons or entities other than such US
Borrower (including any other Borrower party hereto) and, in full recognition of
that fact, each Borrower consents and agrees that Lenders may, at any time and
from time to time, without notice or demand, whether before or after any actual
or purported termination, repudiation, or revocation of this Agreement, the
Notes and the other Loan Documents by any one or more Borrowers, and without
affecting the enforceability or continuing effectiveness hereof as to each
Borrower: (i) supplement, restate, modify, amend, increase, decrease, extend,
renew, accelerate,

 

136



--------------------------------------------------------------------------------

or otherwise change the time for payment or the terms of the Indebtedness or any
part thereof, including any increase or decrease of the rate(s) of interest
thereon; (ii) supplement, restate, modify, amend, increase, decrease or waive,
or enter into or give any agreement, approval, or consent with respect to, the
Indebtedness or any part thereof, or any of the Loan Documents or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (iii) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
Loan Documents or the Indebtedness or any part thereof; (iv) accept partial
payments on the Indebtedness; (v) receive and hold additional security or
guaranties for the Indebtedness or any part thereof; (vi) release, reconvey,
terminate, waive, abandon, fail to perfect, subordinate, exchange, substitute,
transfer, or enforce any security or guaranties, and apply any security and
direct the order or manner of sale thereof as Lenders in their sole and absolute
discretion may determine; (vii) release any Person from any personal liability
with respect to the Indebtedness or any part thereof; (viii) settle, release on
terms satisfactory to Lenders or by operation of applicable laws, or otherwise
liquidate or enforce any Indebtedness and any security therefor or guaranty
thereof in any manner, consent to the transfer of any security and bid and
purchase at any sale; or (ix) consent to the merger, change, or any other
restructuring or termination of the corporate or partnership existence of any
Borrower or any other Person, and correspondingly restructure the Indebtedness,
and any such merger, change, restructuring, or termination shall not affect the
liability of any Borrower or the continuing effectiveness hereof, or the
enforceability hereof with respect to all or any part of the Indebtedness.

(b) Upon the occurrence and during the continuance of any Event of Default,
Lenders may enforce this Agreement, the Notes and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security Lenders at any time may have or hold in connection with the
Indebtedness, and it shall not be necessary for such Agent, or any Lender, to
marshal assets in favor of any Borrower or any other Person or to proceed upon
or against or exhaust any security or remedy before proceeding to enforce this
Agreement, the Notes and the other Loan Documents. Each Borrower expressly
waives any right to require either Agent, or any Lender, to marshal assets in
favor of any Borrower or any other Person or to proceed against any other
Borrower or any Collateral provided by any Person, and agrees that Agent, on
behalf of the Lenders, may proceed against Borrowers or any Collateral in such
order as it shall determine in its sole and absolute discretion.

(c) Agent may file a separate action or actions against any Borrower, whether
action is brought or prosecuted with respect to any security or against any
other person, or whether any other person is joined in any such action or
actions. Each Borrower agrees that each Agent and any Borrower and any affiliate
of any Borrower may deal with each other in connection with the Indebtedness or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the continuing efficacy of this Agreement, the Notes or the other
Loan Documents.

(d) To the maximum extent permitted by Applicable Law and to the extent that a
US Borrower is deemed a guarantor, each Borrower expressly waives any and all
defenses now or hereafter arising or asserted by reason of (i) any disability or
other defense of any other Borrower with respect to the Indebtedness, (ii) the
unenforceability or invalidity of any security or guaranty for the Indebtedness
or lack of perfection or continuing perfection or failure of priority of any
security for the Indebtedness, (iii) the cessation for any cause whatsoever of
the liability of any other Borrower (other than by reason of the full payment
and performance of all Indebtedness), (iv) any failure of the Agent to marshal
assets in favor of Agent, on behalf of the Lenders, or any Borrower or any other
person, (v) any failure of Agent to give notice of sale or other disposition of
collateral to any Borrower or any other Person or any defect in any notice that
may be given in connection with any sale or disposition of collateral, (vi) any
failure of Lenders to comply with Applicable Law in connection with the sale or
other disposition of any collateral or other security for any Indebtedness,
including any failure of Agent to conduct a commercially

 

137



--------------------------------------------------------------------------------

reasonable sale or other disposition of any collateral or other security for any
Indebtedness, (vii) any act or omission of Agent or others that directly or
indirectly results in or aids the discharge or release of any Borrower or the
Indebtedness or any security or guaranty therefor by operation of law or
otherwise, (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (ix) any failure of Agent to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (x) the election by Agent of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code, (xii) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code, (xiii) any use of cash collateral under Section 363 of the
United States Bankruptcy Code, (xiv) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person, (xv) the avoidance of any lien in favor of Agent or any Lender for any
reason, or (xvi) any action taken by Agent or any Lender that is authorized by
this Agreement or any other provision of any Loan Document. Until such time as
all of the Indebtedness have been fully, finally, and indefeasibly paid in full
in cash: (1) each Borrower hereby waives and postpones any right of subrogation
it has or may have as against any other Borrower with respect to the
Indebtedness; and (2) in addition, each Borrower also hereby waives and
postpones any right to proceed or to seek recourse against or with respect to
any property or asset of any other Borrower. Each Borrower expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Indebtedness, and all notices of
acceptance of this Agreement or the other Loan Documents or of the existence,
creation or incurring of new or additional Indebtedness.

(e) If all or any part of the Indebtedness at any time is secured by any one or
more deeds of trust or mortgages or other instruments creating or granting liens
on any interests in real property, each Borrower authorizes Agent, on behalf of
the Lenders, upon the occurrence of and during the continuance of any Event of
Default, at its sole option, without notice or demand and without affecting the
obligations of any Borrower, the enforceability of this Agreement and the other
Loan Documents, or the validity or enforceability of any liens of Lenders, to
foreclose any or all of such deeds of trust or mortgages or other instruments by
judicial or nonjudicial sale.

13.27 Structure of Credit Facility. Each US Credit Party states and acknowledges
that: (i) pursuant to this Agreement, the US Credit Parties desire to utilize
their borrowing potential on a consolidated basis to the same extent possible if
they were merged into a single corporate entity and that this Agreement reflects
the establishment of credit facilities which would not otherwise be available to
such Credit Party if each US Credit Party were not jointly and severally liable
for payment of any and all principal, interest, fees and other amounts now or
hereafter payable under any of the Loan Documents; (ii) it has determined that
it will benefit specifically and materially from the advances of credit
contemplated by this Agreement; (iii) it is both a condition precedent to the
obligations of Agents and the Lenders hereunder and a desire of each US Credit
Party that each US Credit Party make the agreements set forth in this
Section 13.27; and (iv) the Credit Parties have requested and bargained for the
structure and terms of and security for the advances contemplated by this
Agreement. Each Credit Party agrees and acknowledges that the present structure
of the credit facilities detailed in this Agreement is based in part upon the
financial and other information presently known to each Agent and the Lenders
regarding each Credit Party, the corporate structure of the Credit Parties, and
the present financial condition of each Credit Party. Each Credit Party hereby
agrees that each Agent shall have the right, in its good faith credit judgment,
to require that any or all of the following changes be made to these credit
facilities: (i) establish separate loan accounts for each Credit Party, and
(ii) establish such other procedures as shall be reasonably deemed by such Agent
to be useful in tracking where advances are made under this Agreement and the
source of payments received by such Agent on such advances.

 

138



--------------------------------------------------------------------------------

13.28 Completion; Corrections of Errors. The Agent is authorized to insert the
effective dates of the Loan Documents, correct any typographical error or other
error of an editorial nature in this Agreement and to substitute such corrected
text in the counterparts of this Agreement, provided that such corrections do
not modify the meaning or the interpretation of this Agreement and provided that
copies of the corrected texts are remitted to each party.

13.29 Amendment and Restatement.

(a) This Agreement is an amendment and restatement of the Prior US Credit
Agreement, which Prior US Credit Agreement is fully superseded and amended and
restated in its entirety hereby; provided, however, that the Indebtedness
governed by the Prior US Credit Agreement shall remain outstanding and in full
force and effect and provided further that this Agreement does not constitute a
novation of such Indebtedness.

(b) This Agreement is an partial amendment and restatement of the Prior Canadian
Letter Agreement, from which all provisions related or pertaining to the Working
Capital Line (all as defined in the Prior Canadian Letter Agreement) are hereby
superseded and amended and restated in their entirety hereby; provided, however,
that the Indebtedness (as defined in the Working Capital Note) outstanding under
or in connection with the Working Capital Note (all as defined in the Prior
Canadian Letter Agreement) shall remain outstanding and in full force and effect
and provided further that this Agreement does not constitute a novation of such
Indebtedness.

[Signatures Follow On Succeeding Page]

 

139



--------------------------------------------------------------------------------

[Signature Page US Borrowers]

WITNESS the due execution hereof as of the day and year first above written.

 

 

MANITEX INTERNATIONAL, INC.

By:

 

    /s/ Andrew M. Rooke, President

      Andrew M. Rooke

Its:

      President

 

MANITEX, INC.

By:

 

    /s/ Andrew M. Rooke, President

      Andrew M. Rooke

Its:

      President

 

MANITEX SABRE, INC.

By:

 

    /s/ Andrew M. Rooke, Vice President

      Andrew M. Rooke

Its:

      Vice President

 

BADGER EQUIPMENT COMPANY

By:

 

    /s/ Andrew M. Rooke, Vice President

      Andrew M. Rooke

Its:

      Vice President

 

MANITEX LOAD KING, INC.

By:

 

    /s/ Andrew M. Rooke, Vice President

      Andrew M. Rooke

Its:

      Vice President

 

140



--------------------------------------------------------------------------------

[Signature Page Canadian Borrower]

WITNESS the due execution hereof as of the day and year first above written.

 

MANITEX LIFTKING, ULC

By:

 

    /s/ Andrew M. Rooke, Vice President

      Andrew M. Rooke

Its:

      Vice President

 

141



--------------------------------------------------------------------------------

[Signature Page Comerica Bank]

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

as US Agent

By:

 

    /s/ Michael Bourke, Sr. Vice President

Its:

 

     

 

COMERICA BANK,

as US Lender, as US Issuing Lender

and as US Swing Line Lender

By:

 

    /s/ Michael Bourke, Sr. Vice President

Its:

 

     

 

142



--------------------------------------------------------------------------------

[Signature Page Comerica Canada]

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK, as Canadian Agent

By:

 

    /s/ Ohmer Ahmed, Portfolio Manager

Its:

 

     

 

COMERICA BANK,

as Canadian Lender, as Canadian Issuing Lender

and as Canadian Swing Line Lender

By:

 

    /s/ Ohmer Ahmed, Portfolio Manager

Its:

 

     

 

143



--------------------------------------------------------------------------------

[Signature Page US Lender]

WITNESS the due execution hereof as of the day and year first above written.

 

[                                                                 
                    ]

By:  

 

Its:  

 

 

144



--------------------------------------------------------------------------------

[Signature Page US Guarantors]

WITNESS the due execution hereof as of the day and year first above written.

 

GUARANTORS:    

 

MANITEX INTERNATIONAL, INC.     MANITEX, INC.

By:  

        /s/ Andrew M. Rooke, President

    By:   

        /s/ Andrew M. Rooke, President

          Andrew M. Rooke                Andrew M. Rooke Its:  
        President     Its:            President

MANITEX SABRE, INC.     BADGER EQUIPMENT COMPANY By:  

        /s/ Andrew M. Rooke, Vice President

    By:   

        /s/ Andrew M. Rooke, Vice President

          Andrew M. Rooke                Andrew M. Rooke Its:           Vice
President     Its:            Vice President

MANITEX LOAD KING, INC.     LIFTKING, INC. By:  

        /s/ Andrew M. Rooke, Vice President

    By:   

        /s/ Andrew M. Rooke, Vice President

          Andrew M. Rooke                Andrew M. Rooke Its:           Vice
President     Its:            President

MANITEX, LLC     By:  

        /s/ Andrew M. Rooke, Vice President

                 Andrew M. Rooke        Its:           Vice President       

 

145



--------------------------------------------------------------------------------

Annex I

Applicable Margin Grid

Revolving Credit and Term Loan Facilities

(basis points per annum)

 

Basis for Pricing

   Level I    Level II    Level III    Level IV

Consolidated Total Debt to Consolidated Adjusted EBITDA Ratio*

   <2.50 to 1.00    >2.50 to 1.00
<3.00 to 1.00    >3.00 to 1.00
<3.50 to 1.00    >3.50 to 1.00

US Revolving Credit Eurodollar Margin

   262.5    275    300    325

US Revolving Credit US Base Rate Margin

   162.5    175    200    225

US Revolving Credit Facility Fee

   37.5    50    50    50

US Letter of Credit Fees (exclusive of facing fees)

   262.5    275    300    325   

 

  

 

  

 

  

 

Term Loan Eurodollar Margin

   300    325    350    375

Term Loan US Base Rate Margin

   200    225    250    275   

 

  

 

  

 

  

 

Canadian Revolving Credit Canadian Prime-based Margin

   0    25    50    75

Canadian Revolving Credit US Prime-based Margin

   0    0    0    25

Canadian Revolving Credit Facility Fee

   37.5    50    50    50

Canadian Letter of Credit Fees (exclusive of facing fees)

   237.5    250    275    300   

 

  

 

  

 

  

 

 

* Definitions as set forth in the Credit Agreement.

** Level III pricing shall be in effect until the delivery of the financial
statements for the quarter ending December 31, 2013, after which time the
pricing grid shall govern.

 

Annex I - 146



--------------------------------------------------------------------------------

Annex II

Percentages and Allocations

Revolving Credit and Term Loan Facilities

 

Lenders

   US
Revolving
Credit
Percentage   US Revolving
Credit
Allocations    Canadian
Revolving
Credit
Percentage   Canadian
Revolving
Credit
Allocations    Term
Loan
Percentage   Term
Loan
Allocations    Total
Allocations    Weighted
Percentage

Comerica Bank

   100%   US$40,000,000.00    100%   US$9,000,000.00    100%   US$15,000,000.00
   US$64,000,000.00    100%

TOTALS

   100%   US$40,000,000.00    100%   US$9,000,000.00    100%   US$15,000,000.00
   US$64,000,000.00    100%

 

Annex II - 147



--------------------------------------------------------------------------------

Annex III

Notices

 

Borrowers and their subsidiaries:   

Manitex International, Inc.

  

7402 W. 100th Place

  

Bridgeview, Illinois 60455

   Borrower’s Counsel:   

Bryan Cave LLP

  

161 North Clark Street, Suite 4300

  

Chicago, IL 60601

  

Attention:

   John P. Goebel

Telephone:

   (312) 602-5155

Facsimile:

   (312) 698-7555

Email:

   jpgoebel@bryancave.com

Comerica Bank, As US Agent:

  

Comerica Bank Center

  

Attn: Corporate Finance – MC 3289

  

411 W. Lafayette St.

  

Detroit, Michigan 48226

  

Telephone:

   (313) 222-4280

Facsimile:

   (313) 222-9434

For Advance Requests and/or Pay-Downs:

   corpfinadmin@comerica.com

For Reporting Requirements:

   reportingcorpfin@comerica.com

Comerica Bank, As US Lender   

Comerica Bank

  

Middle Market Banking II

  

35405 Grand River Avenue

  

Farmington, Michigan 48335

  

Attention:

   James Q. Goudie III, Vice President / Alternate Group Manager

Telephone:

   (248) 442-9709

Facsimile:

   (248) 442-9710

Comerica Bank, As Canadian Agent and Canadian Lender:

  

Comerica Bank,

  

Suite 2210, South Tower, Royal Bank Plaza,

  

200 Bay Street, Toronto, Ontario, M5J 2J2

  

Attention:

   Omer Ahmed, Portfolio Manager

Telephone:

   (416) 646-4804

Facsimile:

   (416) 367-2460

Email:

   oahmed@comerica.com

 

Annex III - 148



--------------------------------------------------------------------------------

Agent’s Counsel:

  

Miller, Canfield, Paddock and Stone, P.L.C.

  

150 West Jefferson, Suite 2500

  

Detroit, Michigan 48226

  

Attention:

   Carla S. Machnik

Telephone:

   (313)496-7579

Facsimile:

   (313)496-8451

Email:

   Machnik@millercanfield.com

 

Annex III - 149



--------------------------------------------------------------------------------

Schedule 1.1

Compliance Information

 

Correct Legal Name

  

Address

   Type of
Organization    Jurisdiction of
Organization    Tax identification number and
other identification numbers Manitex       Corporation    Michigan    Tax:
International, Inc.             Organizational: Manitex, Inc.       Corporation
   Texas    Tax:             Organizational: Manitex Sabre, Inc.      
Corporation    Michigan    Tax:             Organizational: Badger Equipment   
   Corporation    Minnesota    Tax: Company             Organizational: Manitex
Load King,       Corporation    Michigan    Tax: Inc.            
Organizational: Manitex Liftking,       Corporation    Alberta   
Organizational: 2012812455 ULC             Liftking, Inc.       Corporation   
Michigan    Tax:             Organizational: Manitex, LLC       Limited   
Delaware    Tax:       Liability       Organizational:       Company      

 

Schedule 1.1 - 150